Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 1 of 243 PageID 7799




                     EXHIBIT A
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 2 of 243 PageID 7800

                                  ATTORNEYS EYES ONLY

                                                                       Page 1

   1                  IN THE UNITED STATES DISTRICT COURT
   2                  FOR THE MIDDLE DISTRICT OF FLORIDA
   3                           ORLANDO DIVISION
   4      NEPHRON PHARMACEUTICALS,           )
   5      CORPORATION,                       )
   6                       Plaintiff,        )   No.
   7        vs.                              )   6:18-CV-01573-GAP-
   8      JENNIFER SHELLY HULSEY,            )   LRH
   9      U.S. COMPOUNDING, INC.,            )
  10      AND ADAMIS                         )
  11      PHARMACEUTICALS                    )
  12      CORPORATION,                       )
  13                       Defendants.       )
  14                  The deposition of CARRIE DISTLER, called
  15      for examination pursuant to the Rules of Civil
  16      Procedure for the United States District Courts
  17      pertaining to the taking of depositions, taken
  18      before Jacqueline Shenberger, Certified
  19      Shorthand Reporter within and for the County of
  20      Cook and State of Illinois, VIA ZOOM, on
  21      August 26, 2020, at the hour of 9:00 a.m.
  22
  23
  24


                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 3 of 243 PageID 7801

                                    ATTORNEYS EYES ONLY

                                                                       Page 2

   1       APPEARANCES:
   2                  NEXSEN PRUET, LLC
   3              BY:       MR. JAMES BYARS, and MS. NIKOLE
   4                  MERGO
   5                  1230 Main Street
   6                  Suite 706
   7                  Columbia, South Carolina 29201-6220
   8                  jbyars@nexenpruett.com
   9                         Representing the Plaintiff
  10
  11              BRADLEY, ARANT, BOULT, CUMMINGS, LLC
  12                  BY:    MR. BRANDON BUNDREN and MS. DIANA
  13                  EVANS
  14                  1600 Division Street
  15                  Roundabout Plaza - Suite 700
  16                  Nashville, Tennessee        37203
  17                  bbundred@bradley.com
  18                         Representing the Defendants
  19                              * * * * *
  20
  21
  22
  23
  24


                                      Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 4 of 243 PageID 7802

                                  ATTORNEYS EYES ONLY

                                                                            Page 3

   1                              I N D E X
          WITNESS                                             EXAMINATION
   2      CARRIE DISTLER
                                                                        7
   3      BY MR. BUNDREN
                                                                    237
   4      BY MS. MERGO:
                                                                    239
   5      BY MR. BUNDREN
   6
   7
   8                          E X H I B I T S
          NUMBER                                        MARKED FOR ID
   9       Deposition
  10        Exhibit No. 1       EXPERT REPORT AND                  10
  11                            ATTACHMENTS
  12        Exhibit No. 2       DISTLER REPORT WITH                11
  13                            SCHEDULES
  14        Exhibit No. 3       SUPPLEMENTAL                       11
  15                            APPENDIX B
  16        Exhibit No. 4       DISTLER REBUTTAL                   12
  17                            REPORT
  18        Exhibit No. 5       ENGAGEMENT LETTER                  45
  19        Exhibit No. 6       INVOICES                           51
  20        Exhibit No. 7       NEPHRON STATEMENT                  89
  21                            OF CLAIM
  22        Exhibit No. 8       DOCTOR WIGGINS                    225
  23                            REPORT
  24        Exhibit No. 9       WIGGINS                           226

                                   Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 5 of 243 PageID 7803

                                  ATTORNEYS EYES ONLY

                                                                       Page 4

   1                           SUPPLEMENTAL
   2                            EXHIBITS
   3        Exhibit No. 10      LETTER AND SUBPOENA           229
   4                            TO DISTLER
   5        Exhibit No. 11      EMAIL AND SUBPOENA            230
   6                            RESPONSES
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24


                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 6 of 243 PageID 7804

                                  ATTORNEYS EYES ONLY

                                                                       Page 5

   1          VIDEOGRAPHER:    Here we go, one moment, please.
   2                  Good morning.    We're going on the
   3      record, the time is approximately 9:07 a.m.,
   4      August 26th, 2020.      The videotaped deposition of
   5      Carrie Distler, taken by the Defendant, in the
   6      matter of Nephron Pharmaceuticals Corp, et-al,
   7      versus Shelly Hulsey, et-al, in the Middle
   8      District of Florida, Orlando Division.
   9                  This deposition is being held remotely.
  10      The witness is located in Chicago, Illinois.
  11                  My name is Tom Traci, from the firm of
  12      Veritext Southwest, I'm the videographer.
  13                  The court reporter is Jackie Shenberger
  14      from Veritext Southwest as well.
  15                  Counsel, could you please identify
  16      yourself and who you represent for the record at
  17      this time, starting with the Plaintiff's
  18      Counsel.
  19           MS. MERGO:    Nikole Mergo, Counsel for the
  20      Plaintiffs.
  21           MR. BYARS:    James Byars, Counsel for
  22      Plaintiffs.
  23           MR. BUNDREN:    This is Brandon Bundren,
  24      Counsel for Adamis and US Compounding.


                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 7 of 243 PageID 7805

                                  ATTORNEYS EYES ONLY

                                                                       Page 6

   1           MS. EVANS:     And Diana Evans, also for US
   2      Compounding and Adamis.
   3           VIDEOGRAPHER:    Thank you, Counsel.
   4                   The court reporter may swear in the
   5      witness.
   6                  (Whereupon, the witness was duly sworn.)
   7           MS. MERGO:     Brandon, if I could just put one
   8      quick thing on the record before you start; it's
   9      our understanding that the Defendants' expert
  10      Dr. Wiggins is also participating in the
  11      deposition, so I just want to make that clear for
  12      the record.      And we don't object to that, with
  13      the understanding that he's not confidentiality
  14      designations and, obviously, reserving the right
  15      if his testimony changes as a result of his
  16      participation here today.
  17           MR. BUNDREN:     I understand your reservations.
  18      Doesn't necessarily mean I agree with them, but
  19      I understand them.
  20
  21
  22
  23
  24


                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 8 of 243 PageID 7806

                                  ATTORNEYS EYES ONLY

                                                                       Page 7

   1                          CARRIE DISTLER,
   2      called as a witness herein, was examined and
   3      testified as follows:
   4                            EXAMINATION
   5      BY MR. BUNDREN:
   6           Q.     Miss Distler, could you state your full
   7      name for the record, please?
   8           A.     It's Carrie Lynn Distler.
   9           Q.     And where do you live, where do you
  10      reside?
  11           A.     I live in Chicago, Illinois.
  12           Q.     How many times have you been deposed
  13      before?
  14           A.     I think approximately 18.           18, 19.
  15           Q.     It looks like you were referring to
  16      some papers in front of you.          What were you
  17      referring to to answer the question?
  18           A.     I was referring to my Appendix A of my
  19      expert report.
  20           Q.     Which report, the May 8th report or the
  21      July 8th report?
  22           A.     The July 8th report.
  23           Q.     So every time you've been deposed is
  24      reflected on Appendix A to your July 8th report?


                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 9 of 243 PageID 7807

                                  ATTORNEYS EYES ONLY

                                                                        Page 8

   1           A.     Looking at it, it looks like it should
   2      be, yes.
   3           Q.     Okay.    During the deposition I'd ask
   4      that you answer verbally when I ask a question.
   5      Obviously, we've got this on video, but it's
   6      helpful to have a verbal response.               Please let
   7      me know if you don't understand the question,
   8      I'm happy to help to the extent that I can if
   9      you need some clarification.           Do you understand?
  10           A.     Yes.
  11           Q.     Okay.    And if you answer the question,
  12      then I'm going to assume that you understood the
  13      question that I asked.        And this isn't an
  14      endurance contest, but if you need a break,
  15      please let me know and I'm happy to take a break
  16      when you need to do so, as long as a question is
  17      not pending.       Do you understand that?
  18           A.     Yes.
  19           Q.     And even though we're participating
  20      remotely in this deposition, I'd ask that you
  21      refrain from any kind of electronic
  22      communications during the deposition at least
  23      while you're testifying.         Okay?
  24           A.     Yes.


                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 10 of 243 PageID 7808

                                  ATTORNEYS EYES ONLY

                                                                         Page 9

   1           Q.     Where are you physically located right
   2      now?
   3           A.     Fort Myers, Florida.
   4           Q.     Where are you at?
   5           A.     I'm in a private home.
   6           Q.     And is anybody in the room with you?
   7           A.     No.
   8           Q.     Do you know -- it appears Miss Mergo is
   9      in her office in South Carolina.              I take it that
  10      she's not in the home where you're at in Fort
  11      Meyers, is that correct?
  12           A.     Correct.
  13           Q.     And I saw you referring to some
  14      documents that we talked about a few seconds
  15      ago; what documents did you bring to the
  16      deposition today?
  17           A.     In front of me I have a copy of my
  18      expert report and the attachments dated May 8th.
  19                  I have a supplemental Appendix B that
  20      was adjusted for some Bates numbers after my
  21      initial report.
  22                  I have my expert report issued July 8th
  23      with the attachments to it in front of me.
  24                  I have the invoices issued by FTI


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 11 of 243 PageID 7809

                                  ATTORNEYS EYES ONLY

                                                                      Page 10

   1      Consulting that are Bates numbered in front of
   2      me.
   3                  And then I have a copy of Dr.
   4      Wiggins report dated June 8th with its
   5      attachments in front of me.
   6            Q.    Are those all the documents you have in
   7      front of you?
   8            A.    Yes, it is.
   9            Q.    Do you have any notes on those
  10      documents?
  11            A.    I do not.
  12            Q.    Okay.   We'll mark -- we'll go ahead and
  13      mark those documents as Exhibit 1 to the
  14      deposition.
  15                          (Whereupon, Deposition Exhibit
  16                           No. 1 was marked for
  17                          identification.)
  18      BY MR. BUNDREN:
  19            Q.    And then, Miss Distler, what I would
  20      like is for you to provide those documents
  21      through Miss Mergo or directly to the court
  22      reporter at the conclusion of the deposition and
  23      the court reporter can mark it as Exhibit 1.
  24                  Do you agree?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 12 of 243 PageID 7810

                                  ATTORNEYS EYES ONLY

                                                                        Page 11

   1           A.     Sure.
   2           Q.     Do you agree?
   3           A.     Yes.
   4           Q.     Okay.   Let's also, before we really dive
   5      in, let's go ahead and mark as Exhibit 2, the
   6      May 8th, 2020 report.       And it's 151 pages
   7      reflected on the screen; do you see that, Miss
   8      Distler?
   9                          (Whereupon, Deposition Exhibit
  10                           No. 2 was marked for
  11                          identification.)
  12           A.     Yes.
  13      BY MR. BUNDREN:
  14           Q.     And then we're going to mark as Exhibit
  15      3, the supplemental Appendix B.             Do you see that
  16      exhibit on the screen, Miss Distler?
  17                          (Whereupon, Deposition Exhibit
  18                           No. 3 was marked for
  19                          identification.)
  20           A.     Yes.
  21      BY MR. BUNDREN:
  22           Q.     And that's a five-page document; is
  23      that the same supplemental Exhibit B that you
  24      have in front of you?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 13 of 243 PageID 7811

                                   ATTORNEYS EYES ONLY

                                                                        Page 12

   1           A.     Yes, it is five pages.
   2           Q.     And then we'll mark as Exhibit 4 the
   3      July 8th rebuttal report of Carrie Distler, and
   4      that's 66 pages.      Does that appear to be the
   5      same expert report that you have in front of
   6      you?
   7                         (Whereupon, Deposition Exhibit
   8                          No. 4 was marked for
   9                         identification.)
  10           A.     It is the same title page, I'm assuming
  11      it's 66 pages with the attachments.
  12      BY MR. BUNDREN:
  13           Q.     Yeah, thank you.
  14                  And Miss Distler, looking at your
  15      resume and CV and if we could, I think it would
  16      be best to refer to the one you were referring
  17      to a minute ago and that's your resume attached
  18      as Appendix A to your July 8th report.               Do you
  19      have that in front of you?
  20           A.     Yes, I do.
  21           Q.     Is that current as of July 8th, 2020,
  22      when that report was filed or served by your
  23      counsel?
  24           A.     Yes, I believe so, yes.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 14 of 243 PageID 7812

                                   ATTORNEYS EYES ONLY

                                                                      Page 13

   1            Q.    Is it current as of today's deposition,
   2      which is August 26th, 2020?
   3            A.    No.
   4            Q.    Okay.   What's different about it from
   5      when it was provided to -- by Counsel for
   6      Nephron to Counsel for USC and Adamis on July 8th
   7      as compared to now?
   8            A.    First, in the Alector, Inc., versus Asa
   9      Abeliovich action, there was an arbitration
  10      where I provided testimony.
  11            Q.    What page are you -- are you referring
  12      to?
  13            A.    The final page of Exhibit A.
  14            Q.    All right.    Can you say that one more
  15      time, please?
  16            A.    Sure.   In the Alector versus the Asa
  17      Abeliovich matter.
  18            Q.    Yes.
  19            A.    There was an arbitration where I
  20      testified.
  21            Q.    Okay.
  22            A.    In Deltona v the Noco Company, I
  23      provided a declaration.
  24                  Obviously, Nephron, I issued a second


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 15 of 243 PageID 7813

                                   ATTORNEYS EYES ONLY

                                                                      Page 14

   1      expert report.     And I issued two expert reports
   2      in a matter not recorded on Appendix A.
   3           Q.     And what matter is that?           Who do you
   4      represent or who are you providing expert
   5      consulting on behalf of?
   6           A.     The matter is Fuma versus RJ Reynolds
   7      and FTI was retained by, I guess, it's RJ
   8      Reynolds Vapor.
   9           Q.     And FTI was retained by RJ Reynolds?
  10           A.     RJ Reynolds Vapor, I believe is the
  11      proper entity.
  12           Q.     And where is that case pending?
  13           A.     As I sit here, I believe it's North
  14      Carolina.
  15           Q.     Federal Court or State Court?
  16           A.     It's in Federal Court.
  17           Q.     Could you spell the Plaintiff in that
  18      case?
  19           A.     F-u-m-a.
  20           Q.     Thank you.    And have you provided any
  21      testimony in that case as of today's date,
  22      either by deposition or otherwise?
  23           A.     I have not.
  24           Q.     Have you provided an expert report in


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 16 of 243 PageID 7814

                                  ATTORNEYS EYES ONLY

                                                                      Page 15

   1      that case?
   2           A.     Yes.
   3           Q.     And what was the subject matter -- what
   4      was FTI retained to do in the RJ Reynolds case?
   5           A.     FTI was retained and specifically me to
   6      provide expert testimony as needed in that
   7      matter regarding damages.
   8           Q.     What kind of matter is it, just
   9      generally speaking?      Is it a patent case; is it a
  10      trademark case?
  11           A.     It's a patent infringement matter.
  12           Q.     Okay.    Do you know if your report was
  13      marked either confidential or attorneys eyes
  14      only pursuant to a protective order in that
  15      case?
  16           A.     Yes.    And I would say there were two
  17      reports, just to be clear.
  18           Q.     Okay.    And what are the dates of those
  19      reports, if you remember?
  20           A.     Actually, there were three reports, I
  21      want to correct that.       One would have been at
  22      the end of July, toward the end-mid of July.             I'm
  23      not sure of the exact date.           And the other would
  24      have been on -- the other two were last Friday.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 17 of 243 PageID 7815

                                  ATTORNEYS EYES ONLY

                                                                      Page 16

   1           Q.     Now, you've been retained on behalf of
   2      the Defendant in that case?
   3           A.     Yes.
   4           Q.     Is there an affirmative damages claim
   5      in that case or are you providing rebuttal
   6      testimony to the Plaintiff's damages?
   7           A.     I need to clarify your question.
   8           Q.     Okay.   And you're providing -- you
   9      provided three reports in the RJ Reynolds case
  10      in Federal Court in North Carolina; what are --
  11      are those reports and you said the subject
  12      matter of those reports is damages, is that
  13      correct?
  14           A.     No.
  15           Q.     Okay.   What is the subject matter of
  16      those reports?
  17           A.     One -- my first report discusses the
  18      distribution and marketing by RJ Reynolds Vapor.
  19           Q.     Okay.
  20           A.     The other two reports, one relates to
  21      claims of marketing of products.
  22           Q.     Okay.
  23           A.     And one is a rebuttal of damages.
  24           Q.     Okay.   So -- and I don't want to


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 18 of 243 PageID 7816

                                   ATTORNEYS EYES ONLY

                                                                          Page 17

   1      misunderstand you, but it sounds like RJ
   2      Reynolds has an affirmative claim for damages
   3      related to marketing and then they're responding
   4      to the Plaintiff's claims for damages for patent
   5      infringement, did I understand that correctly?
   6           A.     Could you read that back again?
   7           Q.     Sure.   So you said there was a claim
   8      for marketing in that case, correct?
   9           A.     There's an issue around marketing.
  10           Q.     Okay.   There's an issue, okay.
  11                  Does RJ Reynolds have any affirmative
  12      claim for damages in the former case?
  13           A.     Not that I provided, not that I'm aware
  14      of that I provided any opinions.
  15           Q.     Okay.   I think I understand.            Going to
  16      your work history, on Appendix A to Exhibit 4,
  17      does your CV and resume accurately reflect your
  18      professional work history?
  19           A.     Yes, since finishing my undergraduate
  20      degree.
  21           Q.     Thank you.
  22                  You said you worked at Pacey Economics
  23      Group after you finished your masters, is that
  24      correct?


                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 19 of 243 PageID 7817

                                  ATTORNEYS EYES ONLY

                                                                          Page 18

   1           A.     Yes.
   2           Q.     What did you do at Pacey Economics?
   3           A.     I was an analyst at that firm that
   4      provided economic consulting.
   5           Q.     What kind of economic consulting, what
   6      industries?
   7           A.     The PhD at Pacey Economics Group, she
   8      worked in multiple areas, including labor
   9      economics issues.      We performed projects on
  10      behalf of the State of Colorado.               And there were
  11      some general commercial disputes as well where
  12      damage opinions were provided.
  13           Q.     Okay.   So you -- Pacey Economics Group
  14      was a consulting company that provided, amongst
  15      other things, litigation consulting services, is
  16      that right?
  17           A.     Generally yes, that was one area of
  18      service.
  19           Q.     And going back to your expert
  20      retentions, including reports and testimonies;
  21      does that reflect any testimony, expert
  22      retention report that you had undertook while at
  23      Pacey Economics Group?
  24           A.     It does not.


                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 20 of 243 PageID 7818

                                  ATTORNEYS EYES ONLY

                                                                      Page 19

   1           Q.     Are there other expert retentions
   2      including reports and testimony from your time
   3      at Pacey Economics Group that need to be added
   4      to this list on Appendix A?
   5           A.     At Pacey Economics Group I was not
   6      retained as a testifying expert.
   7           Q.     Okay.   That's fine.       Why did you leave
   8      Pacey Economics?
   9           A.     It was a small firm, and I wanted to
  10      work for a larger consulting firm.
  11           Q.     And after Pacey, you left to go to FTI
  12      Consulting, is that right?
  13           A.     Correct.
  14           Q.     What kind of -- what does FTI do?
  15           A.     Generally, as I described it in my
  16      expert report, it's a global business advisory
  17      firm across six continents at this point that
  18      provides consulting services and some technology
  19      services.
  20           Q.     What are the various segments of
  21      business lines that FTI Consulting provides
  22      services?     And what I'm getting at, Miss
  23      Distler, I'm just trying to understand if FTI is
  24      strictly a litigation consulting firm or if they


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 21 of 243 PageID 7819

                                  ATTORNEYS EYES ONLY

                                                                      Page 20

   1      do other things?
   2           A.     So FTI has five formal segments, along
   3      with some other verticals that also provide
   4      reporting information.        We are publically
   5      traded.     The different segments offer different
   6      types of services.
   7           Q.     And is Forensic and Litigation
   8      Consulting one of those five services?
   9           A.     It would be one of the five segments.
  10           Q.     Segments.   Okay.      What does that
  11      segment specifically do?
  12           A.     There are many areas of services
  13      offered under the FLC umbrella.             Those include
  14      forensic investigations, construction disputes,
  15      trial services, expert witness, gosh, there are
  16      monitorships.
  17           Q.     What is that?
  18           A.     In an enforcement -- in an enforcement
  19      by the U.S. Government or other investigating
  20      authority, there may be an agreement entered
  21      into between the regulatory aid and a company on
  22      modifications to their commercial operations.
  23      So FTI would play that role.           We provide
  24      valuation services under the FLC umbrella.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 22 of 243 PageID 7820

                                  ATTORNEYS EYES ONLY

                                                                             Page 21

   1      There's many aspects.       Anti-money laundering,
   2      sanctions, antitrust.       Those are the few that I
   3      can think of as I'm siting here.              It's a large
   4      umbrella.     FTI has over, I believe, five, six
   5      thousand employees at this point.
   6            Q.    What is your -- what are your job
   7      duties and responsibilities at FTI?                  What do you
   8      do?
   9            A.    My title is senior managing director.
  10      Since we're publically traded, we're not
  11      partners, so that's equivalent to a partner
  12      status.     At FTI my job includes growing our
  13      practice, both the individuals that work in our
  14      practice, as well as, you know -- as well as
  15      identifying and being retained as an expert and
  16      provide consulting services to clients.
  17            Q.    Could you describe for me the
  18      hierarchy?     I know you said you're a senior
  19      managing director which, as you put it, is like a
  20      partner, I guess, in a law firm; is that what
  21      you're referring to?
  22            A.    Or a professional services firm
  23      generally.
  24            Q.    What is the hierarchy of the other


                                    Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 23 of 243 PageID 7821

                                  ATTORNEYS EYES ONLY

                                                                            Page 22

   1      individuals that work with you in forensic and
   2      litigation consulting, by titles, for example?
   3           A.     Generally, there are six titles -- like
   4      on a general basis?
   5           Q.     Yes.
   6           A.     There's consultant, senior consultant,
   7      director, managing director, senior managing
   8      director.     And then there may be, I don't know
   9      if they have a formal title, but potentially
  10      consultants or experts affiliated.
  11           Q.     Now, we'll get to this in a minute, but
  12      I saw there were some other individuals that
  13      worked with you on this engagement.                  And so I'm
  14      trying to figure out what the hierarchy is with
  15      those individuals as they report to you.                  How
  16      many people worked with you on this engagement?
  17           A.     There were primarily two individuals
  18      that I worked with on the project, and then there
  19      may have been some others that assisted from
  20      time to time, but two primarily.
  21           Q.     Who are those two?
  22           A.     One is Brian Clutter and the other is
  23      Brian Meshler.
  24           Q.     And so on the hierarchy, Mr. Meshler


                                    Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 24 of 243 PageID 7822

                                  ATTORNEYS EYES ONLY

                                                                      Page 23

   1      would be on the lower end, entry level position
   2      in the forensic and litigation consulting
   3      business in your company, is that correct?
   4           A.     His title is consultant, yes.
   5           Q.     And then Mr. Cutler, I believe he's a
   6      senior director?
   7           A.     Clutter?
   8           Q.     I'm sorry, yes, Clutter.
   9           A.     C-l-u-t-t-e-r.     Yes, his title is Senior
  10      Director.
  11           Q.     What present licenses or certifications
  12      do you currently hold?
  13           A.     I do not have any professional
  14      licenses.
  15           Q.     And you know what I mean by
  16      professional licenses, right?
  17           A.     Generally I would assume you're
  18      referring to like a CPA or something along those
  19      lines?
  20           Q.     Right, like a CPA or one of the series
  21      registrations from FINRA or a real estate agent,
  22      that sort of thing.      And so do I understand
  23      correctly that you don't have any current
  24      licenses or certifications?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 25 of 243 PageID 7823

                                   ATTORNEYS EYES ONLY

                                                                      Page 24

   1           A.     That's correct.
   2           Q.     Are there any past licenses or
   3      certifications that you no longer hold but you
   4      did at one time in the past?
   5           A.     No, not that I'm aware of.
   6           Q.     What is the Licensing Executive
   7      Society?
   8           A.     It is an organization where you are a
   9      member; where there are members with resources
  10      that discuss various aspects of intellectual
  11      property.
  12           Q.     What's the purpose of the organization
  13      generally speaking?
  14           A.     As I sit here from recollection, I
  15      would say generally education, networking,
  16      knowledge sharing.       Generally.       I would want to
  17      look at their website to get their formal
  18      mission or purpose.
  19           Q.     Are there any other professional
  20      affiliations that you belong to other than the
  21      Licensing Executive Society?
  22           A.     I've been a general member of NACVA.
  23           Q.     Can you spell that for me, please?
  24           A.     N-A-C-V-A.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 26 of 243 PageID 7824

                                  ATTORNEYS EYES ONLY

                                                                      Page 25

   1           Q.     What is that?
   2           A.     I believe it stands for the National
   3      Association of Certified Valuation Analysts.
   4           Q.     And what does that association do?
   5           A.     It is generally, my understanding, is
   6      that it is an organization that fosters
   7      educational services and certifications related
   8      to valuation areas on methodologies.
   9           Q.     Since you said you didn't have any
  10      license, current licenses or certifications, are
  11      there any CLE, continuing legal education
  12      requirements that you participate in on an
  13      annual basis?
  14           A.     Can you read -- can you state your
  15      question again?
  16           Q.     Sure.   So you don't have any licenses
  17      or certifications, which you testified to a few
  18      minutes ago.     Do you participate in any
  19      continuing forms of continuing legal education
  20      in your line of work, seminars or meetings,
  21      educational meetings that further where you
  22      learn about things that you would do in your job
  23      as a senior managing director at FTI?
  24           A.     I do attend or participate in seminars,


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 27 of 243 PageID 7825

                                  ATTORNEYS EYES ONLY

                                                                          Page 26

   1      conferences or meetings that provide continuing
   2      education, knowledge and information.
   3           Q.     How many hours do you think per year
   4      that you participate in those, that sort of
   5      continuing education, as a participant and not as
   6      a presenter?
   7           A.     I mean, across my entire year trying to
   8      estimate?
   9           Q.     Sure, just an average year.              How many
  10      hours have you participated in this year?
  11           A.     In like continuing education and
  12      knowledge growing for this year alone?
  13           Q.     Sure, sure.
  14           A.     I would say daily given that I receive
  15      information regarding case decisions, articles
  16      that may be published.        I would say daily.
  17           Q.     What about formal education or seminars
  18      this year, about how many hours have you
  19      participated in formal education or seminars?
  20           A.     So by formal, FTI also has internal
  21      presentations or discussions.            So including those
  22      from like a formal perspective like that or a
  23      roundtable and organized discussions?
  24           Q.     Sure.


                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 28 of 243 PageID 7826

                                  ATTORNEYS EYES ONLY

                                                                       Page 27

   1           A.     I would estimate maybe twenty hours,
   2      that would be an estimate.
   3           Q.     And that's through this year, 2020, is
   4      that right?
   5           A.     I -- again, that would be a rough
   6      estimate.
   7           Q.     Okay.    Is that about the same -- the
   8      same number of hours that, approximately, that
   9      you participated in last year?            I know this year
  10      is a unique circumstance, that's why I'd like to
  11      ask you about last year.
  12           A.     It would be more last year.
  13           Q.     Approximately how many more hours?
  14           A.     As I sit here, I don't know if I can
  15      give you an estimate.
  16           Q.     Would you say you spent a hundred hours
  17      last year?
  18           MS. MERGO:      Object to form.
  19           A.     Potentially, I don't know as I'm
  20      sitting here.       I'm trying to think of the
  21      conferences that I attended in 2019, I just
  22      can't recall what those were as I'm sitting here
  23      today.
  24


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 29 of 243 PageID 7827

                                  ATTORNEYS EYES ONLY

                                                                      Page 28

   1      BY MR. BUNDREN:
   2           Q.     Okay.   Let's look at your speaking
   3      engagements that are on your CV, resume/CV on
   4      Exhibit 4, Appendix A.        Pull that up.
   5                  Okay.   There are a number of speaking
   6      engagements that are listed on Exhibit 4.            Are
   7      these speaking engagements where you presented
   8      on a certain topic?
   9           A.     Yes.
  10           Q.     And is this a current list?
  11           A.     Yes.
  12           Q.     Can you tell me which of the -- if any,
  13      of the engagements, speaking engagements on your
  14      CV where you spoke on issues related to economic
  15      damages in trade secrets cases?
  16           A.     As I sit here and read through them, I
  17      don't recall that any of these specifically
  18      referenced trade secrets.
  19           Q.     Are any of these speaking engagements,
  20      are any of them related to economic damages for
  21      reasonable royalties?
  22           A.     Yes.
  23           Q.     Okay.   Could you identify those for me,
  24      please?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 30 of 243 PageID 7828

                                  ATTORNEYS EYES ONLY

                                                                        Page 29

   1           A.      If I recall, as I'm sitting here, the
   2      bottom two would have likely related to
   3      reasonable royalties.
   4           Q.      And that's the Proving and Guarding the
   5      Real Economic Value of IP.          And then the last
   6      one is Knowing When and How to Pivot, is that
   7      right?
   8           A.      That was the name of the conference
   9      overall, yes.      The Cost and Worth of a Patent,
  10      the Economics of a Paragraph 4 Challenge, I may
  11      have also mentioned reasonable royalties.                I
  12      would expect that the Forging Ahead, Strategies
  13      for the Unknown conference title, Get Ready
  14      Now, Boosting Your IP Fitness For the Next
  15      Business Challenge likely would have.                The Check,
  16      Raise, or Fold likely would have.              Conference
  17      Title.      And then likely the recent Federal
  18      Circuit Court cases dated September of 2009.
  19      The Trends and Damage Analyses in July of 2013,
  20      probably would have.       And then the Recent Trends
  21      in Patent Damages likely would have as well.
  22           Q.      But none of the items on your speaking
  23      engagement list would have related to economic
  24      damages and a reasonable warranty in a trade


                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 31 of 243 PageID 7829

                                  ATTORNEYS EYES ONLY

                                                                      Page 30

   1      secrets case, is that correct?
   2           A.     I mean, not that I recall.
   3           Q.     Do you recall if you ever presented in
   4      any seminar, roundtable, speaking engagement,
   5      formal education program where you have
   6      discussed reasonable warranties in trade secrets
   7      cases?
   8           A.     As I sit here, not that I recall.
   9           Q.     Now, I may have asked you this, if I
  10      did, I apologize.      Are there any additional
  11      engagements, speaking engagements, that are not
  12      listed on your resume/CV?
  13           A.     Not that I recall as I sit here.
  14           Q.     How much of your day-to-day
  15      responsibilities involve providing litigation
  16      related services, specifically as it relates to
  17      expert witness retention and providing
  18      testimony?
  19           A.     How much of my day is the question?
  20           Q.     Yes.
  21           A.     I mean, it can depend on that
  22      particular day.
  23           Q.     Would you say -- well, how much of your
  24      job duties and responsibilities are devoted to


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 32 of 243 PageID 7830

                                  ATTORNEYS EYES ONLY

                                                                      Page 31

   1      providing litigation related services,
   2      specifically as it relates to expert witness
   3      retention and testimony?
   4           A.     I would say the majority.
   5           Q.     So over 50 percent?
   6           A.     Yes, that would be fair.
   7           Q.     What would you do with the rest -- what
   8      do you do with the rest of your time at FTI?
   9           A.     There would be projects that are not
  10      litigation related or there hasn't been any
  11      formal litigation proceedings.            And then there
  12      would also be my internal firm commitments and
  13      duties that I perform as well.
  14           Q.     What percentage of your time would you
  15      say accounted for your internal firm duties?
  16           A.     I would estimate 15 percent, 10 to 15
  17      percent, something in that area.
  18           Q.     And then a little over 50 percent
  19      devoted to providing litigation related
  20      services, specifically related to expert witness
  21      and retention?
  22           A.     And it could depend on the year,
  23      depending on the projects, but I would say
  24      generally.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 33 of 243 PageID 7831

                                  ATTORNEYS EYES ONLY

                                                                      Page 32

   1           Q.     What other -- so what do you do when
   2      you're not providing litigation related services
   3      or doing things in your management duties at
   4      FTI, what other kind of things do you work on?
   5           A.     So there will be projects where we will
   6      help companies with understanding the value or
   7      potential value of intellectual property assets.
   8      There will be projects helping companies analyze
   9      licensing in or licensing out opportunities.
  10      There will be general consulting around business
  11      processes.     It varies year to year on the types
  12      of projects, generally that's pretty fair.
  13           Q.     In your litigation related services,
  14      the line of business, what would you say would
  15      be the percentage of your testimony on behalf of
  16      plaintiffs versus that of the defendant?
  17           A.     I'm looking at the matters on my CV,
  18      it's around 50 percent.
  19           Q.     Have you provided or have you been
  20      retained to provide any litigation related
  21      services for plaintiff's counsel, either Shutts
  22      Bowen or Nexsen Pruet?
  23           A.     Can you read the question one more
  24      time?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 34 of 243 PageID 7832

                                  ATTORNEYS EYES ONLY

                                                                      Page 33

   1           Q.     Are any of these matters on your list
   2      where you provided expert testimony or an expert
   3      retention for either Shutts Bowen or a firm in
   4      Florida or Nexsen Pruet?
   5           A.     Yes.
   6           Q.     Which ones?
   7           A.     The very last on my Appendix
   8      page, second report.
   9           Q.     That specifically related to this case,
  10      is that right?
  11           A.     Yes.
  12           Q.     Have you been retained to provide any
  13      litigation related services on behalf of
  14      Bradley, Arant, Boult, Cummings, which is my law
  15      firm?
  16           A.     Not that I can recall.
  17           Q.     Other than the Nephron matter, this
  18      matter, have you been retained to provide any
  19      litigation or consulting services for Nephron or
  20      any of its related entities?
  21           A.     Not that I'm aware of.
  22           Q.     So this is the first time you've worked
  23      with Nephron, is that correct?
  24           A.     Yes.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 35 of 243 PageID 7833

                                  ATTORNEYS EYES ONLY

                                                                      Page 34

   1           Q.     Do you know who Miss Lou Kennedy is?
   2           A.     Yes.
   3           Q.     Have you been retained by Miss Kennedy
   4      or any of her business ventures to provide any
   5      sort of testimony, litigation consulting
   6      services, expert retention, business valuation
   7      other than the instant case, the Nephron case?
   8           MS. MERGO:    Object to the form.
   9           A.     The engagement letter in this matter,
  10      it reflects retention by Nexsen Pruet in
  11      connection with its representation of Nephron,
  12      the company that Miss Kennedy leads.
  13      BY MR. BUNDREN:
  14           Q.     But other than this case, are you aware
  15      of any other times where you have worked with
  16      Miss Kennedy or any of her other business
  17      ventures other than Nephron?
  18           A.     Not that I'm aware of.
  19           Q.     When did you first become aware of
  20      Nephron?
  21           A.     I would estimate in the fall of 2019.
  22           Q.     Was that in connection with this
  23      litigation?
  24           A.     Yes, I believe so.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 36 of 243 PageID 7834

                                  ATTORNEYS EYES ONLY

                                                                      Page 35

   1           Q.     So prior to the litigation you had not
   2      in any of your business become familiar at any
   3      time with Nephron?
   4           A.     Not that I recall.
   5           Q.     What about US Compounding, are you --
   6      when did you first become aware of US Compounding
   7      and let me limit that, outside of this litigation
   8      context?
   9           A.     Outside of this litigation, I don't
  10      recall that I was aware of US Compounding.
  11           Q.     What about Adamis, outside of this
  12      litigation, when did you first become aware of
  13      Adamis?
  14           A.     I may have come across them in some of
  15      the life sciences work that I've done, but if I
  16      did, I don't recall.       As I recall, it would be
  17      part of this litigation.
  18           Q.     What is the life sciences work that you
  19      do, generally speaking?
  20           A.     So one of FTI's goals is life sciences,
  21      where various aspects of pharmaceuticals,
  22      medical devices, biotechnologies, healthcare
  23      generally, there's an expert that's unleashed in
  24      that space.     I sit with the intellectual


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 37 of 243 PageID 7835

                                  ATTORNEYS EYES ONLY

                                                                      Page 36

   1      property practice at FTI, their national
   2      practice, that focuses on intellectual property.
   3      And I myself have done quite a bit of work
   4      within that life sciences larger umbrella at
   5      FTI.
   6           Q.     What about Miss Hulsey, do you know who
   7      Miss Shelly Hulsey is?
   8           A.     Yes.
   9           Q.     When did you first become aware of Miss
  10      Hulsey outside of this litigation?
  11           MS. MERGO:     Object to the form.
  12      BY MR. BUNDREN:
  13           Q.     Or were you aware of Miss Hulsey
  14      outside of this litigation?
  15           A.     Not that I'm aware of.
  16           Q.     Okay.   I want to go back to your expert
  17      retention including reports and testimony.
  18                  Looking at the current one or the most
  19      current one, Appendix A to Exhibit 4, can you see
  20      that?
  21           A.     Yes.
  22           Q.     I think it's a two-page list, bullet
  23      point list of 28 retentions.           How many of these
  24      engagements were or are, other than the Nephron


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 38 of 243 PageID 7836

                                  ATTORNEYS EYES ONLY

                                                                        Page 37

   1      matter of course, related to economic damages in
   2      a trades secret case?
   3           A.     First, I think I've got more than 28.
   4           Q.     30.   You're right, I apologize.
   5           A.     And then which of these -- I'm sorry,
   6      can you say your question?
   7           Q.     Which of these on your list relate to
   8      expert retention including reports and testimony
   9      in a trade secrets case?
  10           A.     The Regents of the University of
  11      California, I don't know if there was a trade
  12      secrets -- if there was a trades secret claim or
  13      just the misuse or misuse of their proprietary
  14      or confidential information.           I'm just not
  15      certain as I sit here.        WTS Paradigm V Edge Aq.
  16      Active Networking AT&T.        As I'm sitting here, I
  17      don't recall if there was a trade secret count
  18      or again the use of information.              Apex Benefits
  19      Group V Eric Dreyfus, Elector V Asa Abeliovich.
  20      And then Nephron.
  21           Q.     Are any of these retentions, other than
  22      the Nephron matter, related to 503A or 503B
  23      Compounding Pharmaceutical Companies?
  24           A.     No.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 39 of 243 PageID 7837

                                  ATTORNEYS EYES ONLY

                                                                        Page 38

   1           Q.     Okay.    And of the six matters -- and
   2      we'll exclude Nephron.        I understand the opinions
   3      that you provided in this case.             But of the five
   4      other matters, how many of those matters did you
   5      provide an opinion as to a reasonable royalty?
   6      And I'm just talking about the trade secrets
   7      cases if that helps.
   8           A.     Of the cases I just mentioned, the
   9      Regents of the University of California with
  10      the stipulation that I made in my prior answer,
  11      WTS Paradigm V Edge Aq, I believe.               Apex
  12      Benefits Group V Dreyfus.          And I think that's
  13      all.
  14           Q.     So the Regency University of California
  15      case, the WTS Paradigm case and the Apex
  16      Benefits Group, you provided testimony to -- and
  17      your expert report, to the best of your
  18      recollection, opining on a reasonable royalty,
  19      is that correct?
  20           A.     Yes, as I sit here, yes, that's my
  21      recollection.       Obviously, I would want to review
  22      those, but as I sit here I believe so.
  23           Q.     In any of those three cases, the
  24      Regency of California, the WTS Paradigm or the


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 40 of 243 PageID 7838

                                  ATTORNEYS EYES ONLY

                                                                      Page 39

   1      Apex case did you also issue an opinion on
   2      disclosing of profits or unjust infringement
   3      damages?
   4           A.     Yes, I believe so.
   5           Q.     And which ones are those of those
   6      three cases?
   7           A.     As I sit here, I believe all three had
   8      a disgorgement component within my expert
   9      report.
  10           Q.     Okay.   What about of these three cases,
  11      the Regents of the University of California, WTS
  12      Paradigm and Apex where you issued a reasonable
  13      royalty opinion, how many of these three did you
  14      also issue an opinion on lost profits or actual
  15      losses?
  16           MS. MERGO:     Object to the form.
  17           A.     In the Regents at the University of
  18      California there was also a lost profits
  19      component.     I think that's it as I'm sitting
  20      here, I think.
  21      BY MR. BUNDREN:
  22           Q.     Of the thirty cases on your list, are
  23      there any cases where you've been disqualified
  24      or limited as an expert in whole or in part with


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 41 of 243 PageID 7839

                                  ATTORNEYS EYES ONLY

                                                                            Page 40

   1      respect to damages?
   2           A.      Yes.
   3           Q.      Which cases were those?
   4           A.      Inguran V ABS Global.
   5           Q.      Where is that on your list?              Which one
   6      is that?
   7           A.      Page 2.
   8           Q.      Page 2, I apologize.         The Inguran
   9      versus ST Genetics versus ABS Global?
  10           A.      Yes.
  11           Q.      Any others?
  12           A.      And Halo V Comptoir or CDI.
  13           Q.      Okay.   And that's on page 1?
  14           A.      Yes.
  15           Q.      Okay.   Any others?
  16           A.      Not that I'm aware of.
  17           Q.      What was the basis, to the best of your
  18      recollection of -- strike that.
  19                  In the ST Genetics case, were you
  20      excluded and your report excluded in its
  21      entirety or just in part?
  22           A.      In part.
  23           Q.      And what was the part that was excluded
  24      to the best of your recollection?


                                     Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 42 of 243 PageID 7840

                                  ATTORNEYS EYES ONLY

                                                                        Page 41

   1           A.     This was the second litigation between
   2      Inguran or ST Genetics and ABS Global.               And in
   3      the first litigation ST Inguran or ST Genetics
   4      had been found to have engaged in
   5      anticompetitive behavior.          In the second
   6      litigation for which I was retained as the
   7      damages expert, in discussing the hypothetical
   8      negotiation between the parties, I referenced in
   9      my report that Inguran and ST -- Inguran/ST
  10      Genetics had been found guilty of
  11      anticompetitive behavior in the prior litigation
  12      and that may have influenced the bargaining
  13      positions of the parties in the second
  14      litigation.     In that matter the judge, when it
  15      came time to trial, did not want to -- or did not
  16      allow any referencing of being anticompetitive
  17      finding from the prior litigation.
  18           Q.     Were you otherwise still permitted to
  19      provide testimony in that case related to a
  20      reasonable royalty calculation?
  21           A.     Yes.
  22           Q.     Was your methodology challenged or
  23      struck at all -- strike that.
  24                  Was your methodology in that case


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 43 of 243 PageID 7841

                                  ATTORNEYS EYES ONLY

                                                                      Page 42

   1      either limited or struck in part on the
   2      reasonable royalty analysis other than what you
   3      described?
   4           A.     No.
   5           Q.     Okay.   The second case you mentioned
   6      was a Halo Creative and Design versus Comptoir,
   7      CDI?
   8           A.     Yes.
   9           Q.     What was the -- were you struck in
  10      whole or in part or limited in whole or in part
  11      with regard to the testimony you were providing?
  12           A.     Limited in part.
  13           Q.     And how were you limited by the court
  14      in that case?
  15           A.     There were three claims in that case,
  16      design patent infringement, trademark
  17      infringement, and copyright infringement.            In the
  18      copyright infringement analysis, I provided a
  19      disgorgement profits analysis and a reasonable
  20      royalty should the Court determine that a royalty
  21      would be appropriate in that instant.
  22           Q.     And how were you limited in your
  23      testimony in that regard?
  24           A.     I only presented disgorgement damages.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 44 of 243 PageID 7842

                                  ATTORNEYS EYES ONLY

                                                                       Page 43

   1           Q.     So in the Halo case your opinion was --
   2      on a reasonable royalty was excluded?
   3           A.     Yes, it was limited, yes.            It was an
   4      MIL.
   5           Q.     And that's motion in limine?
   6           A.     Yes.
   7           Q.     So how was your opinion limited by the
   8      court in providing testimony on a reasonable
   9      royalty in the Halo case?
  10           A.     How was it limited?
  11           Q.     Better question:       Why was it limited,
  12      to the best of your knowledge?
  13           A.     To the best of my knowledge a royalty
  14      was determined not to be an appropriate damage
  15      remedy in a copyright infringement related to
  16      lighting and furniture products.
  17           Q.     Was your methodology challenged in that
  18      case, in the Halo case, on your reasonable
  19      royalty opinion?
  20           A.     If I recall, my methodology was an
  21      apportionment of profits using an analytical
  22      approach, so that was the basis of my royalty
  23      variation.     So that is what I did not talk
  24      about.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 45 of 243 PageID 7843

                                  ATTORNEYS EYES ONLY

                                                                      Page 44

   1           Q.     But was your methodology in arriving at
   2      that conclusion challenged or was it a legal
   3      decision by the court that reasonable royalty
   4      was not available in that case at all?
   5           MS. MERGO:     Object to the form.
   6           A.     As I sit here, I don't know.
   7      BY MR. BUNDREN:
   8           Q.     Okay.   Are there any other cases on
   9      this list where you've been retained or where
  10      you've been struck as an expert or your opinions
  11      have been limited, other than the ones we talked
  12      about, which are the Halo case and the ST
  13      Genetics case?
  14           A.     Not that I'm aware of.
  15           Q.     When were you retained by Nephron -- or
  16      who were you retained to provide testimony on
  17      behalf of in this case?
  18           A.     The engagement letter is retention of
  19      FTI Consulting by Nexsen Pruet, counsel on behalf
  20      of or in connection with its representation of
  21      Nephron.
  22           Q.     Okay.   This engagement letter is dated
  23      -- the engagement letter that I have that was
  24      produced last evening is dated September 6th,


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 46 of 243 PageID 7844

                                  ATTORNEYS EYES ONLY

                                                                      Page 45

   1      2019; is that the engagement letter that you
   2      have as well?
   3           A.     Yes, it is dated that.          It's Bates
   4      number NEPH0002083, starts there.
   5           Q.     And I want to mark the engagement
   6      letter as Exhibit 5.       Do you see that engagement
   7      letter in front of you?
   8                         (Whereupon, Deposition Exhibit
   9                          No. 5 was marked for
  10                         identification.)
  11           A.     Yes.
  12      BY MR. BUNDREN:
  13           Q.     And that's an 8-page document.           Does
  14      that appear to be the same document that you
  15      have in front of you?       And it's Bates number
  16      Nephron2083 to Nephron2090?
  17           A.     Yes, it's the same that I have in front
  18      of me.
  19           Q.     Now, the letter as we stated, I believe
  20      that's Exhibit 5, the letter as we stated is
  21      dated September 6th, 2019.          When did you first
  22      become aware of this case where you've been
  23      retained?     I just want to know a little bit more
  24      about your retention process.            Was it a week


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 47 of 243 PageID 7845

                                  ATTORNEYS EYES ONLY

                                                                          Page 46

   1      before, was it a month before and then you were
   2      retained?     What was the process of your
   3      retention?
   4           MS. MERGO:    Object to the form.
   5           A.     As of September 6th you're asking?
   6      BY MR. BUNDREN:
   7           Q.     Yes, correct.
   8           A.     I don't recall specifically here, but
   9      generally we'll run a conflict check.                And then
  10      it will be reviewed and then I would be or
  11      whoever would be -- whoever ran the conflict
  12      check would be alerted whether or not
  13      conflicts were cleared, and then generally there
  14      would be a notification that we cleared
  15      conflicts and then a draft engagement letter
  16      would be created.
  17           Q.     So Miss Distler, were you contacted
  18      specifically of this retention by Nexsen Pruet or
  19      did you receive this assignment through another
  20      individual in your office?
  21           MS. MERGO:    Objection, form.
  22           A.     I do not recall being contacted by
  23      counsel in this matter initially.
  24


                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 48 of 243 PageID 7846

                                  ATTORNEYS EYES ONLY

                                                                      Page 47

   1      BY MR. BUNDREN:
   2           Q.     So how did this matter end up on your
   3      desk?
   4           A.     This matter -- using your language,
   5      landed on my desk, it was through a referral
   6      within FTI, within my office.
   7           Q.     And who was it referred by?
   8           A.     I believe -- it was either Brian
   9      Clutter or Vince Thomas, I'm not sure which.
  10           Q.     You said Vince Thomas?
  11           A.     Yes, one or the other.
  12           Q.     Do you know if either Mr. Clutter or
  13      Mr. Thomas have provided expert related services
  14      for either Nexsen Pruet or Nephron prior to
  15      this matter?
  16           A.     I believe so as I'm sitting here.
  17           Q.     And who provided those services to the
  18      best of your knowledge?
  19           MS. MERGO:    Object to form.
  20      BY MR. BUNDREN:
  21           Q.     Was it Mr. Clutter or Mr. Thomas?
  22           A.     I believe it was both.
  23           Q.     And just to make sure we're
  24      understanding each other, I'm talking about


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 49 of 243 PageID 7847

                                  ATTORNEYS EYES ONLY

                                                                      Page 48

   1      other than this case, Nephron versus Adamis,
   2      US Compounding and Miss Hulsey; do you understand
   3      that to be my question?
   4           A.     Generally, I mean, yes, I believe Mr.
   5      Clutter and Mr. Thomas have provided services in
   6      the past.
   7           Q.     In the past for who?         Nexsen Pruet or
   8      Nephron and its related entities?
   9           A.     I'd -- Nexsen Pruet from what I
  10      understand.
  11           Q.     Do you know if Mr. Clutter or Mr.
  12      Thomas have provided testimony, expert related
  13      services for Nephron before this case?
  14           A.     Not that I'm aware of.
  15           Q.     Okay.
  16           MS. MERGO:     Brandon, can we take a break?
  17           MR BUNDREN:     Sure.    How long do you want to
  18      take, Nikole?
  19           MS. MERGO:     Probably ten minutes.
  20           MR. BUNDREN:     That's fine.
  21           MS. MERGO:     Thank you.
  22           VIDEOGRAPHER:     We are off the record, the
  23      time is approximately 10:22 a.m.
  24                          (Whereupon, a short break was


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 50 of 243 PageID 7848

                                  ATTORNEYS EYES ONLY

                                                                      Page 49

   1                          taken.)
   2           VIDEOGRAPHER:     We're back on the record.         The
   3      time is approximately 10:36 p.m. or a.m., I'm
   4      sorry.
   5      BY MR. BUNDREN:
   6           Q.     Miss Distler, looking back at Exhibit
   7      5, that's the engagement letter, it's my
   8      understanding that FTI's work is worked in a
   9      blended hourly rate of $450 per hour, is that
  10      correct, to the best of your recollection?
  11           A.     Yes.
  12           Q.     And that's regardless of the
  13      professional that works on the engagement?
  14           A.     Yes.
  15           Q.     What is your normal hourly rate?
  16           A.     Generally it's -- I think generally
  17      right now it's 575 per hour.
  18           Q.     And it's my understanding you had a few
  19      professionals work with you on this case and
  20      we've talked about a couple of them, Brian
  21      Clutter, Brian Meshler, Jacob Lensing, Hannah
  22      Yatenie, is that right?
  23           A.     Yatonie.
  24           Q.     Yatonie.   Thank you.        And Kelly Meyer,


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 51 of 243 PageID 7849

                                  ATTORNEYS EYES ONLY

                                                                      Page 50

   1      is that correct?
   2           A.     I can look through the invoices and
   3      verify that, but generally that sounds right.
   4           Q.     Okay.   And I think you said Mr. Clutter
   5      and Mr. Meshler did -- I don't think you said
   6      majority, but you said they did a lot of the
   7      work on the case, right?
   8           MS. MERGO:     Object to the form.
   9           A.     I think I said something along the
  10      lines that they primarily worked with me on this
  11      case.
  12      BY MR. BUNDREN:
  13           Q.     Okay.   Other than Mr. Clutter and Mr.
  14      Meshler, Mr. Lensing, Miss Yatonie and -- is it
  15      Mr. or Miss Meyer?
  16           A.     Miss Meyer.
  17           Q.     Miss Meyer.    Anybody else that you
  18      recall working on this engagement with you?
  19           A.     I looked through my invoices as I'm
  20      sitting here, not that I recall.
  21           Q.     That's what you're referring to, your
  22      invoices?
  23           A.     I was just flipping through those.
  24           Q.     Let's go ahead and mark that as the


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 52 of 243 PageID 7850

                                  ATTORNEYS EYES ONLY

                                                                      Page 51

   1      next Exhibit.      I think it's Exhibit 6 and it's
   2      Nephron2042 to 2082.
   3                          (Whereupon, Deposition Exhibit
   4                           No. 6 was marked for
   5                          identification.)
   6      BY MR. BUNDREN:
   7           Q.     Are those the documents you were
   8      looking at, Miss Distler?
   9           A.     Yes.
  10           Q.     That's on the screen right here?
  11           A.     Yes.
  12           Q.     It looks like these are invoices from
  13      your firm starting November 26th, 2019, is that
  14      right?
  15           A.     Yes.
  16           Q.     The last invoice I have is July 24th,
  17      is that correct?
  18           A.     Yes.
  19           Q.     Have there been any other invoices sent
  20      to Nephron, Miss Kennedy specifically, on this
  21      matter after July 24th?
  22           A.     No.
  23           Q.     How many hours have you worked on this
  24      matter since June 30th, which I believe is


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 53 of 243 PageID 7851

                                  ATTORNEYS EYES ONLY

                                                                      Page 52

   1      reflected on the last work date on the July 24th
   2      invoice?
   3            A.    As I'm sitting here, I don't know.
   4            Q.    What about other professionals that are
   5      working on the case with you, how many hours
   6      have they worked on this case since June 30th?
   7            A.    As I'm sitting here, I don't know what's
   8      the date end on the non-billed system.
   9            Q.    Okay.   So all the -- there's still some
  10      unbilled time that is still sitting on FTI's
  11      system that hasn't been invoiced yet to Nephron,
  12      is that correct?
  13            A.    Yes, I would assume so.
  14            Q.    What's your normal schedule sending
  15      invoices, is it every month?
  16            A.    Yes, it's monthly.
  17            Q.    Do you intend to testify at trial in
  18      this case?
  19            A.    Yes, as far as I know, yes.
  20            Q.    Who is -- and I'm going to not
  21      pronounce his name correctly, so I'm just going
  22      to spell it.     V-l-a-d-y-s-l-a-v and then last
  23      name T-o-r-i-s-h-n-y-a-k. Do you know who that
  24      is?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 54 of 243 PageID 7852

                                  ATTORNEYS EYES ONLY

                                                                      Page 53

   1           A.     He is an employee of FTI Consulting.
   2           Q.     Did he work on this case with you?
   3           A.     Not that I recall.
   4           Q.     Now, as I understand it, Mr. Clutter is
   5      a Senior Director.      Do you know what his normally
   6      hourly rate is?
   7           A.     As I sit here, I do not.
   8           Q.     What about Mr. Meshler, he's a
   9      consultant; do you know his normal hourly rate?
  10           A.     I don't as I sit here.
  11           Q.     And I think we talked about earlier,
  12      consultants are entry-level positions in your
  13      business segment, is that right?
  14           A.     Across FTI, yes.
  15           Q.     How much do consultants -- what are
  16      consultants hourly rates generally speaking at
  17      your company?
  18           A.     As an estimate I would say
  19      approximately, as an estimate sitting here, 300
  20      to 375 as an estimate.
  21           Q.     What about Miss Yatonie and Miss Meyer,
  22      they're also consultants, is that correct, at
  23      FTI?
  24           A.     Yes, I believe so.        No --


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 55 of 243 PageID 7853

                                  ATTORNEYS EYES ONLY

                                                                      Page 54

   1           Q.      How is that incorrect?
   2           A.      Miss Yatonie is a consultant at FTI.
   3           Q.      What about Miss Meyer?
   4           A.      She no longer works for FTI.
   5           Q.      When she left, was she in a consultant
   6      position?
   7           A.      Yes.
   8           Q.      And Mr. Lensing is a senior consultant,
   9      is that correct?
  10           A.      I believe that is his current title.
  11           Q.      What are the hourly rates normally for
  12      senior consultants at FTI?
  13           A.      As I'm sitting here, I don't know the
  14      range.      I would -- generally a senior consultant
  15      would be more than a consultants' billing rate.
  16           Q.      And then a senior director would be
  17      more than a senior consultant, is that correct?
  18           A.      Yes.
  19           Q.      Do you know what a senior director
  20      typically charges per hour at FTI?
  21           A.      As I'm sitting here, I don't know the
  22      range.
  23           Q.      Now, ultimately you were asked -- what
  24      were you asked to do in this case?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 56 of 243 PageID 7854

                                  ATTORNEYS EYES ONLY

                                                                      Page 55

   1           A.     As I state in my report, I was retained
   2      or FTI was retained to assist the trier of fact
   3      in determining damages in this matter.
   4           Q.     And you provided two reports, May 8th
   5      and July 8th, and those were Exhibits 2 and 4, is
   6      that correct?
   7           A.     Yes.
   8           Q.     You said damages, what kind of damages?
   9      Economic damages, noneconomic damages, what was
  10      the scope of your retention?
  11           A.     Generally it would have been economic
  12      damages.
  13           Q.     What was it in this case?
  14           A.     Economic damages.
  15           Q.     Have you been retained in any other
  16      matter by Nephron specifically with respect to an
  17      estimation of damages in the bankruptcy case with
  18      Miss Hulsey?
  19           A.     Can you repeat that?
  20           Q.     Sure.   Have you been retained by either
  21      Nephron or Nexsen Pruet to provide any expert
  22      related services with respect to the bankruptcy
  23      case filed by Miss Hulsey that's pending in the
  24      District of Kansas?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 57 of 243 PageID 7855

                                  ATTORNEYS EYES ONLY

                                                                      Page 56

   1           A.     Yes, it's encompassed within.
   2           Q.     Okay.   So that information would be
   3      reflected in your two reports that you prepared,
   4      is that right?
   5           A.     I haven't issued a report in that
   6      matter.
   7           Q.     Okay.   That's what I'm trying to
   8      understand.     So you provided two reports in this
   9      case, and this is the case pending in the Middle
  10      District of Florida.       Have you been retained to
  11      provide any expert related retention services
  12      with respect to the case involving Miss Hulsey
  13      in the bankruptcy court in the District of
  14      Kansas?
  15           A.     It's my understanding that matter is
  16      ongoing.     Since it is related to this matter, my
  17      general understanding is yes.
  18           Q.     But have you provided any reports in
  19      that matter, the bankruptcy case, and
  20      specifically I'm talking about the adversary
  21      proceeding that Nephron's filed against Miss
  22      Hulsey in the bankruptcy court?
  23           A.     I have not provided a report.
  24           Q.     Okay.   Have you been retained by


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 58 of 243 PageID 7856

                                   ATTORNEYS EYES ONLY

                                                                      Page 57

   1      Nephron to provide any testimony, expert
   2      retention services with respect to an individual
   3      named Jessica Lane?
   4           A.     Not that I'm aware of.
   5           Q.     Are you aware that a case has been
   6      filed by Nephron against Miss Lane and it's
   7      pending in the District of New Jersey?
   8           A.     Yes.
   9           Q.     Have you been retained to provide any
  10      services on behalf of Nephron?
  11           A.     Not that I'm aware of.
  12           Q.     All right.    Your May 8th report, which
  13      is Exhibit 2, who prepared the report?
  14           A.     I did.
  15           Q.     And you wrote the report?
  16           A.     I wrote large portions of this report
  17      and reviewed other aspects that were drafted at
  18      my direction for this report.
  19           Q.     All right.    So let's look at Exhibit 2,
  20      that's your May 8th report.           You said you wrote
  21      a large portion.      Who else wrote portions of this
  22      report?
  23           A.     So, generally, in my expert reports I
  24      prepare the outline and I will draft some of


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 59 of 243 PageID 7857

                                  ATTORNEYS EYES ONLY

                                                                      Page 58

   1      those portions accordingly, and then others on
   2      the team may assist me based on my outlines.
   3      And then I would review all drafting, edit, make
   4      adjustments across the report.            It's a general
   5      process.
   6           Q.     So who else helped you write this
   7      report?
   8           A.     Brian Clutter would have assisted in
   9      drafting portions of the report under my
  10      supervision.
  11           Q.     Anybody else?
  12           A.     There may have been others that would
  13      have assisted in some of the drafting and/or
  14      creation of the schedules or attachments to the
  15      report.     It would be reflective of those on the
  16      invoices.
  17           Q.     So if you wrote a large portion of this
  18      May 8th report, what is your estimation of what
  19      you consider a large portion?
  20           A.     I would say first, as I stated, I
  21      constructed the outlines.          As a large portion,
  22      I don't have a defined percentage that I would
  23      say.    As I'm sitting here, I specific -- as I
  24      sit here, I don't specifically recall what I


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 60 of 243 PageID 7858

                                  ATTORNEYS EYES ONLY

                                                                      Page 59

   1      outlined versus drafted versus editing or
   2      redrafted as part of the process.
   3           Q.     How would you find out that
   4      information?     What would you do to understand
   5      that information?
   6           MS. MERGO:    Object to the form.
   7           A.     As I'm sitting here, I could potentially
   8      touch base with individuals on my team to see if
   9      they recall.     I know generally in the background
  10      information we may have some of our consultants
  11      assist in drafting those areas.              But, I mean,
  12      that would be my best estimate.
  13      BY MR. BUNDREN:
  14           Q.     Would the task of individuals who
  15      drafted or edited the May 8th report, would
  16      their task be recorded in the invoices sent to
  17      Nephron?
  18           MS. MERGO:    Object to the form.
  19           A.     They may be.
  20      BY MR. BUNDREN:
  21           Q.     And if you had the invoices in front of
  22      you that were unredacted, would you be able to
  23      determine if that was the case?
  24           MS. MERGO:    Objection to form.


                                     Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 61 of 243 PageID 7859

                                   ATTORNEYS EYES ONLY

                                                                      Page 60

   1           A.     I don't know as I'm sitting here.
   2      BY MR. BUNDREN:
   3           Q.     Do you -- are you -- do you have access
   4      to unredacted copies of the invoices?
   5           A.     Yes, I do.
   6           Q.     And you understand in this case the
   7      only thing that's been produced are redacted
   8      copies of the invoices, is that right?
   9           A.     Yes, that's what I saw produced last
  10      night.
  11           Q.     What would typically be in an invoice
  12      to a client in the description category?             And
  13      I'm not specifically talking about these
  14      invoices, but typically what would be recorded
  15      by your team in preparing a report?
  16           A.     Generally the task that someone was
  17      working on.
  18           Q.     So like drafting a report or
  19      conversations regarding the report, those things
  20      would be recorded, wouldn't they?
  21           MS. MERGO:    Object to the form.
  22           A.     They could be.     I don't know as I'm
  23      sitting here the entries that went in including
  24      the document review, the schedules, analysis at


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 62 of 243 PageID 7860

                                  ATTORNEYS EYES ONLY

                                                                          Page 61

   1      my request, yeah, they could be very general.
   2      BY MR. BUNDREN:
   3           Q.     But if we had the invoice today that
   4      were unredacted, we would be able to tell who
   5      did what at FTI for this case, would we not?
   6           MS. MERGO:    Object to form.
   7           A.     If you had non-redacted invoices, you
   8      would see the task for it.
   9           MR. BUNDREN:     Nikole, I think -- I know you
  10      all produced redacted invoices.              I'm going to
  11      formally request during this deposition a copy
  12      of the unredacted invoices.            That information is
  13      not privileged.     If there is some information
  14      that's within those invoices that could possibly
  15      be privileged, maybe I can see minor redactions,
  16      but to redact the thing wholesale is not proper.
  17      We're going to ask for production of the complete
  18      copies of the invoices.
  19           MS. MERGO:    Okay.     And we object.           We've
  20      already produced the responses with the
  21      objections that we deem appropriate, including
  22      attorney-client work product.             I'll be happy to
  23      have a discussion with you off the record.                 We
  24      will not be producing that today.


                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 63 of 243 PageID 7861

                                  ATTORNEYS EYES ONLY

                                                                          Page 62

   1           MR. BUNDREN:     Okay.
   2      BY MR. BUNDREN:
   3           Q.     Now, Miss Distler, if you had
   4      conversations with individuals at Nephron, let's
   5      say Miss Kennedy, would that be reflected --
   6      would that be the type of information that would
   7      be reflected in your invoices?
   8           MS. MERGO:     Object to the form.              I'm going to
   9      instruct you not to answer if there's anything
  10      in the invoices that betray client privilege or
  11      work product.      To the extent of the question,
  12      have you had conversations with Miss Kennedy,
  13      she can respond to that.
  14      BY MR. BUNDREN:
  15           Q.     Have you had a conversation with Miss
  16      Kennedy in preparation of your report?
  17           A.     Yes.
  18           Q.     And you relied on those conversations
  19      in preparation of your report, did you not?
  20           A.     Yes, I cite to Miss Kennedy within my
  21      expert report.
  22           Q.     And she's not the only person at
  23      Nephron that you talked to, was it?
  24           A.     That's correct.


                                    Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 64 of 243 PageID 7862

                                   ATTORNEYS EYES ONLY

                                                                       Page 63

   1           Q.     Who else did you talk to you at
   2      Nephron?
   3           A.     As identified on page 3 of my May 8th
   4      Expert Report, Mr. Hank -- pardon my
   5      pronunciation -- Jibaja, I think it's Jibaja.
   6           Q.     So you talked to Miss Kennedy and then
   7      Mr. Jibaja, is that correct?
   8           A.     Yes.
   9           Q.     Anybody else at Nephron that you talked
  10      to in connection with your work on this case?
  11           A.     Not that I recall sitting here.
  12           Q.     And you relied on those conversations
  13      in connection with preparing your report, did
  14      you not?
  15           A.     Yes.
  16           MR. BUNDREN:     I think I've laid the
  17      foundation, Nikole, if she relied on it then
  18      it's fair game and it needs to be produced.             So
  19      we can take it up later, but that's our
  20      position.
  21           MS. MERGO:    We can take it up later.
  22      BY MR. BUNDREN:
  23           Q.     All right.    What about your July 8th
  24      report, who prepared your July 8th report?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 65 of 243 PageID 7863

                                  ATTORNEYS EYES ONLY

                                                                      Page 64

   1           A.      It would be myself and others working
   2      with me on the project.
   3           Q.      How much of the July 8th report did you
   4      prepare and how much did others prepare?
   5           A.      It would have been a similar process,
   6      what I described earlier.          It would have been
   7      generally I outlined the expert report and
   8      members of the team will assist me in drafting
   9      those.      I will review all of the sections with
  10      them and edit, redraft accordingly.
  11           Q.      What information were you provided in
  12      order to perform your services for Nephron?
  13           A.      Nephron produced various documents as
  14      part of the discovery process.            Nephron would
  15      have responded to other discovery requests that
  16      I would have reviewed.        I would say generally
  17      that would be my response to what was provided
  18      by Nephron.
  19           Q.      Were you provided everything that you
  20      asked for?
  21           A.      As I sit here, I don't recall anything
  22      that I did not receive.
  23           Q.      Did you ask for any information from
  24      Nephron or Nephron's counsel that was not


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 66 of 243 PageID 7864

                                   ATTORNEYS EYES ONLY

                                                                      Page 65

   1      provided to you in preparation of your reports?
   2           A.     As I'm sitting here, not that I recall.
   3           Q.     Okay.   And it's my understanding that
   4      the information that you relied on in your
   5      reports in preparation of your reports is listed
   6      in Appendix B to your May 8th report, which is
   7      Exhibit 2.     And to my understanding you had a
   8      supplemental Appendix B, which I think we talked
   9      about that earlier and marked that as Exhibit 3.
  10      And then there was a third version that was
  11      produced in connection with your July 8th
  12      report, is that right?
  13           A.     Yes.
  14           Q.     All right.    Let's look at the Exhibit
  15      2, which is your May 8th report. And I'll pull
  16      it up on the screen shortly.           Appendix B?
  17           A.     Yes.
  18           Q.     This a 5-page document or 5 pages of
  19      documents that you were provided, documents,
  20      websites for information, is that correct?
  21           A.     I'm sorry, could you repeat that one
  22      more time?
  23           Q.     Sure.   These 5 pages of documents that
  24      encompass Appendix B, this was all the


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 67 of 243 PageID 7865

                                  ATTORNEYS EYES ONLY

                                                                        Page 66

   1      information that you relied on in preparation of
   2      your May 8th report?
   3           A.     What I see here, yes, in conjunction
   4      with my knowledge and experience.
   5           Q.     Miss Distler, I want to turn your
   6      attention to the first page of Appendix B.             What
   7      are these documents that begin with the prefix
   8      REL3?
   9           A.     So these are documents that were sent
  10      to FTI.     And that would have been the file
  11      names, from what I recall.
  12           Q.     Okay.   And those documents -- where
  13      does FTI house those documents?             Does FTI have
  14      its own database that reviews documents or were
  15      you provided access to Nephron's -- or Nephron's
  16      counsel's database to review documents?
  17           MS. MERGO:     Object to the form.
  18           A.     I would say that FTI does not have a
  19      database.     We have a -- we save documents that we
  20      receive.
  21      BY MR. BUNDREN:
  22           Q.     So is it your testimony that you
  23      received individually all these documents that
  24      are on the first 2 pages of Appendix B to your


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 68 of 243 PageID 7866

                                  ATTORNEYS EYES ONLY

                                                                         Page 67

   1      May 8th report?
   2           A.     Yes.
   3           Q.     Now, it's my understanding that REL
   4      stands for relativity; does that ring a bell to
   5      you about where these documents came from?
   6           A.     I believe that's correct.
   7           Q.     Okay.   What is your understanding now
   8      about where the documents with the prefix REL
   9      came from?
  10           A.     They would have come from a relativity
  11      database and then provided to us at FTI where I
  12      saved them.
  13           Q.     Did you have -- my point is I'm trying
  14      to understand, did you have access to a
  15      relativity database to review these documents?
  16           A.     I don't recall as I sit here.            I would
  17      -- I guess I don't recall if myself and my team
  18      would have pulled them off of relativity for a
  19      login or if they would have been sent to me.
  20      And then as part of our creation, Appendix B, we
  21      would generally write a script that will grab
  22      the file names and then populate them into a
  23      document for us to include in Appendix B.               So
  24      I'm just not exactly sure what the process was


                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 69 of 243 PageID 7867

                                  ATTORNEYS EYES ONLY

                                                                      Page 68

   1      to -- and if the file names were bad, I think I
   2      recall, or if they were pulled down directly.
   3           Q.     Have you ever reviewed documents in
   4      connection with your work, not limited to this
   5      case, but through a Relativity database?
   6           A.     Yes, I have.
   7           Q.     And that requires a user name and login
   8      generally to get into the database?
   9           A.     Yes.
  10           Q.     And you don't recall one way or another
  11      whether you used a user name to login, to login
  12      into a Relativity database to review these
  13      documents that you've listed on Appendix B of
  14      your report?
  15           A.     For this particular matter I don't
  16      recall, but I can find out.
  17           Q.     Yeah, I'd ask you to do that, if you
  18      don't mind.
  19           A.     Sure.
  20           Q.     Do you recall whether or not you were
  21      provided certain documents or did you have
  22      unrestricted access to view documents that have
  23      been produced in this case?            And by
  24      unrestricted, I mean you could pick and choose


                                     Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 70 of 243 PageID 7868

                                  ATTORNEYS EYES ONLY

                                                                       Page 69

   1      what documents that you could look at whether
   2      they were produced by any party or any nonparty.
   3           A.     As I'm sitting here, I don't know if we
   4      had a Relativity login, I just can't recall.
   5      But I can find out that.         My understanding, if
   6      there was a login, it would have been
   7      unrestricted.
   8           Q.     And you said, I think, before that FTI
   9      does not have its own Relativity database,
  10      is that correct?
  11           A.     The answer to your question, no, I
  12      would disagree with that.
  13           Q.     You would disagree with what?            All I
  14      want to know is whether FTI Consulting has its
  15      own system, it's own Relativity database where
  16      it can review documents that's managed and
  17      controlled by FTI.
  18           A.     FTI generally does have a service or a
  19      license to Relativity for consulting projects
  20      that would be independent of my segment.
  21           Q.     Okay.   I understand.        And if they
  22      weren't in your segment, you wouldn't have used
  23      that Relativity database to review documents for
  24      this case, is that correct?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 71 of 243 PageID 7869

                                  ATTORNEYS EYES ONLY

                                                                      Page 70

   1           A.     In my work if I am provided a login in
   2      a case, I would login generally to the law
   3      firm's database remotely not an FTI database.
   4           Q.     Now, I want to look back at, I believe
   5      it's Exhibit 3, your Supplemental Appendix.
   6           A.     Yes.
   7           Q.     Now, this Supplemental Appendix and
   8      specifically with regards to the Bates range
   9      documents, the REL prefix documents have been
  10      removed.     Do you recall what caused you to issue
  11      this supplemental Appendix B after May 8th?
  12           A.     If I recall, it was a request for what
  13      those particular documents were.
  14           Q.     Do you know if all those REL prefix
  15      documents were produced in this case?
  16           A.     As I said, sitting here I'm not
  17      certain.     I know the ones that I relied on were
  18      for sure, but I'm not certain about the others.
  19           Q.     How would I know which ones you relied
  20      on that are listed with the prefix REL that were
  21      produced versus the ones that were not produced?
  22      How would you be able to tell?
  23           A.     As I'm sitting here, I would not -- I
  24      couldn't tell you as I'm sitting here.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 72 of 243 PageID 7870

                                  ATTORNEYS EYES ONLY

                                                                      Page 71

   1           Q.     Okay.    You'd have to go to the
   2      Relativity database, wouldn't you?
   3           MS. MERGO:      Object to form.
   4           A.     I don't know if I would have to go to
   5      the Relativity database.
   6      BY MR. BUNDREN:
   7           Q.     How would you figure it out?
   8           A.     I would look at the Bates number
   9      documents that I have received and my
  10      supplemental.
  11           Q.     Now, turning to Exhibit 4, which is
  12      your July 8th report, you also produced a
  13      supplemental -- actually, it's just an Appendix
  14      B.
  15           A.     Yes.    With additional pages.
  16           Q.     What do you mean by additional pages?
  17      So the first two pages you have information
  18      relied upon for your May 8th report, right?
  19           A.     Correct.   And then you keep going
  20      forward and it says after May 8th.
  21           Q.     Yes.
  22           A.     So this goes in a documents post, my
  23      initial report.
  24           Q.     And those would have been documents


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 73 of 243 PageID 7871

                                   ATTORNEYS EYES ONLY

                                                                         Page 72

   1      that were produced after your initial report?
   2           A.     Or documents that I received or relied
   3      upon after my first report.
   4           Q.     Okay.   Now, is this Appendix B the sum
   5      total of all the documents and information that
   6      you relied upon in connection with giving your
   7      opinions in this case?
   8           A.     I would say in conjunction with my
   9      knowledge and experience.
  10           Q.     And your conversations with the folks
  11      at Nephron?
  12           A.     Yes, as I identified in my May 8th
  13      expert report.
  14           Q.     All right.    Let's keep looking at your
  15      July report, and specifically I want to look at
  16      this bullet -- or not bullet point, it's
  17      underlined.     It's called cited documents, all
  18      documents cited in my expert report and
  19      attachment to my report.         Do you see that?
  20           A.     Yes.
  21           Q.     That's not -- is that just everything
  22      in your reports and the attachments?                 I just want
  23      to make sure there's nothing else that you're
  24      referencing here that's not included?


                                    Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 74 of 243 PageID 7872

                                  ATTORNEYS EYES ONLY

                                                                       Page 73

   1           A.     Well, that is to denote to the extent
   2      that I missed a cite for anything with my expert
   3      reports or my schedules.         I would be capturing
   4      it there.     And then I would say in addition to
   5      my knowledge and experience.
   6           Q.     Who made the decision to provide you
   7      the legal documents that are referenced in your
   8      Appendix B of your July 8th report?
   9           MS. MERGO:    Object to the form.
  10           A.     So I requested information as part of
  11      the discovery in this matter.            And so there was
  12      some information recorded in the May 8th report
  13      and there are some that are recorded in the
  14      post May 8th pages on Appendix B.              I will also
  15      generally follow the dockets, especially in this
  16      year, for cases so I understand changes in the
  17      schedule.     So that may have also alerted me to
  18      request certain documents.
  19           Q.     You also looked at documents from Miss
  20      Hulsey's bankruptcy case that's pending in the
  21      District of Kansas, did you not?
  22           A.     Yes.
  23           Q.     Now, you listed a number of depositions
  24      that you relied upon.       Did you ask for all the


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 75 of 243 PageID 7873

                                  ATTORNEYS EYES ONLY

                                                                      Page 74

   1      depositions that were given in this case?
   2           A.     I asked for depositions that would
   3      relate -- that would relate to economic areas.
   4      So, for example, along with background Mr. Wine,
   5      Mr. Fernandez, Mr. Hoffman, Miss Hulsey, Miss
   6      Kennedy, Mr. Jibaja and Mr. Walton.
   7           Q.     Who is Mr. Walton?
   8           A.     As identified in my expert report, he is
   9      the digital forensics expert for Nephron.
  10           Q.     And you're aware that you obviously
  11      relied on his report, did you not?
  12           A.     In my first report, in my discussion of
  13      the alleged wrongdoing, I referenced Mr.
  14      Walton's report.
  15           Q.     And here on Appendix B on the screen,
  16      you relied on the preliminary expert report of
  17      Clyde C. Walton, Esquire, and exhibits, is that
  18      correct?
  19           A.     Yes, he's cited in my expert report.
  20           Q.     Okay.   And you also were provided and
  21      relied upon the deposition that he gave on
  22      February 28th, 2020, with exhibits, is that
  23      correct?
  24           A.     Yes, it's one of the documents that I


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 76 of 243 PageID 7874

                                  ATTORNEYS EYES ONLY

                                                                           Page 75

   1      would have reviewed.
   2           Q.     And do you know if you reviewed it?
   3           MS. MERGO:     Object to form.
   4           Q.     I reviewed portions of his deposition.
   5      BY MR. BUNDREN:
   6           Q.     Did you read -- so you didn't read the
   7      entirety of his deposition?
   8           A.     Not that I recall.
   9           Q.     What about the other depositions that
  10      were provided to you, did you read the entirety
  11      of them or just portions?
  12           MS. MERGO:     Object to form.
  13           A.     Both.   So some I read in the entirety,
  14      some I read portions thereof.
  15      BY MR. BUNDREN:
  16           Q.     Which of the depositions that are
  17      listed in Appendix B did you read in their
  18      entirety?
  19           A.     Mr. Glenn's, Miss Kennedy.               I believe
  20      all of Miss Hulsey's and I believe portions of
  21      the remaining.
  22           Q.     Okay.   Are you aware that Mr. Walton
  23      also testified as the corporate representative
  24      of Nephron on certain topics?


                                    Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 77 of 243 PageID 7875

                                  ATTORNEYS EYES ONLY

                                                                      Page 76

   1           A.     As I sit here, I do not recall.
   2           Q.     Okay.    But nonetheless you relied on
   3      Mr. Walton's report and the deposition that he
   4      gave in this case, is that correct?
   5           A.     I do not believe I cited directly to
   6      his deposition in my report, but I do cite to
   7      his expert report.
   8           Q.     Well, Miss Distler, you listed Mr.
   9      Walton's deposition on the information that you
  10      relied upon for your May 8th report, is that
  11      correct?
  12           A.     Yes, he is listed as information that I
  13      relied on.
  14           Q.     Okay.    And you wouldn't put it on your
  15      list of information that you relied upon unless
  16      you reviewed it, is that right?
  17           A.     Yes, I would have reviewed portions
  18      thereof.
  19           Q.     Have you received any documents since
  20      the issuance of your July 8th report?
  21           A.     I received Dr. Wiggins' deposition
  22      and exhibits.       As I'm sitting here, that's all I
  23      can recall.
  24           Q.     Now, you were reviewing something.          What


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 78 of 243 PageID 7876

                                  ATTORNEYS EYES ONLY

                                                                      Page 77

   1      document were you reviewing to determine that
   2      you were provided Dr. Wiggins' deposition and
   3      exhibits?
   4           A.     I was reviewing my Appendix B to my
   5      second report.
   6           Q.     And the Appendix B of your second
   7      report was issued on July 8th, right?
   8           A.     That is correct.
   9           Q.     Okay.   And so Dr. Wiggins' deposition
  10      just took place a couple of weeks ago, so that's
  11      after the July 8th report, correct?
  12           A.     Yes.
  13           Q.     So do you have a list of any kind of
  14      other documents that you had reviewed and relied
  15      upon that have been received after your July 8th
  16      report other than Dr. Wiggins' deposition?
  17           MS. MERGO:     Object to form.
  18           A.     I do not have a list.
  19      BY MR. BUNDREN:
  20           Q.     Okay.   Do you recall any other
  21      documents that you reviewed and relied upon
  22      since the issuance of your July 8th report other
  23      than Dr. Wiggins' deposition and exhibits?
  24           MS. MERGO:     Object to the form, asked and


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 79 of 243 PageID 7877

                                  ATTORNEYS EYES ONLY

                                                                      Page 78

   1      answered.
   2           A.     As I'm sitting here, not that I recall.
   3      I may have reviewed -- as I'm sitting here,
   4      that's all I recall.
   5      BY MR. BUNDREN:
   6           Q.     What is the subject matter -- I'm sorry,
   7      strike that.
   8                  What is your opinion on the economic
   9      damages that Nephron has suffered in this case
  10      with respect to my clients USC and Adamis?
  11           A.     As stated in my expert report dated
  12      May 8th, it's my opinion that Nephron has
  13      sustained damages in the form of lost royalties
  14      pursuant to a hypothetical license between the
  15      parties for Nephron confidential information.
  16           Q.     That's your reasonable royalty opinion?
  17           A.     Yes.
  18           Q.     Okay.   What other opinions are you
  19      prepared to offer as to the economic damages
  20      Nephron has suffered in this case with respect
  21      to my clients USC and Adamis?
  22           A.     As identified in my May 8th report and
  23      my July 8th report, I have also calculated USC's
  24      or the Defendants' unjust enrichment.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 80 of 243 PageID 7878

                                   ATTORNEYS EYES ONLY

                                                                         Page 79

   1           Q.     So backing up a little bit, you said
   2      USC's or the Defendants' unjust enrichment. There
   3      are three Defendants in this case.               What is the
   4      unjust enrichment that you calculated?
   5           A.     I was using Defendants with an
   6      apostrophe S or S apostrophe, so all three.
   7           Q.     All three.    Okay.     And what is your
   8      opinion on the amount of economic damages that
   9      Nephron suffered in this case, specifically
  10      pertaining to your unjust enrichment analysis?
  11           A.     So in my July 8th report I calculate
  12      USC's unjust enrichment as $351,527.
  13           Q.     Okay.   What about your opinion as to
  14      the amount of economic damages Nephron suffered
  15      with respect to the reasonable royalty?
  16           A.     As identified in my expert report dated
  17      May 8th, it is my opinion that the reasonable
  18      royalty the parties would have agreed to in a
  19      hypothetical negotiation for the Nephron
  20      confidential information is at least 4.5
  21      million.
  22           Q.     And that opinion is based on the claims
  23      that are remaining in this case that have been
  24      alleged against the Defendants in the third


                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 81 of 243 PageID 7879

                                  ATTORNEYS EYES ONLY

                                                                      Page 80

   1      amended complaint?
   2           A.     Yes, as referenced in my expert report.
   3      I identified the remaining claims in the --
   4      within the, I believe, the (inaudible) section.
   5           Q.     And you're aware that there are three
   6      remaining claims again my clients, USC and
   7      Adamis:     Tortious interference, Federal Defend
   8      Trade Secrets Act Claim, and then a Florida
   9      Uniform Trade Secrets Act claim, is that right?
  10           A.     Yes, that's my understanding.
  11           Q.     Are you aware that Nephron has told a
  12      federal bankruptcy Court that it has sustained
  13      at least 7.5 million dollars in damages?
  14           A.     I am generally aware of that.
  15           Q.     Did you have any -- did you assist
  16      Nephron with coming up with that number that
  17      they prepared and showed the bankruptcy Court
  18      that they sustained damages in the amount of 7.5
  19      million dollars?
  20           A.     What was your question again?
  21           Q.     Did you have any -- did you assist
  22      Nephron with determining the 7.5 million dollar
  23      amount in damages that was specifically put
  24      forth in a statement of claim filed with the


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 82 of 243 PageID 7880

                                  ATTORNEYS EYES ONLY

                                                                      Page 81

   1      bankruptcy court in Kansas?
   2           A.     Yes.
   3           Q.     Was the 7.5 your estimation?
   4           A.     It was a preliminary value point at
   5      that time based on the information that I had and
   6      an analysis performed.
   7           Q.     How did you undertake that analysis?
   8           A.     If I recall, that was in December of
   9      2019 and it would have been part of my general
  10      process of reviewing documents and understanding
  11      the allegation, the specific information at
  12      issue, and then looking to identify quantitative
  13      information that can assist in formulating
  14      damage.
  15           Q.     Did you prepare a report in connection
  16      with that preliminary value point of 7.5
  17      million?
  18           A.     No.
  19           Q.     Do you know how the 7.5 million in
  20      damages came to be included in the statement of
  21      claim in the bankruptcy case?
  22           A.     I provided input to counsel who would
  23      have prepared the document for the bankruptcy
  24      court.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 83 of 243 PageID 7881

                                  ATTORNEYS EYES ONLY

                                                                      Page 82

   1           Q.     And what was your methodology to
   2      determine the 7.5 million dollar number?             How
   3      did you figure it out?        Did you use a reasonable
   4      royalty?     Did you a use a lost profits method?
   5      How did you figure out the preliminary value was
   6      7.5 million?
   7           MS. MERGO:    Objection to form.
   8           A.     At that time there was some limited
   9      information from Miss Hulsey and/or USC or
  10      Adamis, so I looked to information from Nephron
  11      that related to some of the specific information
  12      that was alleged to have been misappropriated.
  13      BY MR. BUNDREN:
  14           Q.     How did you come up with the 7.5
  15      million dollar number?        Did you employ a
  16      methodology to do so?
  17           MS. MERGO:    Object to form.
  18           A.     At that time I looked to a reasonable
  19      royalty type of approach and looked for
  20      quantitative data points that I could derive as
  21      part of that analysis.
  22      BY MR. BUNDREN:
  23           Q.     Was that approach similar to what
  24      you've done in this case that's referenced in


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 84 of 243 PageID 7882

                                  ATTORNEYS EYES ONLY

                                                                      Page 83

   1      your May 8th report?
   2           A.     I would say it was a preliminary start
   3      to that analysis based on information that I had
   4      at that time.
   5           Q.     So you did prepare a report to
   6      determine the 7.5 million dollars?
   7           A.     I did not prepare a report.
   8           Q.     Okay.   Did you use the various bench
   9      marking methods in determining your preliminary
  10      value of 7.5 million dollars that's been set
  11      forth in the bankruptcy case, similar to what
  12      you did in the May 8th report?
  13           MS. MERGO:     Object to the form.
  14           A.     I did not use the same information.
  15      BY MR. BUNDREN:
  16           Q.     What did you use?
  17           A.     I looked to the Nephron information,
  18      financial information that corresponded to the
  19      documents alleged to have been misappropriated
  20      and/or used.     And at that point in time, I looked
  21      to what those -- those customers revenues and,
  22      you know, potential estimates of profitability of
  23      those customers.      And looked to information that
  24      I was able to discern about multiples within the


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 85 of 243 PageID 7883

                                  ATTORNEYS EYES ONLY

                                                                      Page 84

   1      space that may or may not be relevant based on
   2      the information at that time.
   3           Q.     That's pretty similar to what you did
   4      in your May 8th report, is it not?
   5           MS. MERGO:    Object to the form.
   6           A.     If I recall your question, you asked if
   7      I used the same information, and I would say I
   8      used different or additional information in my
   9      report.     But I would say from a methodology
  10      perspective, yes, I was looking at a similar
  11      methodology, reasonable royalty.
  12      BY MR. BUNDREN:
  13           Q.     Did you perform any analysis in
  14      connection with this 7.5 million dollar
  15      estimation that included a component of unjust
  16      enrichment or disgorgement?
  17           A.     At that time I do not believe I had
  18      information to do so.
  19           Q.     Did you perform some financial analysis
  20      in order to calculate the 7.5 million dollars say
  21      in the form of spreadsheets or anything similar
  22      to that?
  23           MS. MERGO:    Object to the form.
  24           A.     I would have analyzed Nephron's sales


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 86 of 243 PageID 7884

                                  ATTORNEYS EYES ONLY

                                                                      Page 85

   1      data.
   2      BY MR. BUNDREN:
   3           Q.       Did you prepare any spreadsheets
   4      yourself or on your direction that would have
   5      led you to the conclusion at that time that
   6      Nephron's actual damages as of December 19th
   7      were 7.5 million dollars?
   8           MS. MERGO:      Object to the form.
   9           A.       As I'm sitting here, I don't know if I
  10      created a spreadsheet, but I did look to -- like
  11      I said, I analyzed Nephron's sales data by
  12      customer, and I would have looked to publically
  13      available information that was out there.            But
  14      whether or not I created a spreadsheet, per se, I
  15      don't know as I sit here.
  16      BY MR. BUNDREN:
  17           Q.       What about financial models, did you do
  18      any financial models to determine the amount of
  19      7.5 million dollars in actual damages?
  20           MS. MERGO:      Object to the form.
  21           A.       As I stated, I analyzed their sales
  22      data.       I don't know if that would be considered a
  23      financial model or not, but it was a financial
  24      analysis of the customer data released by


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 87 of 243 PageID 7885

                                  ATTORNEYS EYES ONLY

                                                                      Page 86

   1      Nephron.
   2      BY MR. BUNDREN:
   3           Q.     Are you aware of the statement of claim
   4      that was filed by Nephron alleging the amount of
   5      7.5 million dollars has been amended in the
   6      bankruptcy court?
   7           MS. MERGO:    Object to the form.
   8           A.     As I sit here, I do not know.
   9      BY MR. BUNDREN:
  10           Q.     But you would agree that the amount is
  11      not 7.5 million dollars, correct, in damages
  12      that Nephron suffered?
  13           MS. MERGO:    Object to the form.
  14           A.     Well, as more information was received
  15      and I continued working on my analysis, I came
  16      to a royalty opinion of 4-and-a-half to 5 million
  17      in this action.
  18      BY MR. BUNDREN:
  19           Q.     And previously on December 19th of 2019,
  20      your opinion was that it was 7.5 million in a
  21      reasonable royalty, is that correct?
  22           MS. MERGO:    Object to form.
  23           A.     That was a preliminary estimate based
  24      on the limited information that I had at that


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 88 of 243 PageID 7886

                                  ATTORNEYS EYES ONLY

                                                                          Page 87

   1      time.
   2      BY MR. BUNDREN:
   3           Q.     But that was your opinion at that time,
   4      right, that it was 7.5 million dollars in
   5      damages on a reasonable royalty?
   6           MS. MERGO:    Object to the form.               Miss Distler
   7      already testified she did not issue a report in
   8      that case.
   9           MR. BUNDREN:     I'm not asking about a report.
  10      BY MR. BUNDREN:
  11           Q.     Miss Distler, you provided a 7.5 million
  12      dollar number to Nephron and Nephron's counsel
  13      for it to be included in the bankruptcy case with
  14      Miss Hulsey, did you not?
  15           MS. MERGO:    Object to the form, calls for
  16      attorney-client privilege.          I'll instruct you
  17      not to answer as to that portion.
  18      BY MR. BUNDREN:
  19           Q.     Can you answer the question?
  20           A.     What was the question again?
  21           MR. BUNDREN::     Miss Court Reporter, can you
  22      read it back?
  23           COURT REPORTER:     Can you actually repeat it,
  24      Brandon, please.


                                    Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 89 of 243 PageID 7887

                                  ATTORNEYS EYES ONLY

                                                                       Page 88

   1      BY MR. BUNDREN:
   2           Q.     Was it your opinion, Miss Distler, that
   3      December l9th, 2019, that Nephron's actual
   4      damages in the form of a reasonable royalty was
   5      7.5 million based on the preliminary data that
   6      you had at that time?
   7           MS. MERGO:    Object to the form.
   8           A.     I would not say that was my opinion.
   9      BY MR. BUNDREN:
  10           Q.     Well, what was your opinion?
  11           MS. MERGO:    Object to the form.               She's
  12      testified she hasn't given an opinion in that
  13      case yet.
  14           MR. BUNDREN:     Well, she also testified that
  15      she provided this information --
  16           MS. MERGO:    Just because you don't like the
  17      answer she's giving you.         She has not given an
  18      opinion to the bankruptcy case yet, nor has she
  19      been required to by the rules of that court.
  20      BY MR. BUNDREN:
  21           Q.     We're going to mark Exhibit 7, and
  22      that's going to be the Proof of Claim.
  23           MR. BUNDREN:     Diana, would you send that to
  24      them, please?


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 90 of 243 PageID 7888

                                  ATTORNEYS EYES ONLY

                                                                      Page 89

   1           MS. EVANS:     Yes.
   2                                  (Whereupon, Deposition
   3                            Exhibit No. 7 was marked for
   4                          identification.)
   5      BY MR. BUNDREN:
   6           Q.     Miss Distler, have you seen this
   7      document before?
   8           A.     Yes, I believe so.         Just one moment.
   9           Q.     Sure.   It's a 61-page document that
  10      contains the Statement of Claim.
  11           A.     I believe so.
  12           Q.     Okay.   Now, is that document listed in
  13      your Appendix B?
  14           A.     I don't know if it's listed in my
  15      Appendix B as I sit here.
  16           Q.     You would agree with me that Exhibit 7,
  17      the Statement of Claim reflects that Nephron's
  18      damages as of December l9th, 2019, the actual
  19      damages were actually 7.5 million dollars?
  20           MS. MERGO:     Object to form.
  21           A.     That's what this document states.
  22      BY MR. BUNDREN:
  23           Q.     Okay.   And you're telling the jury that
  24      you have no idea how that number came to be 7.5


                                     Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 91 of 243 PageID 7889

                                  ATTORNEYS EYES ONLY

                                                                         Page 90

   1      million dollars?
   2           MS. MERGO:     Object to form.         Misstates the
   3      testimony.
   4           A.     I did not say that.
   5      BY MR. BUNDREN:
   6           Q.     Okay.   But you performed a preliminary
   7      value analysis -- I'm sorry, preliminary value
   8      point, is that correct?
   9           MS. MERGO:     Object to the form.              You can
  10      answer.
  11           A.     I would say at that time I looked at
  12      the information available and I was evaluating
  13      any potential data points that may be
  14      informative to a hypothetical negotiation as
  15      part of that work.      But at that point in time,
  16      as I stated, I had limited information and I
  17      did not provide an expert opinion of that
  18      amount.
  19      BY MR. BUNDREN:
  20           Q.     I may have asked you this and if I
  21      did, I apologize.      You're not aware of the
  22      Statement of Claims being amended, are you?
  23           MS. MERGO:     Object to the form.
  24           A.     As I sit here, I don't what's happening


                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 92 of 243 PageID 7890

                                  ATTORNEYS EYES ONLY

                                                                      Page 91

   1      in the bankruptcy proceeding.
   2      BY MR. BUNDREN:
   3           Q.     But nevertheless, you've opined in this
   4      case that the reasonable royalty damages due to
   5      the Plaintiffs are a reasonable royalty of
   6      4.5 million dollars and unjust enrichment of
   7      351,527?
   8           A.     Can you read that back?
   9           Q.     Sure.    In this case that you've opined
  10      to the reasonable royalty and unjust enrichment
  11      damages, you previously testified that the
  12      reasonable royalty damages are at least 4.5
  13      million dollars and the unjust enrichment is
  14      351,527; is that correct?
  15           A.     Yes.    I thought you stated something
  16      differently in your first question, sorry.            I
  17      was just clarifying.
  18           Q.     Did you have access to Nephron's Power
  19      BI or CRM databases in connection with your work
  20      on this case?
  21           A.     No, I did not.
  22           Q.     Okay.    What assumptions did you make in
  23      forming your opinion in this case, if any?
  24           A.     In my assessment of damages in a


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 93 of 243 PageID 7891

                                  ATTORNEYS EYES ONLY

                                                                          Page 92

   1      project?
   2           Q.     Yes.    Sure.
   3           A.     I would assume liability that the
   4      counts that are alleged occurred and, therefore,
   5      there would be damages.          I've assumed in this
   6      instance that the Nephron confidential
   7      information is a trade secret that would be
   8      misappropriated -- that I've assumed was
   9      misappropriated and/or used.             Although that is
  10      an assumption, I have also considered throughout
  11      my discussions with both of my expert reports,
  12      I've derived the value of what Nephron's
  13      confidential information would be, and my
  14      reasonable royalty analysis and to form economic
  15      damages.     As I sit here, those are the two
  16      primary assumptions I would say.                I'm trying to
  17      think if there are others that will come to me.
  18           Q.     Okay.    If you think of others, if you
  19      can please let me know.
  20           A.     Sure.
  21           Q.     Have you been asked to do anything
  22      since submission of your reports other than
  23      preparing and attending today's deposition?
  24           A.     Yes.


                                      Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 94 of 243 PageID 7892

                                  ATTORNEYS EYES ONLY

                                                                            Page 93

   1           Q.     What have you been asked to do?
   2           A.     I was asked for assistance for Dr.
   3      Wiggins' deposition.
   4           Q.     That was before his deposition was
   5      taken, is that correct?
   6           A.     Yes.
   7           Q.     Okay.   What else?
   8           A.     I reviewed and responded to the
   9      subpoena, I would say that's part of preparation
  10      for this deposition.
  11           Q.     Okay.
  12           A.     As I sit here, that's all I recall at
  13      this moment.
  14           Q.     Have you been asked to prepare any
  15      supplemental schedules or calculations?
  16           A.     No, not as I'm sitting here, no.
  17           Q.     What did you do to prepare for today's
  18      deposition?
  19           A.     I reviewed my expert report.               I
  20      reviewed -- including my schedules.                  I reviewed
  21      the documents noted within my report and
  22      schedules.     I reviewed Dr. Wiggins' report.               I
  23      reviewed Dr. Wiggins' deposition and the exhibits
  24      that were attached to his deposition.                  I met with


                                    Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 95 of 243 PageID 7893

                                  ATTORNEYS EYES ONLY

                                                                      Page 94

   1      my team virtually.      I held discussions with
   2      counsel.     As I'm sitting here, that's all I
   3      recall.
   4           Q.     Who was on your team that you met with
   5      virtually?
   6           A.     Brian Clutter.
   7           Q.     How many times did you meet with Mr.
   8      Clutter in preparation for your deposition?
   9           A.     I would estimate two or three times.
  10           Q.     Collectively how long did you meet with
  11      Mr. Clutter over those two or three times in
  12      preparation for your deposition?
  13           A.     I would estimate approximately four
  14      hours.
  15           Q.     Okay.   You said you also had discussions
  16      with counsel, who was present during those
  17      discussions?
  18           A.     Miss Mergo, me, Mr. Byars potentially,
  19      although maybe for only a brief moment.              And
  20      then I also communicated with Miss Reyes
  21      regarding the subpoena.
  22           Q.     Okay.   How many times did you have
  23      discussions with Miss Mergo and Mr. Byars?
  24           A.     Miss Mergo, twice.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 96 of 243 PageID 7894

                                  ATTORNEYS EYES ONLY

                                                                        Page 95

   1           Q.     What about Mr. Byars?
   2           A.     I believe just once.
   3           Q.     Collectively how much time did you
   4      spend with Miss Mergo and Mr. Byars in
   5      preparation for your deposition today?
   6           A.     I'd estimate two to two-and-a-half
   7      hours.
   8           Q.     Did you review any documents in those
   9      meetings with Miss Mergo and Mr. Byars?
  10           A.     Yes, I believe so.
  11           Q.     What documents do you recall reviewing?
  12           A.     Dr. Wiggins' exhibits, some of them, not
  13      all.    I believe that was it as I'm sitting here.
  14           Q.     Let's turn to your May 8th report, it's
  15      Exhibit 2.
  16           A.     Are we getting close to a break?
  17           MR. BUNDREN:     Sure, let's take a break.         How
  18      long do you want?
  19           MS. MERGO:    An hour.
  20           MR. VIDEOGRAPHER:      We're going off the
  21      record.     The time is approximately 11:54 a.m.
  22                         (Whereupon, a short break was
  23                          taken.)
  24           VIDEOGRAPHER:     We're going back on the record


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 97 of 243 PageID 7895

                                   ATTORNEYS EYES ONLY

                                                                      Page 96

   1      the time is approximately 1:00 p.m.
   2      BY MR. BUNDREN:
   3           Q.     Miss Distler, I'd like you to turn to
   4      your May 8th report, and specifically paragraph
   5      9 of that report on page 3.           It says you have
   6      also held conversations with the following
   7      individuals:     Miss Kennedy and Mr. -- I'm sorry,
   8      I'm not going to pronounce his name correctly.
   9      What is it?
  10           A.     I believe it's Jibaja.
  11           Q.     Jibaja.   Okay.    How many conversations
  12      did you have with Miss Kennedy and Mr. Jibaja?
  13           MS. MERGO:     Object to form.
  14           A.     Miss Kennedy?
  15      BY MR. BUNDREN:
  16           Q.     Yes, sure.
  17           A.     I recall there was one conversation.
  18      With Mr. Jibaja, I recall approximately three
  19      conversations.
  20           Q.     Okay.   On the conversation with Miss
  21      Kennedy, who was present during that
  22      conversation?
  23           A.     Mr. Jibaja, counsel for Nephron, myself
  24      and Brian Clutter.


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 98 of 243 PageID 7896

                                  ATTORNEYS EYES ONLY

                                                                      Page 97

   1           Q.     Do you recall who was present for
   2      Nephron as counsel?
   3           A.     Outside counsel for Nephron?
   4           Q.     Yes, outside counsel.         Do you recall
   5      who was present?
   6           A.     Nikole or Miss Mergo, and I don't
   7      recall if Miss Cluverius was on the call or not.
   8           Q.     Was that on the phone or was it by
   9      video, how did you have that conversation with
  10      Miss Kennedy?
  11           A.     It was via telephone.
  12           Q.     And did you rely on the information
  13      that you received from Miss Kennedy during that
  14      conversation in preparation of your report?
  15           A.     Yes.    I cite that conversation within
  16      my expert report.
  17           Q.     Okay.    Tell me what you recall
  18      discussing with Miss Kennedy during this
  19      conversation?
  20           MS. MERGO:      The question to which she
  21      replied?
  22           MR. BUNDREN:      She just testified that she
  23      relied on the information that she received from
  24      Miss Kennedy, and I'm going to ask her about


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 99 of 243 PageID 7897

                                  ATTORNEYS EYES ONLY

                                                                      Page 98

   1      that conversation.
   2           MS. MERGO:     And I don't have an objection to
   3      the extent upon what she relied.
   4           A.     As documented in my expert report, I
   5      discussed with Miss Kennedy the history of
   6      Nephron and the formation of its 503B Division.
   7      I discussed generally the role of sales
   8      representatives at Nephron.           I discussed the
   9      importance of -- the importance to Nephron of
  10      the items attached as Appendix C to my expert
  11      report as contained within her discussion or
  12      attached to her deposition.           And to the extent
  13      that I've, you know, forgotten anything within
  14      my expert report as I'm sitting here, I would
  15      obviously defer to Miss Kennedy.
  16      BY MR. BUNDREN:
  17           Q.     Okay.   What did Miss Kennedy tell you
  18      about the sales reps role at Nephron?
  19           A.     Generally, how the sales reps used the
  20      CR in the system, like Miss Hulsey, did to track
  21      and record their interactions with customers.
  22      Generally, that was my discussion with her.
  23           Q.     Okay.   What about Appendix C, what was
  24      your discussion with Miss Kennedy in Appendix C


                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 100 of 243 PageID 7898

                                   ATTORNEYS EYES ONLY

                                                                        Page 99

    1      which is referenced in your report?
    2           A.     Generally, Appendix C was attached to
    3      her deposition, the source document, who it was.
    4      So I briefly I asked her generally how important
    5      would Nephron view these -- the trade secrets
    6      that are alleged in this matter.             And she
    7      indicated from her perspective they were
    8      critical to Nephron's sales and success in the
    9      marketplace.
   10           Q.     Anything else that you can remember
   11      about the Appendix C discussion with Miss
   12      Kennedy?
   13           A.     As I sit here, that's all that I
   14      recall.
   15           Q.     And that's one conversation you had
   16      with Miss Kennedy present prior to the issuance
   17      of your May 8th report, correct?
   18           A.     Could you reread the question?
   19           Q.     When did you talk to Miss Kennedy, was
   20      it prior to your May 8th report or between your
   21      May 8th report and your July 8th report?               I'm
   22      just trying to understand when you talked to
   23      her.
   24           A.     As indicated in my expert report dated


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 101 of 243 PageID 7899

                                    ATTORNEYS EYES ONLY

                                                                     Page 100

    1      May 8th, it was populous.           I relied on it in that
    2      report, so it was prior to that.
    3           Q.       So you did not talk to her after or did
    4      not have a conversation with her after you issued
    5      your May 8th report?
    6           A.       No, not that I recall.
    7           Q.       What about -- you said you had three
    8      conversations with Mr. Jibaja, and I'm assuming
    9      based on your prior testimony one of those
   10      conversations, that was the conversation with
   11      Miss Kennedy, is that correct?
   12           A.       Yes.
   13           Q.       Okay.   On that call where Miss Kennedy
   14      was present with Mr. Jibaja, what did you talk,
   15      if anything, to Mr. Jibaja about?
   16           A.       On that call I was working with Mr.
   17      Jibaja to produce or to gather sales data that I
   18      utilized in my report or updates to that sales
   19      data.       There would have been discussion of being
   20      a financial information as part of that call.
   21      Generally, as I sit here that would be the
   22      subject matter.
   23           Q.       What was the specific conversation
   24      about the financial information with Mr. Jibaja?


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 102 of 243 PageID 7900

                                   ATTORNEYS EYES ONLY

                                                                     Page 101

    1           A.     It was related to producing a single
    2      data file of Nephron's sales over the entire
    3      period considered within my report.
    4           Q.     And how far back did you have Nephron's
    5      sales information?      I mean, I know you used the
    6      2018 information in your analysis, but did you
    7      have Nephron sales information prior to the 2018
    8      year?
    9           MS. MERGO:     Object to form.
   10           A.     Yes.
   11      BY MR. BUNDREN:
   12           Q.     Did you have Nephron sales information
   13      for 2017?
   14           MS. MERGO:     Object to the form.
   15           A.     Yes.
   16      BY MR. BUNDREN:
   17           Q.     Did you have Nephron's sales information
   18      prior to 2017?
   19           MS. MERGO:     Object to the form.
   20           A.     Not that I recall.
   21      BY MR. BUNDREN:
   22           Q.     Okay.   Then you said you had two
   23      additional conversations with Mr. Jibaja.            Do you
   24      recall who was present -- let's go one by one --


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 103 of 243 PageID 7901

                                    ATTORNEYS EYES ONLY

                                                                         Page 102

    1      during the next conversation?
    2           A.      In the conversation we were just
    3      referencing, I would say it would have been the
    4      third.      Okay.    So the second --
    5           Q.      Actually, go back to the first.          As I
    6      understand your testimony, the first conversation
    7      you had with anybody at Nephron was with Mr.
    8      Jibaja?
    9           A.      Yes.
   10           Q.      Who was present during that
   11      conversation?
   12           A.      Mr. Jibaja, outside counsel for
   13      Nephron, myself, Brian Clutter.              I believe that
   14      was all.
   15           Q.      Did you rely on information you learned
   16      from Mr. Jibaja during that conversation in
   17      preparation of your reports?
   18           A.      I would say that he informed me of the
   19      data that Nephron could provide.
   20           Q.      Okay.    What did you talk about?
   21           A.      Generally, their systems and the types
   22      of data that Mr. Jibaja would be able to have
   23      pulled from those systems and provided to me
   24      based on my request.


                                      Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 104 of 243 PageID 7902

                                   ATTORNEYS EYES ONLY

                                                                     Page 103

    1           Q.     Anything else that you can recall?
    2           A.     I believe that was the initial
    3      conversation.      Understanding, you know, how
    4      their data is stored generally and what was
    5      quarriable.     And then the power BI systems and
    6      generally that they have their CR in there.
    7           Q.     Anything else that you can remember?
    8           A.     As I sit here, those are the general
    9      topics that we discussed.
   10           Q.     And if that was the first conversation,
   11      you had a second conversation with Mr. Jibaja,
   12      is that right?
   13           A.     Yes.
   14           Q.     And how far apart was the first
   15      conversation to when the second conversation
   16      occurred?
   17           A.     I would estimate approximately three
   18      months or so.      That's an estimate.
   19           Q.     When do you recall the first
   20      conversation with Mr. Jibaja taking place?
   21           A.     It would have been in November,
   22      December of 2019.
   23           Q.     And then you had a second conversation
   24      with Mr. Jibaja approximately three months


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 105 of 243 PageID 7903

                                   ATTORNEYS EYES ONLY

                                                                     Page 104

    1      later?
    2           A.     Approximately, yes.
    3           Q.     Who was present during that call?
    4           A.     Mr. Jibaja, outside counsel for
    5      Nephron, Mr. Clutter and myself.
    6           Q.     And did you rely on information that
    7      Mr. Jibaja provided you during that conversation
    8      in preparation of your reports?
    9           A.     Again, I would say yes, with respect to
   10      understanding data that I had received and
   11      requesting additional data.
   12           Q.     What additional data did you request?
   13           A.     As I recall, information on costs and/or
   14      profitability for Nephron's 503B Division and at
   15      least the five primary drugs.
   16           Q.     Okay.    Anything else that you can
   17      remember from that conversation?
   18           A.     As I sit here, that's my general
   19      recollection.       And to the extent that I cited in
   20      other areas in my report, I'll defer to my
   21      report.
   22           Q.     Other than the conversations with Miss
   23      Kennedy and Mr. Jibaja, are there any other
   24      conversations that you had and that you relied


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 106 of 243 PageID 7904

                                   ATTORNEYS EYES ONLY

                                                                     Page 105

    1      on in preparing and issuing your two reports?
    2           A.     Not that I recall.
    3           Q.     Okay.   If you turn to paragraph 10 of
    4      your report, the May 8th report, the last
    5      sentence says, I may also create or assist in the
    6      creation of certain demonstrative exhibits to
    7      assist me in my testimony.          Do you see that?
    8           A.     Yes.
    9           Q.     Have you created any demonstratives or
   10      assisted in the creation of any demonstratives
   11      as of today?
   12           A.     I have not.
   13           Q.     Now, paragraphs 11 through 14 of your
   14      May 8th report are titled Summary of Your
   15      Opinions, and I think we went over a little bit
   16      of that before the lunch break.             Paragraph 12, I
   17      just want a clarification.          You opined on May 8th
   18      that the revenues subject to disgorgement were
   19      approximately 1.1 million, and then earlier
   20      during the deposition you revised that number to
   21      351,527; is that correct?
   22           A.     No.
   23           Q.     What's not correct about that?
   24           A.     I didn't revise the revenues.


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 107 of 243 PageID 7905

                                    ATTORNEYS EYES ONLY

                                                                     Page 106

    1           Q.     Okay.    Your analysis though, your
    2      opinion that you're going to offer at trial, has
    3      changed from the 1.1 million dollar number that
    4      you offered on May 8th, is that correct?
    5           A.     Can you repeat the question?
    6           Q.     Sure.    On May 8th you issued your report
    7      and gave an opinion that the revenues subject to
    8      disgorgement were approximately 1.1 million
    9      dollars, is that right?
   10           A.     Yes.
   11           Q.     And then earlier during the deposition
   12      I asked you what your opinion was as to the
   13      amount of economic damages for disgorgement and
   14      then you said it 351,527.          Do you recall that
   15      testimony?
   16           A.     Yes.
   17           Q.     Okay.    So the number, what you're going
   18      to opine to the jury in this case as of today's
   19      date, is that the profit subject to disgorgement
   20      in this matter are $351,527?
   21           A.     Yes.    Sitting here today, yes, that's
   22      correct.
   23           Q.     All right.    And then you also in
   24      paragraph 14 referenced your summary of your


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 108 of 243 PageID 7906

                                   ATTORNEYS EYES ONLY

                                                                     Page 107

    1      reasonable royalty opinion.          Do you see that?
    2           A.     Yes.
    3           Q.     And then you used a hypothetical
    4      negotiation of a license for trade secrets and
    5      you've opined that that reasonable royalty will
    6      be no less than 4.5 million and likely closer to
    7      5 million.     Do you see that?
    8           A.     Yes.
    9           Q.     That license -- when would that license
   10      begin?
   11           A.     As discussed in my report, after the
   12      hypothetical negotiations.
   13           Q.     I think it's approximately July of
   14      2018, I think that's in your report.
   15           A.     I state as early as June 2018.
   16           Q.     June.   Okay, June.      When would the end
   17      date for that license occur?          In other words,
   18      how long, assuming your hypothetical negotiation
   19      construct, how long would US Compounding and
   20      Adamis be entitled to use the information?
   21           A.     My reasonable royalty is based on a
   22      lump sum, so a one-time payment, that would
   23      enable USC, Adamis, and/or Miss Hulsey to use
   24      Nephron's confidential information in the


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 109 of 243 PageID 7907

                                   ATTORNEYS EYES ONLY

                                                                     Page 108

    1      future.
    2           Q.     Okay.   And that's perpetually?         There's
    3      not an end date?
    4           A.     The end date would be the point at which
    5      they would stop using it.         But in my calculation,
    6      it would be a lump sum factoring in the motion of
    7      perpetuity, yes.
    8           Q.     Okay.   Thank you.     And we'll get into
    9      it a little bit later.       But with the benefit of
   10      having received Dr. Wiggins' report and reviewing
   11      his deposition, has your opinion changed at all
   12      in the amount of reasonable royalty due to
   13      Nephron in this case?
   14           A.     No, it has not.
   15           Q.     Okay.   Now, paragraph 13, you
   16      considered additional unjust enrichments
   17      specifically related to Miss Hulsey's
   18      wrongdoing.     And I think you opined that you
   19      estimated that calculation to be $77,000 --
   20      $77,184.     Do you see that?
   21           A.     Yes.
   22           Q.     Okay.   Is that -- are you going to tell
   23      the jury and is it your opinion that that
   24      $77,184 should be attributable to USC and


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 110 of 243 PageID 7908

                                   ATTORNEYS EYES ONLY

                                                                     Page 109

    1      Adamis?
    2           A.     As I sit here, I am -- I do not believe
    3      so, you know, based on the footnote in my report
    4      around that dollar amount being inclusive within
    5      the disgorgement calculation that I provided for
    6      USC and Adamis and Miss Hulsey together.
    7           Q.     Okay.   I'm sorry, I got a little
    8      confused.     What footnote are you talking about?
    9           A.     Footnote 126.
   10           Q.     This is in your May 8th report?
   11           A.     Yes, it is.
   12           Q.     Okay.   And in footnote 126 you said,
   13      depending on whether defendants' expert deducts
   14      commissions as an offset to USC sales,
   15      identifying the Section 7B above, this may or may
   16      not be a separate category of recovering
   17      components.     Did I read that correctly?
   18           A.     That's right.
   19           Q.     And it's your understanding that
   20      Dr. Wiggins did deduct commissions as an offset
   21      to USC sales, correct?
   22           A.     Yes.
   23           Q.     Okay.   So in other words, you do not
   24      plan on -- you're not going to issue an opinion


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 111 of 243 PageID 7909

                                   ATTORNEYS EYES ONLY

                                                                     Page 110

    1      to the jury that USC and Adamis are liable for
    2      $77,184 due to the unjust enrichment as
    3      referenced in paragraph 12 of your report?
    4           A.     As I sit here today, to the extent that
    5      Dr. Wiggins and I would differ on what revenues
    6      would be subject to disgorgement, potentially.
    7      But to the extent that the jury were to award
    8      unjust enrichment on all of the defendants based
    9      on my analysis in 7B, then no, I would not.
   10           Q.     Okay.   And you understand that that
   11      $77,184 was actually compensation paid to Miss
   12      Hulsey by either Nephron or USC?
   13           A.     Yes.
   14           Q.     Is it your opinion that Nephron is
   15      entitled to receive both the unjust enrichment
   16      calculation of $351,000 plus the reasonable
   17      royalty as reported in your damages opinions?
   18           A.     In my reasonable royalty analysis, that
   19      would incorporate the 351,000, approximate
   20      figure of 351,000, that would be subject to
   21      disgorgement of profits.        If it is not awarded,
   22      then there is an alternative.
   23           Q.     And what would be that alternative?
   24           A.     It would be the unjust enrichment, the


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 112 of 243 PageID 7910

                                   ATTORNEYS EYES ONLY

                                                                         Page 111

    1      disgorgement profit that I calculated.
    2           Q.     Okay.   Paragraph 26 of your report you
    3      referenced the alleged wrongdoing and the
    4      various claims that are remaining in the case.
    5      Do you see that?
    6           A.     Yes.
    7           Q.     Is it your opinion that for each of the
    8      causes of action that are alleged, at least as
    9      to USC and Adamis that the claim damages are the
   10      same?
   11           A.     I'm not providing a legal opinion, I
   12      would -- it's my understanding, from not a legal
   13      perspective again, that the Claim 1 and Claim 3
   14      of the trade secrets would be similar.              It's my
   15      general understanding.       Number 4, I'm not
   16      certain as I sit here.
   17           Q.     Okay.   What is your opinion on the
   18      amount of damages that would be due to Nephron
   19      if the fact finder finds that USC and Adamis were
   20      liable for the Federal Defense Trade Secrets Act
   21      on Count 1?
   22           A.     I've calculated two measures of economic
   23      damages in my report.       One being disgorgement of
   24      profits and the other being a reasonable royalty.


                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 113 of 243 PageID 7911

                                   ATTORNEYS EYES ONLY

                                                                     Page 112

    1           Q.     And is that also true of the Count 3,
    2      Florida Uniform Trade Secret Act?
    3           A.     From a layman's perspective, generally,
    4      that would be the understanding as I sit here.
    5           Q.     Okay.   How does that differ with what
    6      your understanding is of the damages that could
    7      be awarded or that you opined to that could be
    8      awarded to Nephron if there was a violation by
    9      USC and Adamis of the intentional interference
   10      cause of action, Count 7?
   11           A.     As I sit here, with respect to bullet
   12      point number 4 of paragraph 26, I'm not certain.
   13           Q.     Okay.
   14           A.     I provided various damage points that
   15      may be relevant to the trier of fact in
   16      determining the economic losses sustained.
   17           Q.     Okay.   So let's assume --
   18           A.     One of those were appropriate for claim
   19      for --
   20           Q.     Okay.   Let's assume that this is just
   21      an assumption.      Let's assume that the only claim
   22      remaining in this case when it goes to the trier
   23      of fact is Count 7, intentional interference by
   24      USC and Adamis.      What number would you opine


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 114 of 243 PageID 7912

                                   ATTORNEYS EYES ONLY

                                                                     Page 113

    1      to that the defendants in this case, USC and
    2      Adamis, would be liable to Nephron for?
    3           MS. MERGO:    Objection, form.
    4           A.     As I sit here, I would want to revisit
    5      that particular claim and the potential recovery
    6      mechanisms.     As I sit here right now, I would
    7      want to review and see if any of it would be
    8      relevant.
    9      BY MR. BUNDREN:
   10           Q.     So you don't know whether either unjust
   11      enrichment or reasonable royalty would even be
   12      applicable to an intentional interference cause
   13      of action, do you?
   14           MS. MERGO:    Objection to form.
   15           A.     It is my general understanding that in
   16      interference actions that disgorgement is a
   17      method of recovery.      But as I stated, I would
   18      want to review and likely consult with counsel
   19      on the appropriate benchmarks for economic
   20      damages related to that specific claim.
   21      BY MR. BUNDREN:
   22           Q.     What about reasonable royalty?          You just
   23      mentioned unjust enrichment, so is it your
   24      understanding that reasonable royalty would


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 115 of 243 PageID 7913

                                    ATTORNEYS EYES ONLY

                                                                     Page 114

    1      apply and would be an available method of
    2      damages for a violation of intentional
    3      interference?
    4           MS. MERGO:    Objection, form.
    5           A.     Generally, from a non-legal perspective,
    6      I'm not aware that that is a method of recovery.
    7      BY MR. BUNDREN:
    8           Q.     Thank you.
    9                  In paragraph 30 of your report, May 8th
   10      report, you state plaintiff allege Miss Hulsey
   11      breached the above provisions in the Hulsey NDA
   12      by failing to return all of Nephron property and
   13      customer records following her resignation and
   14      by disclosing confidential and proprietary
   15      information, including trade secrets to USC,
   16      Adamis and other third parties.             Do you see
   17      that?
   18           A.     Yes.
   19           Q.     Who are the other third parties?
   20           A.     To the extent -- as I'm sitting here, to
   21      the extent that information was shared within USC
   22      or Adamis or to entities or agents that may have
   23      been working on their behalf, that would
   24      generally be my understanding of third parties.


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 116 of 243 PageID 7914

                                    ATTORNEYS EYES ONLY

                                                                     Page 115

    1           Q.     Okay.   But can you tell me today what
    2      you meant by who are the other third parties
    3      specifically?
    4           A.     Well, I'm citing to the complaint
    5      there, so I would defer to the complaint.            But as
    6      I'm sitting here today, I would -- it would
    7      likely include Prodigy and potentially others
    8      within USC or Adamis that are not named.
    9           Q.     Okay.   What would lead you to the
   10      conclusion that it would likely include Prodigy?
   11           A.     I would refer to the complaint, third
   12      amended complaint.       But in my analysis, as I
   13      point out in my report, there are increases in
   14      certain -- or in the five primary drugs that are
   15      being sold by USC where some of those customers
   16      had been coded to Prodigy, and where those sales
   17      had been -- had occurred post the alleged
   18      misappropriation of the Nephron confidential
   19      information.
   20           Q.     All right.    You're aware that Prodigy
   21      is not a defendant in this case, correct?
   22           A.     Yes.
   23           Q.     And you're aware that Prodigy is a
   24      separate legal entity unrelated to USC and


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 117 of 243 PageID 7915

                                   ATTORNEYS EYES ONLY

                                                                       Page 116

    1      Adamis; you understand that?
    2           MS. MERGO:     Object to the form.
    3           A.     I understand that they are a third
    4      party, yes.
    5      BY MR. BUNDREN:
    6           Q.     Okay.   Other than your citation to the
    7      third amended complaint and the information
    8      that's contained in there and the increases in
    9      sales of the five drugs, as you just testified
   10      to, what other evidence do you have that any
   11      information was shared to Prodigy by USC and
   12      Adamis?
   13           MS. MERGO:     Object to the form.
   14           A.     As I stated this morning in our
   15      session, I'm assuming liability.             I'm assuming
   16      misappropriation in the use of the trade secrets,
   17      and I'm assuming that they are trade secrets.               I
   18      am not offering an opinion that information was
   19      passed to Prodigy.      I'm calculating damages
   20      here, so what I do note in my report is that
   21      there are sales of products, the five primary
   22      drugs, as I cite to, that increased significantly
   23      after the misappropriation, after the alleged
   24      misappropriation use of the Nephron confidential


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 118 of 243 PageID 7916

                                      ATTORNEYS EYES ONLY

                                                                     Page 117

    1      information.       So from my perspective I would not
    2      be offering an opinion on a liability element.
    3      BY MR. BUNDREN:
    4           Q.       Other than Prodigy, is there anybody
    5      else, any third party, anybody not affiliated
    6      with USC or Adamis, and by affiliated I mean
    7      employees that you're referencing when you
    8      stated, "other third parties" in paragraph 3?
    9           A.       As I sit here, not that I'm aware of.
   10           Q.       All right.    Paragraph 31 of your report
   11      references that you've relied upon a list of
   12      trade secrets that Nephron alleges were used or
   13      misappropriated.        Do you see that?
   14           A.       I cite to Appendix C.
   15           Q.       Okay.   And that's a 15-page bullet point
   16      list.       And it's your understanding that each
   17      bullet point represents an individual trade
   18      secret, is that correct?
   19           A.       Well, I would say that I'm assuming
   20      those are trade secrets as identified in
   21      Appendix C. For my analysis, as I discussed here
   22      in this section, I looked to quantifying the
   23      economic impact or economic damage related to
   24      specific Nephron confidential information that


                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 119 of 243 PageID 7917

                                   ATTORNEYS EYES ONLY

                                                                        Page 118

    1      was -- that's alleged to have been
    2      misappropriated and/or used.          That would include
    3      the listing of hospitals that were customers that
    4      were purchasing products and targets for sales,
    5      where the information related for the Nephron
    6      confidential information related to the products
    7      that were being sold to this set of target
    8      hospitals.     And the volumes and prices of those
    9      products that were being sold at these hospitals
   10      was also allegedly misappropriated and were used.
   11      And then in conjunction with notes and historical
   12      information about specific customers of Nephron.
   13           Q.     Let's look at Exhibit -- I'm sorry,
   14      let's look at Exhibit 2, Appendix C.                That's your
   15      report from May 8th.
   16                  Who created this list of alleged trade
   17      secrets, to your knowledge?
   18           A.     Well, I'm relying on Exhibit 10 from
   19      Miss Kennedy's deposition, so I would defer to
   20      her.    And then I had it created, like, into a
   21      general summary of various aspects.
   22           Q.     Okay.   Now, you're aware that Exhibit
   23      10 to Miss Kennedy's deposition is in fact this
   24      document, Appendix C, right, it's the same


                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 120 of 243 PageID 7918

                                    ATTORNEYS EYES ONLY

                                                                     Page 119

    1      document?
    2           A.     Yes.   I just don't know if I rearranged
    3      any of the bullet points or not.
    4           Q.     Do you understand or do you have any
    5      understanding as to the origin of this list,
    6      other than what Miss Kennedy testified in her
    7      deposition?
    8           MS. MERGO:     Objection, form.
    9           A.     No, I did not participate in the
   10      creation of Exhibit 10 to my knowledge.
   11      BY MR. BUNDREN:
   12           Q.     All right.    So it's your understanding
   13      that exhibit -- this Appendix C which references
   14      the alleged trade secrets, it's your
   15      understanding that there are trade secrets and
   16      you've been asked to assume that.              And then
   17      you've also been asked to assume that all of
   18      these trade secrets have been misappropriated,
   19      is that correct?
   20           A.     That's the allegation in this matter.
   21      I would say that, again, my analysis of economic
   22      losses or damages it is tied to, I believe, to
   23      just four of the items mentioned within Appendix
   24      C.


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 121 of 243 PageID 7919

                                    ATTORNEYS EYES ONLY

                                                                     Page 120

    1           Q.     Okay.   And is that for your entire
    2      analysis, your reasonable royalty and unjust
    3      enrichment, or is that just for one of them?
    4           A.     As I discussed in my report the
    5      reasonable royalty, the quantitative benchmarks
    6      that I derived are using specific aspects of
    7      Appendix C.     But I do state within a reasonable
    8      royalty section that it would include the other
    9      items.
   10           Q.     The license would include the other
   11      items, is that correct?
   12           A.     Correct, yes.
   13           Q.     Okay.   Let's look at your unjust
   14      enrichment analysis.       For purposes of your unjust
   15      enrichment analysis, you already placed economic
   16      value on four of the bullet points that are
   17      referenced in Appendix C, is that correct?
   18           A.     I would say I looked at four specific
   19      items that are alleged to be part of Nephron's
   20      confidential information to tie the unjust
   21      enrichment or disclosure of profit that I
   22      calculated to the alleged misappropriation
   23      and/or use.
   24           Q.     All right.    Let's look at paragraph 31,


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 122 of 243 PageID 7920

                                    ATTORNEYS EYES ONLY

                                                                       Page 121

    1      subparagraph 1, Hospital Customer List.              Is that
    2      referencing page 4 of Appendix C, Hospital
    3      Customer List right here?
    4           A.     Yes.    The Hospital Customer List would
    5      reference the Hulsey listed, pretty good
    6      accounts, pretty good Nephron accounts.
    7           Q.     Okay.    Let's look at subparagraph 2 of
    8      paragraph 31, 503B sales summary byproduct.
    9      And that's found, at least the beginning of it,
   10      on page 2 of Appendix C, is that correct?
   11           A.     Yes, I believe that is the same
   12      document.
   13           Q.     All right.    And then paragraph 3 of --
   14      subparagraph 3 of paragraph 31.             Is 503B sales
   15      volume and revenue byproduct, "saleable
   16      inventory".     Do you see that?
   17           A.     Yes, my number 3, yes.
   18           Q.     And this matches up with what is found
   19      on page 3 of your Appendix C, is that correct?
   20           A.     Yes, I believe this would.
   21           Q.     Okay.    And then subparagraph 4 of
   22      paragraph 31 is "customer summary compilations."
   23      Do you see that?
   24           A.     Yes, on page 14, yes.


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 123 of 243 PageID 7921

                                   ATTORNEYS EYES ONLY

                                                                      Page 122

    1           Q.     And that matches up with the customer
    2      summary compilation bullet point on page 2 of
    3      Appendix C, is that correct?
    4           A.     Yes.    Let me just make sure the dates
    5      are the same.       Generally, yes.       Hmm, hmm.
    6           Q.     Okay.    Now, these are the four items in
    7      paragraph 31, these are the only four items in
    8      paragraph 31 that you specifically identified
    9      that are also referenced on Appendix C, is that
   10      correct?
   11           A.     Yes.
   12           Q.     And you're aware that -- and you can
   13      count them, but I've counted 26 bullet points
   14      over a 15-page document.         Do you see that?
   15           A.     Yes, there's 26.       Yes, 24 of the 26.
   16           Q.     And now let's go to paragraph 31
   17      subparagraph 4, and this is the fourth alleged
   18      trade secret that you referenced in your report
   19      called the Customer Summary Compilation.              Do you
   20      see that?
   21           A.     Number 4 is Customer Summary
   22      Compilations, yes, that's the title and the
   23      record is Schedule 1.
   24           Q.     And that's what you understand as


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 124 of 243 PageID 7922

                                     ATTORNEYS EYES ONLY

                                                                     Page 123

    1      100-plus customer summaries exported from
    2      Nephron's CRM and Power BI databases, is that
    3      right?      That's what you said in subparagraph 4 of
    4      paragraph 31?
    5           A.      Yes.
    6           Q.      But I believe you testified earlier
    7      this morning you did not review Nephron's CRM
    8      and/or Power BI databases in preparation of your
    9      report, is that correct?
   10           MS. MERGO:     Object to form.
   11           A.      I did not review -- I did not personally
   12      review the CRM or Power BI software and/or
   13      database at Nephron.
   14      BY MR. BUNDREN:
   15           Q.      Now, you're relying on in this portion
   16      of your report, subparagraph 4, you're relying on
   17      Mr. Walton, is that correct?
   18           A.      Yes, I do cite to Mr. Walton.
   19           Q.      And he concluded that the CRM Power BI
   20      information was transferred to a Seagate hard
   21      drive by Miss Hulsey, you're aware of that?
   22           A.      Yes.
   23           Q.      And that --
   24           A.      Generally.


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 125 of 243 PageID 7923

                                    ATTORNEYS EYES ONLY

                                                                     Page 124

    1           Q.     Generally.    And that Miss Hulsey
    2      accessed this information from her USC Adamis
    3      computer?
    4           A.     Yes, that's generally my understanding.
    5           Q.     Now, are you also aware that Mr. Walton
    6      concluded that forensic records are insufficient
    7      to conclusively determine whether and to what
    8      extent Hulsey transferred Nephron information
    9      derived from the CRM and Power BI platforms to
   10      any USC Adamis device or networking sharing
   11      service.     Are you aware of that information?
   12           MS. MERGO:    Object to form.
   13           A.     Yes, I'm generally aware.
   14      BY MR. BUNDREN:
   15           Q.     And that's what he stated on page 3 of
   16      his report that you reviewed and that you relied
   17      on in preparing -- in doing your analysis,
   18      correct?
   19           MS. MERGO:    Object to form.
   20           A.     Yes, I reviewed Mr. Walton's expert
   21      report, yes.
   22      BY MR. BUNDREN:
   23           Q.     And so you're aware that Mr. Walton was
   24      unable to conclude that Nephron -- that USC or


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 126 of 243 PageID 7924

                                   ATTORNEYS EYES ONLY

                                                                       Page 125

    1      Adamis ever received Nephron's Customer Summary
    2      Compilation, do you understand that?
    3           MS. MERGO:    Object to form.
    4           A.     That may be the case.        Again, I'm
    5      recording what's within Mr. Walton's report.
    6      I'm not providing a liability opinion one way or
    7      the other.
    8      BY MR. BUNDREN:
    9           Q.     What if Mr. Walton is correct in that
   10      there is no conclusion that can be drawn that USC
   11      received Nephron's Customer Summary Compilation,
   12      how would that impact your damages analysis?
   13           MS. MERGO:    Object to form, vague.
   14           A.     Well, I would start by saying
   15      information that was provided to USC or Adamis
   16      personnel outside of the Customer Summary
   17      Compilations included a list of hospital targets
   18      that were revenue generating, as well as the
   19      products, including the strengths and the
   20      packaging of those products were provided.            And
   21      then in conjunction with pricing information for
   22      those products that Nephron was earning on the
   23      sales of those products to that set of
   24      hospitals.     That in and of itself would be, at


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 127 of 243 PageID 7925

                                   ATTORNEYS EYES ONLY

                                                                        Page 126

    1      least from my perspective and as I have
    2      analyzed in my report, valuable information.
    3      Again, I'm not providing an opinion on whether
    4      or not that would be a trade secret.                But to the
    5      extent, in my assumption, that it is, that would
    6      be valuable information to the competitor that
    7      is trying to grow the sales of their company.
    8                  Now, with respect to the Customer
    9      Summary Compilation, I used those as a further
   10      criteria upon which to limit certain of my
   11      calculations in my analysis.          So I would say
   12      it's another layer that I was trying to closely
   13      tie the Nephron confidential information that's
   14      alleged to have been misappropriated and/or used
   15      to my advantages assessment.
   16      BY MR. BUNDREN:
   17           Q.     So in subparagraph 4, the Customer
   18      Summary Compilation, paragraph 31 of your
   19      report, how much of the reasonable royalty of no
   20      less than 4.5 million and closer to 5 million did
   21      you assign to this specific trade secret?
   22           MS. MERGO:    Object to form.
   23           A.     My analysis of the reasonable validity
   24      considered the economic implications for all


                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 128 of 243 PageID 7926

                                   ATTORNEYS EYES ONLY

                                                                     Page 127

    1      four of these, so I did not provide a separate
    2      value for number 4 specifically.
    3      BY MR. BUNDREN:
    4           Q.     And you didn't provide a separate value
    5      for numbers 1, 2 or 3, did you?
    6           A.     Correct.   I looked at the combination of
    7      information that would have been provided that's
    8      allegedly Nephron confidential information that
    9      was misappropriated and/or used and the value
   10      that would provide in terms of the disgorgement
   11      of profits, as well as in terms of a reasonable
   12      royalty that the parties would have agreed to for
   13      a license to use such (inaudible) as discussed in
   14      my report.
   15           Q.     So you didn't provide a specific value
   16      on an individual basis for any of the alleged
   17      trade secrets, did you, either in your unjust
   18      enrichment analysis or in your reasonable
   19      royalty analysis, is that correct?
   20           A.     My analysis did not provide a separate
   21      calculation for the Nephron confidential
   22      information items that I highlight in this
   23      section of my report.
   24           Q.     Okay.   Paragraphs 37 and 38 of your


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 129 of 243 PageID 7927

                                    ATTORNEYS EYES ONLY

                                                                     Page 128

    1      report, and specifically my questions relate to
    2      table 2 and then table 3.          This is all the
    3      information or all the data, sales data, at USC
    4      for the 503B segment, is that your understanding?
    5           A.     Could you ask that again?
    6           Q.     Sure.   So table 2 and table 3 are all
    7      of USC's revenues in the 503B space for these
    8      five drugs?
    9           A.     I would say that this reflects USC's
   10      503B revenues over the time period identified
   11      within both tables 2 and 3, broken out by the
   12      five primary drugs as I identified versus the
   13      other 503B drugs sold by USC.
   14           Q.     Paragraph 39, and specifically with
   15      respect to tables 4 and 5.          Tables 4 and 5
   16      reflect companywide data for USC, is that
   17      correct, for the five primary drugs?
   18           A.     Yes, it will contain -- yes, by
   19      regions.     Hmm, hmm.
   20           Q.     And then you have Hulsey's sales region
   21      identified in table 4 and then also identified
   22      in table 5, do you see that?
   23           A.     Yes.
   24           Q.     Are you aware if any other USC sales


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 130 of 243 PageID 7928

                                   ATTORNEYS EYES ONLY

                                                                      Page 129

    1      representatives were making sales in Miss
    2      Hulsey's region during this time period?
    3           MS. MERGO:     Object to the form.
    4           A.     Can you repeat the question?
    5      BY MR. BUNDREN:
    6           Q.     Sure.   You've got some values for 2017
    7      and 2018 from Miss Hulsey's sales region, the
    8      number of sales at USC for the five drugs.            Do
    9      you see that?
   10           A.     Yes.
   11           Q.     And in 2017 Miss Hulsey wasn't at
   12      US Compounding, right?
   13           A.     Yes.
   14           Q.     And in this first half of 2018 she
   15      wasn't at US Compounding either, correct?
   16           A.     Yes.
   17           Q.     And then you've got a second half of
   18      2018 number from Miss Hulsey's sales region of
   19      $352,015.     Do you see that?
   20           A.     Yes.
   21           Q.     Are you aware if there were other sales
   22      representatives responsible in selling a portion
   23      of those sales within Miss Hulsey's sales
   24      region?


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 131 of 243 PageID 7929

                                   ATTORNEYS EYES ONLY

                                                                     Page 130

    1           MS. MERGO:     Object to form.
    2           A.     So in this schedule, I'm looking at
    3      Miss Hulsey's sales territory as identified in
    4      her deposition for Nephron.          And I am summarizing
    5      USC's sales in this region.
    6      BY MR. BUNDREN:
    7           Q.     Whether or not those sales were made by
    8      Miss Hulsey or someone else, is that right?
    9           A.     Well, yes, for the title, I'm looking
   10      at what her region was at Nephron, which I
   11      identified that she stated it was Missouri,
   12      Kansas, Nebraska, Colorado, North Dakota, South
   13      Dakota, Montana, Iowa and Idaho.             So I'm
   14      comparing the trend in her sales region, at her
   15      sales region that she had at Nephron to those
   16      states, sales at USC and identifying an uptick
   17      that's occurring in the second half of 2018.
   18           Q.     In paragraph 42 this is where you
   19      calculate the revenue from the five drugs that
   20      you referenced in your report for 19 customers,
   21      correct?
   22           A.     In paragraph 42 I referenced that I
   23      applied certain criteria.
   24           Q.     Okay.   But ultimately you concluded


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 132 of 243 PageID 7930

                                   ATTORNEYS EYES ONLY

                                                                         Page 131

    1      that there were 19 customers that you included
    2      in your disgorgement analysis, is that right?
    3           A.     Yes.    After stripping down and tying as
    4      closely as I could to the Nephron confidential
    5      information that was allegedly misappropriated
    6      and/or used, I got to 19 customers.
    7           Q.     And the confidential information that
    8      you assume is used is the four alleged trade
    9      secrets referenced in paragraph 31?
   10           A.     Yes.    I'm using those four specific
   11      items of Nephron confidential information to
   12      limit and/or strip down my analysis.
   13           Q.     Okay.    And I want to look at how the
   14      steps you took to bring -- to arrive at your
   15      conclusion of 19 customers.           And so on paragraph
   16      44 you state, first I identified the specific
   17      customers that purchased the five primary drugs
   18      from USC over the second half of 2018 to 2019.
   19      This was approximately 307 customers, is that
   20      right, that was your first step?
   21           A.     Yes.    So, first, given that information
   22      that was provided, Nephron confidential
   23      information that was provided was for five
   24      primary drugs, as I discussed earlier.               I then


                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 133 of 243 PageID 7931

                                    ATTORNEYS EYES ONLY

                                                                         Page 132

    1      looked to see what potential sales of USC
    2      occurred over the second half of 2018 and 2019
    3      after the alleged misappropriation.
    4           Q.     And so on paragraph 44, the first step
    5      that you took in your analysis is you found 307
    6      customers that had purchased the five drugs from
    7      USC during the second half of 2018 and 2019, is
    8      that right?
    9           A.     Yes.
   10           Q.     And then second, you narrowed down that
   11      list to where there was also a Customer Summary
   12      Compilation on the Seagate backup.               Do you see
   13      that?
   14           A.     Yes.
   15           Q.     And it's my understanding there were
   16      110 customers on the Seagate backup, and I
   17      believe that's referenced in one of your
   18      schedules, Schedule 1.0?
   19           A.     Yes.
   20           Q.     All right.    So after you applied this
   21      second step, how many customers out of the
   22      original 307 did you eliminate?
   23           A.     As I sit here -- as I sit here, I don't
   24      know.


                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 134 of 243 PageID 7932

                                     ATTORNEYS EYES ONLY

                                                                             Page 133

    1           Q.       Well, how many customers were left after
    2      you applied the second step?
    3           A.       As I stated as I sit here, I don't
    4      know.       There were 110 listed in Schedule 1, so
    5      whatever would be remaining after that fact.                  As
    6      I sit here, I don't know that number.
    7           Q.       Right.    But in paragraph 44 the first
    8      step you took was you identified 307 customers,
    9      right?
   10           A.       Yes.
   11           Q.       And then the second step in paragraph
   12      45, you narrowed the list based on the Customer
   13      Summary Compilation of the Seagate backup.                  How
   14      many customers did you narrow?              How many did you
   15      eliminate?
   16           A.       As I sit here, I indicated I don't know
   17      the cut from that second step.
   18           Q.       I mean, this is your report.             I'm trying
   19      to understand how you did your analysis.                  Please
   20      tell the jury how you narrowed down the list of
   21      307 to 100 and using a second step of 110?
   22           MS. MERGO:        Object to form.
   23           A.       Well, as discussed further in my report,
   24      in the next paragraph, I end up at 19 after


                                       Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 135 of 243 PageID 7933

                                   ATTORNEYS EYES ONLY

                                                                      Page 134

    1      applying the other adjustments.            I did not do it
    2      stepwise for each paragraph to identify.
    3      BY MR. BUNDREN:
    4            Q.    Well, that's not what your report says.
    5      I mean, I understand you identified 19.              I'm
    6      trying to get how you identified the 19 in
    7      applying your logic.      Paragraph 44, you first
    8      identified 307 customer and then you narrowed
    9      down that list in paragraph 45 based on the
   10      customers when there was a Customer Summary
   11      Compilation on the Seagate backup.              How many
   12      customers did you eliminate from step 1 to step
   13      2?
   14            A.    As I stated as I sit here, I do not
   15      know, but it would have been a comparison of
   16      Schedule 1 to a filter of -- to the 307 customers
   17      in the USC database.
   18            Q.    Well, let's look at the next paragraph,
   19      46.    This is your third step of your analysis,
   20      is that correct?
   21            A.    Yes.   So then I looked to identify
   22      those accounts that had been identified -- those
   23      customers that had been identified as a list of
   24      pretty good Nephron accounts.


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 136 of 243 PageID 7934

                                    ATTORNEYS EYES ONLY

                                                                     Page 135

    1           Q.       Okay.   So you first started at 307
    2      customers, and then in step 2 you whittled down
    3      307 to something.       And then in step 3 you
    4      took another step.       How many customers were
    5      eliminated in step 3?
    6           A.       It would have been a combination of
    7      looking at Schedule 1 with the last column that
    8      says yes or no in conjunction with a filtering
    9      of the USC sales data for customers that
   10      purchased the five primary drugs in the second
   11      half of 2018 and 2019.         Not every customer in
   12      Schedule 1 was on the list, so it would not have
   13      been considered to the extent that they weren't
   14      already eliminated because they did not have
   15      sales of the five primary drugs.
   16           Q.       Well, Miss Distler, I'm just following
   17      your analysis, and your analysis to get to the
   18      19 customers that you very clearly state.             First
   19      you identified the 307 customers and then second
   20      in paragraph 45, you narrowed down that 307
   21      list.       And then paragraph 36, third, you further
   22      narrowed down that list based on the list of
   23      pretty good accounts.        I'm trying to understand
   24      how you took -- you started at 307 customers and


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 137 of 243 PageID 7935

                                    ATTORNEYS EYES ONLY

                                                                     Page 136

    1      where you went to get 19?
    2           A.     Sure.    So if you look at Schedule 2,
    3      it's schedule 2.3.
    4           Q.     Schedule 2.3, that's the list of the
    5      307 accounts, is that correct?
    6           A.     Yes.    And then using this Schedule 3
    7      you can then --
    8           Q.     I'm sorry, did you say Schedule --
    9           A.     Schedule 2.3.
   10           Q.     Okay.
   11           A.     Thank you.    And then from here you can
   12      compare schedule 1.0 where I've identified the
   13      110 Nephron customers, Customer Summary
   14      Compilations, and then in the final column of
   15      schedule 1.0 to be included in the list of pretty
   16      good Nephron accounts, so you can compare those
   17      to identify the customers that would have been
   18      selected.
   19           Q.     So from based on that testimony, so
   20      from step 1 to step 2, you went from 307
   21      customers to 110, so did you eliminate 207 of
   22      the customers?
   23           A.     That's not what I stated.
   24           Q.     Okay.    I'm following your steps in your


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 138 of 243 PageID 7936

                                    ATTORNEYS EYES ONLY

                                                                     Page 137

    1      report, Miss Distler.       I'm trying to figure it
    2      out.    You started at 307 and then that was your
    3      first step.     And then your second step you narrow
    4      down that list.     And then third, you further
    5      narrowed down the list.        So all I'm looking for
    6      is how -- by what number of customers did you
    7      narrow down your list during each step?
    8           A.     And I'm telling you that I can figure
    9      that out for you right now based on the schedules
   10      and the documentation that's been provided.
   11      Using Schedule 2.3 and then also using schedule
   12      1.0.
   13           Q.     All right.
   14           A.     So it will take me a bit here, but I
   15      can do it.
   16           Q.     Then why don't we go off the record,
   17      take a break so that you can figure that out.
   18           VIDEOGRAPHER:    We are going off the record,
   19      the time is approximately 2:11 p.m.
   20                         (Whereupon, a discussion was had
   21                         off the record.)
   22                         (Whereupon, a short break was
   23                          taken.)
   24           VIDEOGRAPHER:    We're going back on the


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 139 of 243 PageID 7937

                                   ATTORNEYS EYES ONLY

                                                                     Page 138

    1      record.     The time is approximately 2:35 p.m.
    2      BY MR. BUNDREN:
    3           Q.     Miss Distler, before we went on break I
    4      was trying to understand how you began your
    5      analysis in paragraph 44 with 307 customers and
    6      then how you eventually came to 19 customers as
    7      referenced in paragraph 48.          Are you able to
    8      help me out and tell me how you did that?
    9           A.     Yeah.   And so on the break I did a few
   10      examples.
   11           Q.     Okay.
   12           A.     So for example -- so looking at Schedule
   13      1, that's the Customer Summary Compilation.            And
   14      then I looked for those customers on Schedule 1.
   15      I looked for those customers on Schedule 2.3, and
   16      so I just did five examples --
   17           Q.     Okay.
   18           A.     -- of matching them.        So for -- on
   19      Schedule 2.3, if you go to number 137.
   20           Q.     Okay.
   21           A.     And you look at Schedule 1, 138.
   22           Q.     Okay.
   23           A.     And so that would then -- that would be
   24      how you would do the paragraph that starts with


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 140 of 243 PageID 7938

                                   ATTORNEYS EYES ONLY

                                                                          Page 139

    1      second.     Let me just go there quickly.
    2           Q.     You said line number 137 on Schedule
    3      2.3.    I think that's what you initially -- where
    4      you initially started,                   -           Medical
    5      Center?
    6           A.     Yes.
    7           Q.     Okay.    And then what did you do?
    8           A.     I looked for -- so I find that in
    9      Schedule 1.0.
   10           Q.     Okay.
   11           A.     That hospital is noted as -- it's
   12      number 38.
   13           Q.     Okay.    Another example?
   14           A.     Another example on schedule 2.3, if you
   15      look at number 138, that is number 6 in Schedule
   16      1.
   17           Q.     That's                        Hospital?
   18           A.     Hmm, hmm.   Yes, yes.
   19                  Another example, if you go to Schedule
   20      2.3 number 148, and then you go to Schedule 1 on
   21      number 5.
   22           Q.     Hmm, hmm.
   23           A.     The other example, if you go to
   24      Schedule 2.3.


                                     Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 141 of 243 PageID 7939

                                    ATTORNEYS EYES ONLY

                                                                      Page 140

    1           Q.     Yep.
    2           A.     Number 15.    And then you go to Schedule
    3      1 that's on number 4.       And then if you go to
    4      Schedule number 2.3 again and you go to number
    5      158.    That is Schedule 1, number 7.
    6           Q.     Okay.   But as we sit here right this
    7      moment, are you able to tell me how many
    8      customers you eliminated from the 307 in
    9      paragraph 44 to get to paragraph 45?
   10           A.     I can continue this analysis and I can
   11      recreate it in that fashion.
   12           Q.     Do you know right this second how many
   13      you eliminated?
   14           A.     Sitting here right this second, I do
   15      not have an exact number for you.              But I can get
   16      to one using the schedules that I provided as I
   17      was demonstrating.
   18           Q.     Would you be agreeable to supplementing
   19      your deposition with a reference to how many
   20      customers you eliminated going from each step,
   21      first step to second step to third step to your
   22      fourth step?
   23           A.     I could, yeah.
   24           MR. BUNDREN:     Nikole, I'm just trying not to


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 142 of 243 PageID 7940

                                   ATTORNEYS EYES ONLY

                                                                       Page 141

    1      be here all night.      I'm trying to move forward.
    2      If she doesn't have the answer right now, if we
    3      were to take a break, I'm not sure how long it
    4      will take her.     And I'm trying to be efficient
    5      here.
    6           MS. MERGO:    I'm happy to discuss it offline.
    7           MR. BUNDREN:    All right.         Is she going to
    8      commit to doing it?      I want it on the record that
    9      she will agree to do that.
   10           MS. MERGO:    I will discuss it with her on the
   11      break.
   12           MR. BUNDREN:    Okay.      Well, then the
   13      alternative is if she's going to have to recreate
   14      her analysis and we're going to go on break,
   15      because I'm certainly not going to use the time
   16      that I'm allotted under the federal rules.            And
   17      however long it takes her, it takes her, and if
   18      we have to come back another day, we will.            I'd
   19      rather not do that.      I'm just trying to get
   20      efficient and be efficient use of our time and
   21      resources.
   22           MS. MERGO:    Okay.     I'll talk to her over a
   23      break, if you'd like to take a break.
   24           MR. BUNDREN:    All right.         Let's take a break.


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 143 of 243 PageID 7941

                                   ATTORNEYS EYES ONLY

                                                                     Page 142

    1           VIDEOGRAPHER:    We're going off the record,
    2      the time is approximately 2:41 p.m.
    3                         (Whereupon, a short break was
    4                          taken.)
    5           VIDEOGRAPHER:    Here we go.          We're going back
    6      on the record, the time approximately 2:42 p.m.
    7           MS. MERGO:    All right.        I understand that you
    8      asked her to provide you with a supplemental
    9      report recreating her work.            We don't think it's
   10      necessary.     She's giving you the examples of how
   11      to do it, but we'll be willing to do that if you
   12      think it's helpful to your review.
   13                  Do you have anything to add to that,
   14      Carrie?
   15           THE WITNESS:    No.     We did it electronically
   16      and the information in the schedules to derive
   17      the calculation, and I'm happy to provide the
   18      requested update of the number of particular
   19      hospitals.
   20      BY MR. BUNDREN:
   21           Q.     Yeah, I mean, I appreciate that.          Thank
   22      you.
   23                  What specifically I'm looking for is
   24      your steps, 44, paragraph 44, paragraph 45,


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 144 of 243 PageID 7942

                                    ATTORNEYS EYES ONLY

                                                                     Page 143

    1      paragraph 46 and paragraph 47.            And paragraph 44
    2      you started with 307 customers.             And in
    3      paragraph 48 you ended with 19 customers.            So
    4      the information I'm looking for is how many
    5      customers you eliminated in connection with each
    6      step of your analysis; that's all I'm asking
    7      for.
    8           A.     Yes.
    9           Q.     And if you can identify the customers
   10      that would be great.       But I'm looking to see how
   11      many were eliminated and then how many were left
   12      after each step.      Do you understand?
   13           A.     Yes.
   14           Q.     All right.    With that I'll move on.
   15                  In the sales information that you
   16      received -- let me stop, backup.
   17                  You received US Compounding sales
   18      information for 2018 and 2019, is that right?
   19           A.     More than that.
   20           Q.     Okay.   How far back did you get
   21      US Compounding's sales information?
   22           A.     My recollection is it included 2017.
   23           Q.     Okay.   All right.      Now, in the
   24      documentation you received from US Compounding or


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 145 of 243 PageID 7943

                                   ATTORNEYS EYES ONLY

                                                                     Page 144

    1      of US Compounding sales information, you were
    2      able to see the salesperson who was associated
    3      with an individual sale during that period, is
    4      that right?
    5            A.    There is a field in the data that
    6      indicates the salesperson assigned or coded to.
    7      I don't know as of what date that represents.
    8            Q.    In paragraph 43 of your report you noted
    9      you were able to identify the majority of sales
   10      made by Miss Hulsey at USC, is that right?
   11            A.    Per the coding in the data file.         Again,
   12      I don't know if that's historic coding or if
   13      that's a current coding.
   14            Q.    And you reference that on note 2 to
   15      Schedule 2.2 of your report, is that right?            And
   16      I've got it on the screen if you want to see
   17      it.    Note to Miss Hulsey's sales are identified
   18      by S-e-s-h-e in the sales person I.D. for a
   19      sales transaction column, is that right?
   20            A.    Yes.
   21            Q.    And your disgorgement analysis includes
   22      19 customers, is that correct?
   23            A.    Yes, it does.
   24            Q.    You're aware that Miss Hulsey and the


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 146 of 243 PageID 7944

                                   ATTORNEYS EYES ONLY

                                                                     Page 145

    1      USC sales documentations show that Miss
    2      Hulsey was responsible for only six of those
    3      customers, sales to six of those customers, is
    4      that right?
    5           A.     There is a coding for Miss Hulsey for
    6      six of them, and there's additional information
    7      that indicated which accounts if in 2018 that
    8      were "dead accounts" and/or pursuable to Miss
    9      Hulsey.
   10           Q.     Okay.   So out of the 19 customers that
   11      are in table 6 of your report on page 23, Miss
   12      Hulsey was the assigned sales representative for
   13      six of those accounts, is that right?
   14           A.     I would also note that this table 6 has
   15      a footnote of 114.
   16           Q.     I see the footnote, but --
   17           A.     Yes, hmm, hmm, to your question.
   18           Q.     So six were assigned to Miss Hulsey, yet
   19      you included 19.      Why did you include 13
   20      customers where Miss Hulsey was not the one
   21      responsible for the sale according to USC's sales
   22      documentation?
   23           A.     So a few reasons.      First, as I stated,
   24      whether or not the sales coded are historical or


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 147 of 243 PageID 7945

                                   ATTORNEYS EYES ONLY

                                                                           Page 146

    1      current, I don't know.       As we sit here, I don't
    2      know what the requirement was.
    3                  Secondly, what I do know from looking at
    4      documentation that was sent to USC as noted in
    5      footnote 14, there were a series of hospitals
    6      listed above in table 6 that were identified as,
    7      one, as dead accounts and/or those that Miss
    8      Hulsey had specifically identified as large
    9      volume or big accounts with big volume currently
   10      and they're all buying Neo Glyco and SUCCS from
   11      Nephron, S-U-C-C-S.      So given that information
   12      was provided specific to these accounts, I also
   13      included them within this analysis.
   14           Q.     Now, 12 out of 13 of the accounts that
   15      are not identified with Miss Hulsey, according
   16      to USC sales records, are
   17      Hospital accounts.      Do you see that?            So out of
   18      19 customers, you would agree with me you have
   19      that six of the customers were specifically
   20      referenced that Miss Hulsey was responsible for
   21      those customers, leaving 13 customers out of
   22      your 19.     Are you with me so far?
   23           A.     Yes, that's what's reflected within the
   24      sales data from USC.


                                    Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 148 of 243 PageID 7946

                                      ATTORNEYS EYES ONLY

                                                                         Page 147

    1           Q.       And the sales data reflects that Miss
    2      Hulsey was the salesperson responsible for
    3                      Regional Medical,                       Medical,
    4                  Memorial,                  Hospital,
    5      Hospital and                             is that your
    6      understanding?
    7           A.       Yes, I believe those are the six.
    8           Q.       Okay.     And then there are thirteen
    9      other hospitals that are on your list, twelve of
   10      which are                  Do you see that?
   11           A.       Yes.
   12           Q.       Is there any reason why specifically
   13                   represents 12 out of 13 remaining
   14      hospitals on your analysis?
   15           MS. MERGO:         Object to the form.
   16           A.       Is there a certain reason -- well, I
   17      would cite to the various limitations that I
   18      applied to get down to identifying the set of USC
   19      revenues subject to disgorgement in conjunction
   20      with the sales history of these particular
   21      customers, including an identification that
   22      certain of these center customers were dead
   23      accounts as of October of 2018.                And then also in
   24      mid 2018 these accounts were also identified by


                                        Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 149 of 243 PageID 7947

                                   ATTORNEYS EYES ONLY

                                                                     Page 148

    1      Miss Hulsey as large purchasers to USC, and I
    2      don't see that any of these customers had been
    3      purchasing the five primary drugs from September
    4      2017 through August 2018 at USC.
    5      BY MR. BUNDREN:
    6           Q.     So is it your testimony that you did
    7      not include             because Miss Kennedy asked
    8      you to include              Hospitals on this list?
    9           MS. MERGO:     Object to the form.
   10           A.     No, I was not asked by Miss Kennedy to
   11      include
   12      BY MR. BUNDREN:
   13           Q.     Okay.   Your rebuttal to the Wiggins
   14      report, and that's Exhibit 4, you take issue
   15      with primarily two, well, three things with
   16      Dr. Wiggins, and I just want to go over briefly
   17      those three.     You have a disagreement with
   18      Dr. Wiggins about the number of customers that
   19      are subject to the revenue and analysis subject
   20      to disgorgement, is that correct?
   21           A.     I would say there are many things that
   22      Dr. Wiggins and I disagreed on.
   23           Q.     Okay.
   24           A.     One of those items would be the customer


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 150 of 243 PageID 7948

                                    ATTORNEYS EYES ONLY

                                                                     Page 149

    1      subject --
    2           Q.     Okay.
    3           A.     And disgorgement.
    4           Q.     I'm sorry.    I didn't mean to interrupt
    5      you.    The specific thing that I was looking at
    6      is that Dr. Wiggins uses six customers as his
    7      revenue base for the disgorgement analysis as
    8      compared to you who use 19 customers, is that
    9      right?
   10           A.     Yes, generally.
   11           Q.     Okay.   And then another criticism that
   12      you have of Dr. Wiggins is regarding his usage
   13      of, like, two-year average margin of the sales
   14      made by USC in 2018 and 2019, is that right?
   15           A.     Yes, I do criticize Dr. Wiggins.         We're
   16      looking at an average across those years, a
   17      straight average and applying that.
   18           Q.     And then a third disagreement that I
   19      have seen is that Dr. Wiggins applies for costs,
   20      four categories of costs, to arrive at
   21      disgorgement profits.       And those are sales,
   22      returns and allowances, sales commission, and
   23      salaries of sales personnel.           Do you recall
   24      that?


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 151 of 243 PageID 7949

                                    ATTORNEYS EYES ONLY

                                                                     Page 150

    1           A.     Yes, Dr. Wiggins subtracts four items,
    2      yes.
    3           Q.     And you take issue with only one of
    4      those four, is that right?
    5           MS. MERGO:     Object to form.
    6           A.     Generally, yes.
    7      BY MR. BUNDREN:
    8           Q.     Okay.   And that's the category of costs
    9      called sales, salaries of sales personnel, right?
   10           A.     Yes.
   11           Q.     Okay.   The other three costs though you
   12      don't have an issue or criticism on relative to
   13      your rebuttal opinion?
   14           A.     I have also deducted those costs.
   15           Q.     Okay.
   16           A.     And the disgorgement calculation.
   17           Q.     All right.    Other than those three
   18      issues that I see and what I just referenced, are
   19      there any other criticisms that you have with
   20      regards to Dr. Wiggins unjust enrichment
   21      analysis?
   22           A.     I would say I would disagree with that
   23      Dr. Wiggins' report that it's zero.
   24           Q.     Okay.


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 152 of 243 PageID 7950

                                   ATTORNEYS EYES ONLY

                                                                         Page 151

    1           A.     So I would disagree with that based on
    2      my analysis, I guess, as we've discussed.              So I
    3      would say that that is a disagreement.              Other
    4      than that, as I sit here, I believe those would
    5      be the three disagreements that I would look to.
    6           Q.     Okay.   And those were all reflected in
    7      your rebuttal report?
    8           A.     Yes.
    9           Q.     With respect to the cost issue,
   10      specifically the deduction of salaries of sales
   11      personnel, is it your opinion that deducting
   12      salaries of sales personnel in a situation like
   13      this would never be proper in calculating an
   14      incremental profit?
   15           A.     I think it depends on what is actually
   16      subject, right.      So, for example, we're looking
   17      at 1.18 million in revenues subject to
   18      disgorgement on my side.        His is less than that
   19      amount.     Of the 1.1 million we see that USC's
   20      503B for the five primary drugs increased by
   21      3 and a half million.       And overall it would
   22      likely be 7.2 million approximately for the 503B
   23      five primary drugs.      So whether it's 1.1 million
   24      or it's Dr. Wiggins' lesser number, it would


                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 153 of 243 PageID 7951

                                   ATTORNEYS EYES ONLY

                                                                          Page 152

    1      be -- the analyst would want to look to what
    2      would be the incremental cost.           Is it appropriate
    3      to put this particular amount of revenue in a
    4      situation to deduct the sales salary of the
    5      personnel.     And I haven't seen any information
    6      that discusses the structure of the sales
    7      salary, the salaries and the commissions of the
    8      sales personnel at USC.       Dr. Wiggins wasn't aware
    9      of any in his deposition testimony.                 So given
   10      it's such a small amount, and this is -- I think
   11      it is inappropriate to deduct as I discussed in
   12      my report.
   13           Q.     But you certainly, in opinions that
   14      you've issued, you deducted salaries and wages
   15      in calculating incremental costs, haven't you?
   16           A.     It depends on -- like, again, I said the
   17      significance of the product line, is it an entire
   18      product line, is it a large portion of the
   19      revenues, yes.      But I haven't (inaudible).
   20           Q.     And you did that in the Columbia
   21      Sportswear case, didn't you?
   22           A.     Yes, it was an entire product line.
   23           Q.     Okay.   So it was appropriate in that
   24      case, but it's not appropriate here?


                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 154 of 243 PageID 7952

                                    ATTORNEYS EYES ONLY

                                                                     Page 153

    1           A.     Well, yes.    Because, again, we're
    2      looking at an entire product line that was
    3      subject to a disgorgement of profits calculation.
    4      Here we're looking at a very small, as he said in
    5      his own deposition, it's a very small portion of
    6      the revenue.
    7           Q.     Did you do any calculation or analysis
    8      of the compensation structure of USC to sales
    9      representatives versus the compensation structure
   10      of Nephron to its sales representatives during
   11      this time period?
   12           A.     I did not have information on the
   13      compensation structure or plan of the USC sales
   14      personnel.
   15           Q.     So you did not have the amount of
   16      Nephron's sales commissions or salaries from
   17      2017, 2018 and 2019; you didn't have that
   18      information?
   19           MS. MERGO:    Object to form.
   20           A.     I think there's a difference in the
   21      question.     Did I have a P&L that had those line
   22      items versus did I have information to understand
   23      how they may or may not be relevant to the five
   24      primary drugs; is there a difference in


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 155 of 243 PageID 7953

                                    ATTORNEYS EYES ONLY

                                                                     Page 154

    1      commission and/or salary related to those and
    2      other incentives that might be going on related
    3      to those drugs.     I did not know on the USC side
    4      whether or not there were incremental thresholds
    5      or those types of things that you might hit in
    6      terms of implicating the sales salary personnel
    7      as an appropriate deduction.
    8      BY MR. BUNDREN:
    9           Q.     Miss Distler, my question was did you
   10      have Nephron's commissions and salaries for its
   11      sales personnel during -- for 2017, 2018 and
   12      2019?
   13           A.     So on the Nephron side, yeah, I have --
   14      I had that identified in a PNO.
   15           Q.     All right.    Did you have the same
   16      information, commissions and salaries
   17      information for US Compound for 2018 and 2019?
   18           A.     I had a single line item for USC's
   19      commissions and sales personnel salaries.
   20           Q.     So the answer is yes, you did have that
   21      information?
   22           MS. MERGO:    Object to the form.
   23           A.     Again, it goes back to my prior answer
   24      where it was a discussion of understanding what


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 156 of 243 PageID 7954

                                      ATTORNEYS EYES ONLY

                                                                       Page 155

    1      would really be incremental.
    2      BY MR. BUNDREN:
    3           Q.       Yeah, that's not my question, Miss
    4      Distler.       All I'm asking is if you had the
    5      information at your disposal to identify what USC
    6      sales commissions and salaries that it paid in
    7      the years 2018 and 2019.
    8           MS. MERGO:      Object to the form.
    9           A.       In total for their 503B, yes.
   10      BY MR. BUNDREN:
   11           Q.       Thank you.    All right.        Now, looking at
   12      your rebuttal report for unjust enrichment, and
   13      specifically I want to look at rebuttal Schedule
   14      12.0.       Let me know when you're there.
   15           A.       I'm there.
   16           Q.       We'll try to put it up on the screen.
   17      It's a little slow.         Rebuttal Schedule 12.0.
   18      This is where you performed an analysis to
   19      arrive at the opinion of USC profits subject to
   20      disgorgement of $351,527, is that right?
   21           A.       Yes.
   22           Q.       And you used the three costs, three of
   23      the four costs that Dr. Wiggins supplied, is that
   24      right?


                                       Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 157 of 243 PageID 7955

                                    ATTORNEYS EYES ONLY

                                                                       Page 156

    1           A.       I used three of the four line items from
    2      the PNO for USC
    3           Q.       Okay.   And then the other item you used
    4      that's different than Dr. Wiggins, you calculated
    5      a different applicable margin rate, is that
    6      right?
    7           A.       Yes.
    8           Q.       And that was based on your criticism
    9      that Dr. Wiggins should have used the actual
   10      margin during each period, 2018 and 2019, as
   11      opposed to the average margin over a two-year
   12      period?
   13           A.       Yes, in conjunction with the inclusion
   14      of sales personnel salaries that I disagreed
   15      with.
   16           Q.       Yes, I understand.       And this $351,527,
   17      this is for the 19 customers as opposed to 6
   18      customer used as the basis, is that right?
   19           A.       Yes.
   20           Q.       Okay.   Now, you also have a Schedule
   21      11.1.       Let me know when you're there.
   22           A.       Yes.
   23           Q.       Now, this is Dr. Wiggins' analysis, your
   24      adjustments to Dr. Wiggins' analysis for the


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 158 of 243 PageID 7956

                                    ATTORNEYS EYES ONLY

                                                                     Page 157

    1      6 customer base, is that correct?
    2           A.     Yes, generally, yes.
    3           Q.     Okay.   And so are you offering an
    4      alternative calculation of the USC profits
    5      subject to disgorgement would $8,135 assuming
    6      that the fact finder finds that 6 customers is
    7      appropriate versus 19 customers?
    8           A.     I would say I'm adjusting Dr. Wiggins'
    9      damages opinion for my disagreements with him and
   10      indicating what that value would be.
   11           Q.     Okay.   So if the court or the fact
   12      finder, whoever that might be, determines that a
   13      revenue base of 6 customers as Dr. Wiggins
   14      referenced in his report is applicable, as
   15      opposed to the 19, this would be your analysis
   16      of what the project profit subject to
   17      disgorgement would be for those 6 customers with
   18      the other adjustments, of course, that you made?
   19           A.     Yes, generally.
   20           Q.     All right.    Let's go to paragraph 53 of
   21      your original report.       You referenced a
   22      discussion with Miss Kennedy and counsel.            Is
   23      that the same discussions that we talked about
   24      earlier?


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 159 of 243 PageID 7957

                                   ATTORNEYS EYES ONLY

                                                                       Page 158

    1           A.     Yes, it would be the same discussion.
    2           Q.     And is it true, to your understanding,
    3      that there are still not any licenses that
    4      Nephron -- Nephron's not licensed their alleged
    5      confidential information?
    6           A.     That is correct.      That's my
    7      understanding.
    8           Q.     Paragraph 57 and 58 of your report
    9      referenced Miss Hulsey's indication that she had
   10      been pursuing             Hospital system in North
   11      and South Dakota while employed by Nephron.            Do
   12      you see that?
   13           A.     Yes.
   14           Q.     Could you please tell the jury whether
   15      or not             Hospital System in North and South
   16      Dakota is included anywhere in your economic
   17      analysis of profits subject to disgorgement or
   18      reasonable royalty?
   19           A.     It is not included.
   20           Q.     Let's go to paragraph 62 of your May 8th
   21      report, paragraph 62 and 63.          It's my
   22      understanding that you are referencing certain
   23      customers who have essentially switched buying
   24      from Nephron and are now buying from USC, is that


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 160 of 243 PageID 7958

                                      ATTORNEYS EYES ONLY

                                                                        Page 159

    1      right?
    2           A.       Yes, as demonstrated in Schedules 6 and
    3      6.1.
    4           Q.       Okay.   And in paragraph 62 you assumed
    5      that had Miss Hulsey not left Nephron, Nephron
    6      would have made approximately $400,000 more than
    7      it did from September of 2018 to December of
    8      2019.       Do you see that?
    9           A.       Can you repeat your question?
   10           Q.       Sure.   You say Nephron would -- if one
   11      assumes, this is on page -- it's at the tail end.
   12      It's on page 30, paragraph 62.
   13           A.       All right.
   14           Q.       If one assumed that absent defendants'
   15      misappropriation, Nephron would have continued to
   16      sell roughly 2,000 syringes to                         and
   17      that Nephron would have generated $                    in
   18      revenues.       Ordinarily $               more than the
   19      approximate $              Nephron actually generated
   20      over that period.       Do you see that?
   21           A.       Yes.
   22           Q.       Is it your testimony that $
   23      difference is solely attributable to Miss Hulsey?
   24           A.       Well, I would say that I am assuming


                                       Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 161 of 243 PageID 7959

                                   ATTORNEYS EYES ONLY

                                                                        Page 160

    1      that absent defendants' misappropriation, as I
    2      stated in that sentence, that would be the
    3      potential revenue.      In this instance I'm not
    4      calculating loss or profits.          So I'm evaluating
    5      the different data points that may be considered
    6      by the parties as they're sitting across the
    7      table from one another negotiating for a license
    8      to the Nephron confidential information.
    9           Q.     Did you consider any other factors that
   10      would impact whether or not Nephron would have
   11      made approximately $               more or are you
   12      assuming that's 100 percent solely to the
   13      misappropriation?
   14           A.     As I stated in the sentence, if one
   15      assumed that absent that.         So I'm saying even
   16      assuming that absent that misappropriation,
   17      Nephron would have made those sales.                Again, I'm
   18      not performing a loss profits calculation here.
   19      I'm looking at a remedy that is accepted for
   20      determining economic damages in a trade secret
   21      matter, unreasonable royalty.           And you're
   22      looking for data points and information that
   23      will inform the hypothetical negotiation and/or
   24      the bargaining position of the parties as of


                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 162 of 243 PageID 7960

                                   ATTORNEYS EYES ONLY

                                                                     Page 161

    1      that date.      That's what I'm doing here in this
    2      instance under the factor, the result in any
    3      unforeseeable changes in the parties and
    4      competitive posture.
    5           Q.      Now, I think you said earlier, and I
    6      wrote this down but I want to make sure this is
    7      right.      You had all of Nephron's 503B sales data
    8      dating back to 2017?
    9           A.      Yes, as presented in Schedule 5.
   10           Q.      And you were able to analyze all that
   11      data and offer your own conclusion on how that
   12      data impacted Nephron and their sales, right?
   13           A.      Can you restate the question?
   14           Q.      Sure.   You had all of Nephron's sales
   15      data in 503B dating back to 2017, so you were
   16      able to independently look and determine how
   17      Nephron sales were impacted by the alleged
   18      misappropriation, is that right?
   19           A.      I had sales data for Nephron across
   20      those three years, yes.
   21           Q.      And you can look at that data and
   22      determine where Nephron lost sales to USC,
   23      assuming the misappropriation, is that right?
   24           A.      There were instances where I could,


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 163 of 243 PageID 7961

                                   ATTORNEYS EYES ONLY

                                                                        Page 162

    1      yes.    But as I discussed in my report and
    2      presented, if USC failed to make sales, sales to
    3      Nephron's customers, that's not necessarily a
    4      reflection of the value or the harm to Nephron
    5      or the economic value or contribution of the
    6      Nephron confidential information.             So, again,
    7      stepping back to a contract of a reasonable
    8      royalty using the UCC life factors.                 One is
    9      (inaudible) the difference based on those four
   10      factors, the different data points and
   11      benchmarks, the information that would be
   12      considered in determining the royalty that would
   13      be agreed to between the parties, which is what
   14      I've down here.
   15           Q.     Well, Miss Distler, if you had all the
   16      sales data from Nephron from 2017 to the present,
   17      2019, so to speak, why did Miss Kennedy and
   18      Mr. Jibaja have to indicate to you that
   19      Hospital was impacted by the alleged use of the
   20      confidential information?
   21           A.     Well, I asked them if there were other
   22      issues that unbeknownst to me, they're just
   23      looking at the data that may impact Nephron in
   24      terms of making a sale.


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 164 of 243 PageID 7962

                                    ATTORNEYS EYES ONLY

                                                                        Page 163

    1           Q.     Yeah, but the data is the data.          You had
    2      that data before you asked Miss Kennedy and
    3      Mr. Jibaja about other hospitals, correct?
    4           A.     So, right.    So what I did was that I
    5      analyzed the data and I discussed some of those
    6      areas with Miss Kennedy and Mr. Jibaja.
    7           Q.     So going back to your unjust enrichment
    8      analysis, I believe you said earlier that twelve
    9      of those hospitals were                   Health Group
   10      Hospitals that you called them?
   11           A.     Yes.
   12           Q.     Okay.   So are you going to tell this
   13      jury that you did not include those hospitals at
   14      the behest of Ms. Kennedy and Mr. Jibaja?
   15           MS. MERGO:     Object to form.
   16           A.     As I stated earlier in my answer, I
   17      performed an analysis looking at the data.               I
   18      noticed a set of customers under
   19      different institutions under the
   20      different hospitals, different buyers and I
   21      reached out to, as part of my conversation and in
   22      reviewing my analysis, to Miss Kennedy and
   23      Mr. Jibaja to understand if there was anything
   24      outside of the use of Nephron's confidential


                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 165 of 243 PageID 7963

                                   ATTORNEYS EYES ONLY

                                                                     Page 164

    1      information which would have included
    2      identification of these hospitals as Miss Hulsey
    3      (inaudible).     It would have indicated the five
    4      products that were primarily sold to these
    5      hospitals.     And then, lastly, the pricing that
    6      Nephron had for these five products in the
    7      marketplace.     So with that information, I asked
    8      Miss Kennedy and Mr. Jibaja whether or not they
    9      would consider that the customer subjects were
   10      impacted by it.     Now, did I just rely on their
   11      information?     I mean, again, I'm assuming as I
   12      state in the sentence the alleged use and
   13      misappropriation right.       From their perspective,
   14      these would be issues that they would be looking
   15      to hypothetical negotiation.
   16      BY MR. BUNDREN:
   17           Q.     Miss Distler, I'm just asking, if you
   18      had the data in front of you, why did Miss
   19      Kennedy or Mr. Jibaja have to indicate anything
   20      to you about how the sales were impacted with
   21      respect to the numbers, sales numbers, that were
   22      produced by Nephron?
   23           MS. MERGO:    Object to form.
   24           A.     Can you repeat the question?


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 166 of 243 PageID 7964

                                     ATTORNEYS EYES ONLY

                                                                     Page 165

    1      BY MR. BUNDREN:
    2           Q.      Sure.   You had all the sales data from
    3      2017 to the present.        Why did you have to have
    4      Miss Kennedy and Mr. Jibaja indicate to you that
    5                  Health Hospital Group in Colorado was
    6      impacted?      Couldn't you have figured that out on
    7      your own without talking to Miss Kennedy or
    8      Mr. Jibaja?
    9           MS. MERGO:      Object to form.
   10           A.      As I stated earlier, I did look at the
   11      data on my own.       I noticed the differences, the
   12      shifts in these particular customers, and I asked
   13      Miss Kennedy and Mr. Jibaja about those
   14      specifically.
   15      BY MR. BUNDREN:
   16           Q.      All right.    In that paragraph you say I
   17      identified at least four instances where
   18      customers stopped buying the five primary drugs
   19      from Nephron and began purchasing similar
   20      quantities from USC.        I'm curious.          You
   21      identified instances.        How many instances were
   22      you looking at in your data set?
   23           A.      As I sit here, I don't know how many in
   24      total, but I identified this group in 6.2 as four


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 167 of 243 PageID 7965

                                   ATTORNEYS EYES ONLY

                                                                           Page 166

    1      as examples.
    2            Q.    Let's go back a little bit.              Schedule
    3      6.1 is your analysis with respect to
    4
    5            A.    Yes, it is.    One moment.         It's part of
    6      the analysis.
    7            Q.    Yeah, but Schedule 6.1 is limited to
    8      the                                 Hospital, is that
    9      correct?
   10            A.    And so is 6.0.
   11            Q.    That's right.     6.0 is limited also to
   12                   Chesterfield.
   13                  And then Schedule 6.2 is your analysis
   14      of the four             Hospitals that you identified
   15      in paragraph 63 of your report?
   16            A.    Yes, it includes
   17            Q.    Okay.    So that's four hospitals from
   18                  that, and one hospital from
   19      That's five hospitals out of the 19 customers
   20      that you used for your customer base for
   21      disgorgement.       Are you with me so far?
   22            A.    Yes, it would be                  yes.
   23            Q.    Okay.    Did you do this analysis,
   24      similar analysis, that you did in Schedule


                                     Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 168 of 243 PageID 7966

                                    ATTORNEYS EYES ONLY

                                                                           Page 167

    1      6.0, 6.1 and 6.2 for the remaining customers on
    2      your disgorgement list?
    3           A.     I don't know if I did or not.             I
    4      focused on these particular customers as part of
    5      the same group.
    6           Q.     Okay.   So this is -- did you do the
    7      analysis or not, that's all I'm asking, because
    8      -- go ahead.
    9           A.     I didn't know if there was an objection
   10      so I was waiting.     I do not believe so, no.
   11           Q.     Okay.   If you would have done that
   12      analysis, would you have included that in your
   13      report?
   14           A.     As I sit here, I don't know.             I don't
   15      recall doing any analysis.
   16           Q.     All right.    If you did that analysis in
   17      connection with your report on May 8th, I'd like
   18      that to be produced to me.          Would you be able to
   19      do that?     And that's assuming you did.             I'm not
   20      asking you to go back and recreate it, I'm just
   21      asking you if you did it prior to the issuance
   22      of your May 8th report.
   23           A.     I can look and see.        I would say though,
   24      again, as part of my reasonable royalty analysis,


                                     Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 169 of 243 PageID 7967

                                   ATTORNEYS EYES ONLY

                                                                        Page 168

    1      I'm looking at instances of competition to inform
    2      that particular factor.        So that's the intent of
    3      performing that analysis to identify competition
    4      amongst the parties.
    5            Q.    I understand.     All I want to know is if
    6      you've done it, I would like a copy of it.              If
    7      you haven't, then obviously there's nothing for
    8      you to provide.      I'm not asking you to create
    9      it.    But if you did the same analysis on page --
   10      Schedule 6.1 and 6.2 with respect to any of the
   11      other hospitals on your customer list, would you
   12      agree to provide it to me?
   13            A.    Subject to any concern by counsel, if I
   14      did it, sure.
   15            MR. BUNDREN:    What do you think, Nikole, are
   16      you okay with that?
   17            MS. MERGO:   I'm not going to decide in the
   18      middle of a deposition.        I'll discuss it with
   19      her.
   20            MR. BUNDREN:    Okay.    Well, if she's performed
   21      this analysis, I mean -- I'll send you a letter
   22      after the deposition.       If she performed the
   23      analysis, we'd like to see it.           If she didn't,
   24      then that -- obviously she didn't.              We're not


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 170 of 243 PageID 7968

                                    ATTORNEYS EYES ONLY

                                                                        Page 169

    1      asking her to recreate it.          The problem is that
    2      she can't remember whether she did it or not.
    3      BY MR. BUNDREN:
    4           Q.     All right.    On                     I think it's
    5      Schedule 6.0.       If you look at the sales from
    6      Nephron as compared to US Compounding, are you
    7      with me?
    8           A.     Yes.
    9           Q.     Okay.    Let me pull it up.          Would you
   10      agree with me that                       the purchases
   11      from USC did not exceed the purchases from
   12      Nephron until December of 2018?
   13           A.     Yes.
   14           Q.     And that was approximately four months
   15      after Miss Hulsey came to US Compounding from
   16      Nephron, is that right?
   17           A.     Yes.
   18           Q.     If she misappropriated all the
   19      information, wouldn't you have expected the data
   20      to tell you a different story and that the sales
   21      would have increased almost immediately upon her
   22      arrival at USC?
   23           MS. MERGO:      Object to form.
   24           A.     Not necessarily.


                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 171 of 243 PageID 7969

                                   ATTORNEYS EYES ONLY

                                                                           Page 170

    1      BY MR. BUNDREN:
    2           Q.     Did you consider any other factors such
    3      as why               started purchasing more from
    4      US Compounding rather than purchasing from
    5      Nephron during this period as referenced in
    6      Schedule 6 of your report?
    7           A.     Generally, yes.
    8           Q.     What other factors did you consider?
    9           A.     One could consider the pricing of the
   10      products and whether or not USC was pricing their
   11      products significantly lower than Nephron.                And
   12      then as we have talked about earlier today,
   13      that's one piece of the four specific items
   14      within Section 6 of my report that I considered.
   15      So that could be one of the reasons.                Whether or
   16      not that reason is solely -- whether any
   17      differences in prices, most of the parties for
   18      this particular customer would have impacted St.
   19      Luke's, it would be one of the reasons I did not
   20      perform the loss profit calculation.                If there
   21      were other market forces that I cannot discern
   22      from looking at the data.         Therefore, reasonable
   23      royalty would be a more appropriate mechanism
   24      upon which to measure the economic harm or


                                    Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 172 of 243 PageID 7970

                                      ATTORNEYS EYES ONLY

                                                                     Page 171

    1      economic damage to Nephron as the two parties
    2      sat across the table from one another to
    3      negotiate a license.
    4           Q.       And did you talk to anybody from
    5                  to ask them about why they're purchasing
    6      habits switched in approximately December of
    7      2018?
    8           A.       I did not.
    9           Q.       Did you talk to any of the customers
   10      that are the subject of the analysis on your
   11      disgorgement analysis or your reasonable royalty
   12      analysis?
   13           A.       I did not.
   14           Q.       All right.    Looking at Schedule 6.0,
   15      I'm sorry, I don't know the correct full term of
   16      the drug.       I'm going to call it SUCCS like you
   17      did.    S-U-C-C-S.
   18           A.       Succinylcholine.
   19           Q.       There you go.     If you can look at that
   20      for 2019.       And you would agree with me from
   21      January of 2019 to August 2019, USC sold
   22      approximately 1331 units of SUCCS to
   23
   24           A.       Yes, that's what Schedule 6 shows.


                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 173 of 243 PageID 7971

                                   ATTORNEYS EYES ONLY

                                                                            Page 172

    1           Q.     And then they didn't make a single sale
    2      for the rest of the year from September to
    3      December.     Do you see that?
    4           A.     Yes, for that particular drug.
    5           Q.     And then interestingly enough, SUCCS
    6      purchased 870 units --                       purchased 680
    7      units of SUCCS from Nephron during the August to
    8      December timeframe.      Do you see that?
    9           A.     Yes.
   10           Q.     So how does that impact your
   11      explanation and your exemplar of                           of
   12      the competition between Nephron and US
   13      Compounding?
   14           A.     So again, as I discussed, I'm looking
   15      at the UCC Life Factors.        Of those factors,
   16      there's a resulting and foreseeable change in
   17      the parties competitive posture.             This would be
   18      sitting at the eve of infringement.                 What would
   19      be the at-risk customers and revenues that
   20      Nephron would be licensing the Nephron
   21      confidential information to.          So, again, I'm not
   22      calculating a loss profits analysis.                 I'm
   23      looking at sitting there across the table at
   24      that point in time, what would that mean to


                                    Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 174 of 243 PageID 7972

                                   ATTORNEYS EYES ONLY

                                                                        Page 173

    1      Nephron, both from Part C as well as in my
    2      discussion of Part D.       Now, at the same time
    3      within these sections of my report, I talk about
    4      references to USC and its desire to increase its
    5      revenues and grow, given that it has the
    6      manufacturing ability to make the products, so
    7      to incrementally increase its revenues.             So I'm
    8      looking at data points for both of the parties
    9      that would inform the hypothetical negotiation.
   10      I understand Dr. Wiggins has performed a
   11      mitigation analysis of my report, but I think
   12      it's missing the point in that it's a reasonable
   13      royalty analysis.     It's not a loss profits
   14      analysis.      And I'm gathering data points.         I
   15      gathered probably a dozen data points,
   16      quantitative benchmarks that I used to determine
   17      royalty, where these are derived using the best
   18      available information possible.            And at the end
   19      of the day, Dr. Wiggins ultimately uses my
   20      methodology and my quantitative benchmarks
   21      adjusted for the number of customers that he may
   22      include within those.
   23           MR. BUNDREN:     I'm going to object to the
   24                  answer as nonresponsive.


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 175 of 243 PageID 7973

                                    ATTORNEYS EYES ONLY

                                                                         Page 174

    1      BY MR. BUNDREN:
    2           Q.     Let's go to Schedule 6.2.
    3           A.     Yes.
    4           Q.     Now, these are the                   Hospitals,
    5      the four of them where you did an analysis, the
    6      Nephron sales as compared to the US Compounding
    7      sales, is that right?
    8           A.     Yes, I compared for these four
    9      hospitals, yes.
   10           Q.     What's the shaded area represent in your
   11      analysis where you shaded the month of February
   12      of 2019?
   13           A.     Those would be the months after which
   14      Nephron no longer made sales of those products.
   15      You can see that there's an average net sales
   16      calculation that's provided at the bottom.
   17           Q.     See it.
   18           A.     So it would be calculating the average.
   19           Q.     And you're aware that's almost seven
   20      months after Miss Hulsey came to work for USC?
   21           A.     I believe it's six, approximately.
   22           Q.     All right.    Beginning on paragraph 65
   23      you began the discussion of using multiples in
   24      your -- incorporating multiples into your


                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 176 of 243 PageID 7974

                                    ATTORNEYS EYES ONLY

                                                                     Page 175

    1      reasonable royalty analysis.           And in paragraph
    2      65 you say in the absence of licenses you
    3      analyzed other pharmaceutical companies to
    4      estimate the ratio of customer relationships to
    5      the company's enterprise value, is that right?
    6            A.    Yes, that's a summary.
    7            Q.    All right.    Have you ever performed
    8      this methodology or used this methodology in
    9      litigation in calculating a reasonable royalty?
   10            A.    Yes.
   11            Q.    And which cases would those be on your
   12      CV?    I'll pull it up.
   13            A.    That would be Apex Benefits Group
   14      versus Eric Dreyfus.
   15            Q.    Are there any other times when you used
   16      this analysis to estimate the ratio of customer
   17      relationships to the company's enterprise value
   18      other than Apex?
   19            A.    As I'm sitting here, that would be my
   20      recollection.      That would be all.
   21            Q.    In Apex did you use -- did you
   22      specifically estimate the ratio of customer
   23      relationships to the company's enterprise value
   24      using the same methodology that you used in this


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 177 of 243 PageID 7975

                                   ATTORNEYS EYES ONLY

                                                                     Page 176

    1      case with SIC codes and pharmaceutical
    2      transactions?       I'm just trying to figure out if
    3      that's the same.
    4           MS. MERGO:      Object to the form.
    5      BY MR. BUNDREN:
    6           Q.     Do you understand my question?
    7           A.     I think generally.        So in that report I
    8      looked to professional services firms that would
    9      be in a similar offering area as the subject, as
   10      the plaintiff.
   11           Q.     Did you use a prior contract as a
   12      benchmark in Apex?
   13           A.     I believe I did, yes, I believe so.
   14           Q.     You didn't use a prior contract or
   15      license in this case, right, because there
   16      weren't any?
   17           A.     Yes.    In this instance, as I stated,
   18      there was not an existing license or an
   19      established royalty.
   20           Q.     Okay.    In paragraph 68 you identified
   21      SIC Code 2834, pharmaceutical preparations as
   22      the most relevant groupings to conduct your
   23      analysis here, is that right?
   24           A.     Yes.    I looked for information that


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 178 of 243 PageID 7976

                                    ATTORNEYS EYES ONLY

                                                                            Page 177

    1      would be available to inform the hypothetical
    2      negotiation across different data sources to
    3      do so.      So one of those that I looked to in
    4      conjunction with, like as I said, used my
    5      discounted future profit methodology.                 I looked
    6      at the SID Code 2834, which is the SIC code that
    7      would be relevant to Nephron.
    8           Q.      What about USC, would it be relevant to
    9      USC?
   10           A.      I believe USC is not coded to 2834.
   11           Q.      Okay.    Is Nephron coded to SIC Code
   12      2834?
   13           A.      Yes.
   14           Q.      Do you have an understanding, if you do,
   15      as why -- what would be the basis for coding
   16      Nephron to SIC Code 2834 and USC would not be
   17      coded similarly given their business?
   18           A.      Can you ask your question one more
   19      time?
   20           Q.      Yes.    Do you have an understanding of
   21      why USC, US Compounding, and Nephron are not
   22      grouped in the same SIC Code 2834?
   23           A.      So my general understanding around SIC
   24      codes is that it's -- at least in this


                                      Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 179 of 243 PageID 7977

                                   ATTORNEYS EYES ONLY

                                                                      Page 178

    1      particular setting, they're looking at where the
    2      majority of the operations are within on that
    3      particular SIC code.      So there's enough of a
    4      volume or substantial level to reach that.            So
    5      on the USC side, the 503B business, they may have
    6      not have been coded to do a 2834 at that time.
    7           Q.     Do you know whether or not US
    8      Compounding is coded to 2834?
    9           A.     I believe I just answered that.
   10           Q.     And it's not, right?
   11           A.     That's what I stated.
   12           Q.     Okay.   Do you know what SIC code is
   13      coded to US Compound?
   14           A.     I am not -- not off the top of my head.
   15           Q.     Is that information available to you in
   16      the course of your analysis?          Are you able to see
   17      what companies are coded to particular SIC codes,
   18      generally speaking?
   19           A.     You can do a search to see if --
   20      sic.com, I think is the website to see if they
   21      bring up, provided the entity exists in a
   22      fashion that they can actually bring up an SIC
   23      code for it.
   24           Q.     How many companies are grouped within


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 180 of 243 PageID 7978

                                   ATTORNEYS EYES ONLY

                                                                       Page 179

    1      SIC Code 2834?
    2           A.     There would be many.
    3           Q.     Like over a thousand?
    4           MS. MERGO:     Object to the form.
    5           A.     There could be.     I don't know as I sit
    6      here how many, but it's possible.
    7      BY MR. BUNDREN:
    8           Q.     Now, in Appendix D to your report,
    9      you've included a Duff and Phelps report.            Do
   10      you see that?
   11           A.     I've included two.
   12           Q.     Let's look at the one.         In your report
   13      how many companies are in this Duff and Phelps
   14      report -- I'm sorry.      How many companies are
   15      coded to this 2834 SIC Code?
   16           A.     Per the report it states 22.
   17           Q.     Okay.   Would it surprise you to know
   18      that there are over 1200 SIC code companies that
   19      are coded to 2834?
   20           A.     No, it would not.
   21           Q.     And you would agree with me that the 22
   22      companies are listed on the next page of the Duff
   23      and Phelps report?
   24           A.     The ones that are used within this


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 181 of 243 PageID 7979

                                    ATTORNEYS EYES ONLY

                                                                     Page 180

    1      particular report, yes.
    2           Q.     And Nephron is not on that list, right?
    3           A.     And Nephron is not publically traded,
    4      so, yes.
    5           Q.     Nephron is not on the list of 22 SIC
    6      code companies that are coded at 2834 here on
    7      the Duff and Phelps report, is it?
    8           A.     Nephron is not on that list.
    9           Q.     Okay.    Are you aware that there are 6
   10      and 7 and 8 digit code extensions for SIC codes?
   11           A.     Yes.
   12           Q.     Are you aware if the data for those
   13      companies -- and specifically I'm talking about
   14      the data that's listed on this screen right in
   15      front of you:       The retired ratios, beta levels,
   16      enterprise value multiples.           Are you aware if
   17      that data is the same for SIC Code 2834 that it
   18      would be for the extensions of SIC codes?
   19           A.     I don't know as I sit here.
   20           Q.     Did you look at that when you were
   21      preparing for and issuing your report, did you
   22      look at that information?
   23           A.     I did not look at that information.
   24           Q.     All right.    Now, table 7 of your report,


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 182 of 243 PageID 7980

                                    ATTORNEYS EYES ONLY

                                                                          Page 181

    1      which is on page 33.       Are you there?
    2           A.     Table 7, yes.
    3           Q.     Yeah.   And you got the data that's
    4      within table 7 from this Duff and Phelps report
    5      under enterprise valuation multiples, do you see
    6      that?
    7           A.     Yes.
    8           Q.     Okay.   Why is the EBITDA multiple so
    9      much larger than the sales multiple?
   10           A.     Because it's a different value that's
   11      being measured against that.
   12           Q.     Okay.   I was just looking for a general
   13      idea as to why it's so much larger.
   14                  All right.    Paragraph 70.          To identify
   15      benchmarks, you apportioned the EVM, Enterprise
   16      Valuation Multiples.       That would relate to
   17      customer relationships.        You analyzed historical
   18      transactions in a sterile compounding and the
   19      pharmaceutical industry in the years leading up
   20      to the hypothetical negotiation.              Do you see
   21      that?
   22           A.     Yes, that's what my report states.
   23           Q.     Did you do this similar analysis that
   24      you've done here, did you do this in Apex as


                                     Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 183 of 243 PageID 7981

                                    ATTORNEYS EYES ONLY

                                                                      Page 182

    1      well?
    2           A.     Similar and apportionment?
    3           Q.     Sure.    Analyzing historical
    4      transactions.       Did you analyze historical
    5      transactions in the Apex case?
    6           A.     I don't recall if I did.           I know that I
    7      looked at trading multiples.
    8           Q.     All right.    In paragraph 72 you said to
    9      identify companies potentially comparable to
   10      Nephron you considered US transactions and a
   11      sterile compounding and pharmaceutical space
   12      dating back to 2014, and then those transactions
   13      are summarized in table 8, is that right?
   14           A.     Yes.    Along with a footnote around how
   15      I derived or how I searched for transactions.
   16           Q.     How many --
   17           A.     If we can get to a point where we can
   18      take a break at some point, that would be
   19      awesome.     Thank you.
   20           MR. BUNDREN:      Sure, we can take one now.
   21           VIDEOGRAPHER:     We're going off the record at
   22      approximately 3:51 p.m.
   23                           (Whereupon, a short break was
   24                            taken.)


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 184 of 243 PageID 7982

                                   ATTORNEYS EYES ONLY

                                                                     Page 183

    1           VIDEOGRAPHER:    Here we go.        One moment,
    2      please.     We're going back on the record, the
    3      time is approximately 3:59 p.m.
    4      BY MR. BUNDREN:
    5           Q.     Miss Distler, going back to table 8 of
    6      your report on page 34.       You identified four
    7      transactions.      And I think in footnote 164 you
    8      described how you got to the four transactions,
    9      is that right?
   10           A.     Yes.
   11           Q.     Did you select four transactions from a
   12      greater set of a number of transactions that you
   13      could consider?
   14           A.     There were other transactions that did
   15      appear, but there was limited information around
   16      those, as part of my search, such that I couldn't
   17      use them.
   18           Q.     Limited information meaning they didn't
   19      have customer relationship value or enterprise
   20      value or percentage?
   21           A.     Or they may be missing information about
   22      sales or things like that to get to it.
   23           Q.     Do you recall offhand any of the
   24      transactions that you looked at but decided not


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 185 of 243 PageID 7983

                                    ATTORNEYS EYES ONLY

                                                                     Page 184

    1      to include?
    2           A.     I do not.
    3           Q.     Do you know what the SIC code is for
    4      Medium Health Care Corporation?
    5           A.     It's 2834.
    6           Q.     What about the Harvard Drug Group, what
    7      is its SIC Code?
    8           A.     It is not 2834, but I can't recall what
    9      it is.
   10           Q.     Okay.   Fromn Medium Health Care
   11      Holdings, Inc., is it 2384 as well?
   12           A.     Can you ask the question one more time?
   13           Q.     Yeah.   You said Fromn Medium Health
   14      Care Corporation was in the same SIC Code 2834.
   15      And my question is, is Fromn Medium Health Care
   16      Holdings, Inc,. was, in 2016 during when this
   17      transaction took place, do you know what its SIC
   18      code was at that time?
   19           A.     You said 2384 in your last question.
   20           Q.     Ah, my mistake.
   21           A.     Generally, I can see what it is today,
   22      so I will assume it was.
   23           Q.     So today Fromn Medium is in SIC Code
   24      2834?


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 186 of 243 PageID 7984

                                    ATTORNEYS EYES ONLY

                                                                        Page 185

    1           A.     At least from the searching I did
    2      around the time of my report.
    3           Q.     Now, these transactions that you
    4      selected, do you understand though that this does
    5      not involve a situation where these transactions
    6      -- where the buyer and the seller are competing
    7      against one another after the transaction closes,
    8      right?
    9           A.     Well, yes.    So as part of a hypothetical
   10      negotiation, you're looking to derive information
   11      that can be informative to reaching a reasonable
   12      royalty in the hypothetical negotiation.             So to
   13      that end, you look for -- in this instance, I
   14      looked for, you know, multiples to derive value
   15      that would be perceived by Nephron as one of the
   16      analyses that I did.       And then there has to be
   17      apportioned appropriately to as close to the
   18      (inaudible) that I can.        So closer to the
   19      customer relationship aspects, that's what I did
   20      in this analysis.     But, yes, so these would not
   21      be transactions where its competitor V
   22      competitor.     Dr. Wiggins makes the point in his
   23      report that this would not be -- the hypothetical
   24      transaction I'm looking to, would not exist in


                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 187 of 243 PageID 7985

                                   ATTORNEYS EYES ONLY

                                                                       Page 186

    1      the real world.       It's the same type of construct
    2      that one would find in a patent case for example,
    3      right, where there would be a competitor V
    4      competitor situation, where the two parties would
    5      be forced to reach an agreement.              So it's the
    6      same idea, the hypothetical where they must reach
    7      a reasonable royalty.
    8           Q.     But the surviving -- the buyer and the
    9      seller, back to my original question, was whether
   10      the buyer and the seller in this transaction
   11      listed in table 8, they did not compete with
   12      each other post transaction, is that right?
   13           A.     Yes.
   14           Q.     Okay.    And you utilized a 37.7 as the
   15      average of the customer relationship value in
   16      table -- I'm sorry.      Strike that.
   17                  Of the four transactions, you averaged
   18      the customer relationship value as a percentage
   19      of the enterprise value in table 8, is that
   20      right?
   21           A.     Yes.    I looked to the -- I did average
   22      them, as I discussed in 70 -- paragraph 74.
   23           Q.     And then you took that average and you
   24      multiplied it by the SIC composite line item in


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 188 of 243 PageID 7986

                                   ATTORNEYS EYES ONLY

                                                                       Page 187

    1      table 9, is that right?
    2           A.     By a portion the SIC code multiples for
    3      the customer relationship to arrive at the
    4      implied customer relationship method.
    5           Q.     So you essentially -- you took 37.7
    6      percent and you multiplied it by the data that's
    7      contained in table 7?
    8           A.     Yes, as stated in footnote 172.
    9           Q.     And that's what appears in table 9, the
   10      values?
   11           A.     Yes.
   12           Q.     How many customers does Nephron have to
   13      your knowledge?
   14           MS. MERGO:     Object to the form.
   15           A.     For the five primary drugs I think it's
   16      close to 2000.      My analysis is focusing in on a
   17      select set of those 49.
   18      BY MR. BUNDREN:
   19           Q.     Okay.   And how many customers does
   20      Nephron have not limited to the five drugs?            In
   21      other words, how many customers -- are you aware
   22      of how many customers Nephron has in total?
   23           A.     As I sit here, I do not.
   24           Q.     But for the five drugs it's your


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 189 of 243 PageID 7987

                                   ATTORNEYS EYES ONLY

                                                                        Page 188

    1      understanding that Nephron has 2000 customers?
    2           A.     Around that number, approximately.
    3           Q.     Aren't the values that are listed and
    4      that you chose in paragraph 76 to estimate the
    5      customer relationships, aren't those values of
    6      100 percent of Nephron's customers?
    7           A.     Well, when you look at the base to
    8      which you're applying it to.          So here, to derive
    9      indications of value, right, that the parties
   10      would look to in a hypothetical negotiation.
   11      I'm focusing in on only those subject revenues
   12      that Nephron would be at risk as part of the
   13      hypothetical negotiation.         So I'm not further
   14      apportioning down to just that particular set.
   15           Q.     That wasn't my question.          In paragraph
   16      76 you say, as shown in table 9 the implied
   17      revenue and EBITDA multiples used to estimate
   18      the value of Nephron's customer relationships
   19      for the hypothetical negotiation are 1.8X to
   20      1.9X of revenue and 4.8X to 4.9X of EBITDA, is
   21      that right?
   22           A.     Yes.
   23           Q.     And the customer relationships, that's
   24      100 percent of Nephron's customer, isn't it?


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 190 of 243 PageID 7988

                                   ATTORNEYS EYES ONLY

                                                                     Page 189

    1           A.     The overall multiple would be derived
    2      from that.     But then I'm only applying it to a
    3      select subset.
    4           Q.     So the overall multiples is derived from
    5      100 percent of Nephron's customers?
    6           A.     Well, it wouldn't be Nephron's
    7      customers.     It's multiples from publically
    8      traded companies.     They're not multiples on this
    9      SIC bases, right, for non-publically traded
   10      companies.     So I'm using that metric and then I
   11      apportion it for customer relationship values.
   12      And then to Nephron, I apply it specifically only
   13      to the revenue at issue here or substantially at
   14      risk as part of my hypothetical negotiation.
   15           Q.     Yeah, I understand that.          But in
   16      paragraph 76 the customer relationships that are
   17      used in the multiples that are used 1.8X to 1.9X
   18      of revenue and 4.8X to 4.9X of EBITDA, that's
   19      for 100 percent of Nephron's customers, your
   20      estimation?
   21           A.     Well, I don't know if it's the Nephron's
   22      customer relationships for hypothetical
   23      negotiations.     That's what I'm applying it to.
   24           Q.     And did you eliminate certain customer


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 191 of 243 PageID 7989

                                   ATTORNEYS EYES ONLY

                                                                        Page 190

    1      relationships before coming to the 1.8X and 1.9X
    2      of revenue and 4.8X to 4.9X of EBITDA?
    3           A.     No.   I removed it from the metric to
    4      which it would be applied.         And then I also talk
    5      about in this paragraph how the small composite
    6      would be more in line with Nephron's revenues.
    7      But I looked to the SIC composite.
    8           Q.     Miss Distler, my question is:           Is the
    9      estimated customer relationship value that you
   10      have opined to here as reflected of revenue and
   11      EBITDA, is that the estimated value of Nephron's,
   12      100 percent of Nephron's customer relationships?
   13           MS. MERGO:     Objection, asked and answered
   14      multiple times.
   15           MR. BUNDREN:     She's told me about what she
   16      did next.     I'm asking about what she did here.
   17           MS. MERGO:     She's answered that three times.
   18      BY MR. BUNDREN:
   19           Q.     Can you answer the question, Miss
   20      Distler?
   21           A.     I think I did.    I'm not trying to be
   22      difficult.     I would say that, again, it's -- it
   23      is the multiple that I derived that I applied
   24      with base that reflects the customers at issue.


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 192 of 243 PageID 7990

                                    ATTORNEYS EYES ONLY

                                                                       Page 191

    1      So I've adjusted the base in terms of the
    2      apportionment.
    3           Q.     And what was the base?
    4           A.     So I looked to the specific customers
    5      substantially at risk as part of the hypothetical
    6      negotiation.     That's the base metric that I'm
    7      using.
    8           Q.     But that's later on in your analysis, I
    9      think that's starting on page --
   10           A.     Right.    I applied the metrics, right?
   11           Q.     Yeah, I mean, I see what you did.         I'm
   12      asking the base of 1.9 and 1.8 multiples, 4.8,
   13      4.9 multiples of EBITDA, that's representative of
   14      100 percent of Nephron's customers in your
   15      estimation?
   16           MS. MERGO:      Object to the form.
   17           A.     Maybe we're miscommunicating with
   18      respect to base.       I would say those values, the
   19      1.8X to 1.9X and the 4.8X to 4.9X, are derived
   20      from the SIC code information that I report and
   21      then apportion by the other information that I
   22      report and those are based on the customer side.
   23      BY MR. BUNDREN:
   24           Q.     All right.    Going to paragraph 8 of


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 193 of 243 PageID 7991

                                   ATTORNEYS EYES ONLY

                                                                     Page 192

    1      your report.       You say Nephron first invested in
    2      CRM software to attract and maintain its customer
    3      relationships in 2003.        Do you see that?
    4           A.     Yes.
    5           Q.     And you're aware that Miss Hulsey began
    6      her employment with Nephron in 2002?
    7           A.     Yes.
    8           Q.     And that she had access to Nephron's CRM
    9      database since 2002?
   10           A.     She was an employee since 2002.
   11           Q.     Right.    And she had access to Nephron's
   12      CRM database since the beginning of her
   13      employment, is that right?
   14           A.     I would assume so.
   15           Q.     Okay.    And you're aware though that in
   16      paragraph 27 in your report, that Miss Hulsey
   17      didn't sign a nondisclosure agreement with
   18      Nephron until 2017?
   19           MS. MERGO:      Objection to form.
   20           A.     Yes, where I cite -- I cite in paragraph
   21      28 from July 2017.
   22      BY MR. BUNDREN:
   23           Q.     In footnotes 179 to 182 you referenced
   24      this discussion with Miss Kennedy and Mr. Jibaja.


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 194 of 243 PageID 7992

                                    ATTORNEYS EYES ONLY

                                                                          Page 193

    1      Do you see that?
    2           A.     Yes, I do.
    3           Q.     And is this the third conversation in
    4      the series of conversations we discussed earlier
    5      today where both Miss Kennedy and Mr. Jibaja were
    6      on the phone at the same time with you?
    7           A.     Yes, it is.
    8           Q.     Okay.   And the same question with
    9      respect to footnote 186 and 187 as well as 182 --
   10      I'm sorry, I've already covered that.                186 and
   11      187.
   12           A.     Yes, this would be the same discussion.
   13           Q.     In paragraph 83 in determining your
   14      reasonable royalty, you would agree with me that
   15      here you've taken into consideration the customer
   16      summary compilations that Miss Hulsey downloaded
   17      to the Seagate backup?
   18           A.     Yes, I do reference those.
   19           Q.     And that's the same customer summary
   20      compilations that we talked about earlier and
   21      referenced earlier in your report, paragraph 31
   22      subparagraph 4?
   23           A.     Yes, it would be.
   24           Q.     Okay.   In paragraph 84 of your report,


                                     Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 195 of 243 PageID 7993

                                    ATTORNEYS EYES ONLY

                                                                     Page 194

    1      you say overall at the time of the alleged
    2      appropriation, Nephron's 503B petition was built
    3      upon over 15 years of cultivated customer
    4      relationships and significant investment in FDA
    5      registration, manufacturing capacity,
    6      distribution capabilities, and software
    7      applications.      Do you see that?
    8           A.     Yes.
    9           Q.     Did you value, and by value, did you
   10      place an economic value on this information
   11      referenced in paragraph 84?
   12           A.     I did not place an economic value on
   13      those components as I look to the incremental
   14      impact of a license and what that would be to
   15      both parties.
   16           Q.     All right.    If you'll turn with me to
   17      Schedule 7 of your report.          This is Nephron's
   18      503 profit and loss statements from 2017 to 2019.
   19      Do you see that?
   20           A.     Yes.
   21           Q.     Did you create this profit and loss
   22      statement or was it provided to you by Nephron?
   23           A.     It was provided by Nephron.
   24           Q.     Were you provided with any of the backup


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 196 of 243 PageID 7994

                                   ATTORNEYS EYES ONLY

                                                                        Page 195

    1      information that's referenced in Schedule 7?
    2           A.     What do you mean specifically by backup
    3      information?
    4           Q.     Were you provided with the backup
    5      documents and data that would show and support
    6      the figures that are referenced in Schedule 7.0?
    7           A.     I received a P&L that Nephron has been
    8      using to track the 503B business separately from
    9      the overall company, and so that's what I'm
   10      relying on in my analysis.
   11           Q.     Okay.   But you did not review the
   12      backup data that would support the figures that
   13      are referenced in Schedule 7.0 in the P&L?
   14           MS. MERGO:     Objection to form.
   15           A.     Well, I have the overall company's
   16      financial statement for Nephron.             And then this
   17      is a subset of that 503B business that they keep
   18      in the ordinary course.       So I have not -- I do
   19      not have data or information, you know, specific
   20      to, for example, the repairs and maintenance line
   21      items as an example.
   22      BY MR. BUNDREN:
   23           Q.     Okay.   And that's similar for the other
   24      line items.     You didn't have any of the backup


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 197 of 243 PageID 7995

                                      ATTORNEYS EYES ONLY

                                                                       Page 196

    1      data and instead relied on this document, this
    2      profit and loss statement that was provided to
    3      you by Nephron?
    4           A.       Along with discussions with Nephron
    5      personnel about its creation and any particular
    6      line items that I discussed within my report and
    7      the attachments thereof.
    8           Q.       All right.    Tell me about -- what about
    9      those discussions can you recall.
   10           A.       Well, first, there is a footnote number
   11      3.   So you'll notice that inside the team there
   12      was not yet an allocation made from NSC in the
   13      COGS.       So I note that at that point in time the
   14      business had just been created in 2017, the 503B.
   15      So as they were perfecting their division P&L,
   16      they had not made such an adjustment but they
   17      started doing an adjustment, incorporating it in
   18      2018 with a year history.            So then in 2018 they
   19      produced information on the COGS and SGA amounts
   20      allocated from NSC.         And then also they
   21      identified which of those were assigned to which
   22      categories, and I cited the Bates number there,
   23      identified that.       And then in 2019 there are
   24      costs assigned to those allocations again.             I


                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 198 of 243 PageID 7996

                                      ATTORNEYS EYES ONLY

                                                                     Page 197

    1      identified what those are within the footnote
    2      from the overall company.            And then within my
    3      report there's at least one footnote where I
    4      discussed the change in the company's
    5      profitability at a gross profit level from 2018
    6      to 2019.
    7           Q.       Miss Distler, let's -- we can go through
    8      this.       In 2018, the cost of goods sold for
    9      Nephron as listed on Schedule 7 is $
   10      Do you see that?
   11           A.       Sorry, you said for 2018?            Yes,
   12      $               yes.
   13           Q.       All right.    Weren't you provided with
   14      the source data as a backup to this figure in
   15      connection with your engagement with Nephron?
   16           A.       I'm not sure what you mean by the backup
   17      information.
   18           Q.       The source data.       I mean, you
   19      understand, Miss Distler, that there are a lot of
   20      numbers on this profit and loss report, and it
   21      had to come from somewhere.             Did you rely just on
   22      the profit and loss statement here as is or did
   23      you look at the source data behind these numbers?
   24           MS. MERGO:        Objection to form.


                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 199 of 243 PageID 7997

                                   ATTORNEYS EYES ONLY

                                                                      Page 198

    1           A.     I did not audit this internal company
    2      management report that Nephron created.              And nor
    3      would I given as an internal management report
    4      that they used.     Now, that being said, for the
    5      five primary drugs, there were standard cost
    6      information that was produced.
    7      BY MR. BUNDREN:
    8           Q.     Paragraph 85 of your report, you also
    9      again referenced the Customer Summary Compilation
   10      and this is the same -- is this the same Customer
   11      Compilation that we referred to back in paragraph
   12      31 subparagraph 4?
   13           A.     Yes, yes.
   14           Q.     Now, ultimately you took the 110
   15      customers from the Customer Summary Compilation
   16      and you cross-referenced that with Miss Hulsey's
   17      pretty good account list, and that's referenced
   18      in paragraph 86, correct?
   19           A.     Yes.
   20           Q.     And you came up with 49 customers that
   21      Hulsey had historically covered over nine states
   22      while at Nephron.       Do you see that?
   23           A.     Yes.
   24           Q.     What was the historically covered, how


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 200 of 243 PageID 7998

                                   ATTORNEYS EYES ONLY

                                                                          Page 199

    1      far back did you go?
    2           A.     To her 503B status.
    3           Q.     So that would have been 2017?
    4           A.     The start of the 503B businesses.             At
    5      least with respect to the five primary drugs.
    6           Q.     I understand.    And then you analyzed and
    7      calculated the sales and resulting profits for
    8      those 49 customers, that analysis as reflected in
    9      Schedule 10.0?
   10           A.     I would clarify your question.
   11           Q.     Okay.
   12           A.     I would say the incremental profits.
   13           Q.     Okay.   Incremental profits.            And the 49
   14      customers that are revenue based that's
   15      referenced in Schedule 10.0, those customers are
   16      listed on Schedule 8.0 to your report, is that
   17      right?
   18           A.     Yes.
   19           Q.     But similar to the 19 customers in your
   20      disgorgement analysis, you're aware that Miss
   21      Hulsey only was responsible for sales with
   22      respect to 6 of these 49 customers, is that
   23      right.
   24           A.     Could you repeat the question again?


                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 201 of 243 PageID 7999

                                   ATTORNEYS EYES ONLY

                                                                        Page 200

    1           Q.     Sure.   There's 49 customers on the list
    2      in Schedule 8.0, right?
    3           A.     Yes.
    4           Q.     And you're aware that Miss Hulsey,
    5      through the sales data provided by USC, has only
    6      been assigned and sales reported for 6 of these
    7      49 customers?
    8           A.     As we discussed earlier, the USC's sales
    9      data is coded to her in that fashion, yes.
   10           Q.     Okay.   As we just discussed the unjust
   11      enrichment analysis you calculated are revenue
   12      based of 19 customers.       But for the purpose of
   13      your royalty analysis, you used 49 customers, is
   14      that right?
   15           A.     Yes, I considered 49 customers.             And in
   16      looking at UCC Life Factor Number 4.
   17           Q.     But that's different than the analysis
   18      you performed in the Apex matter, isn't it?
   19           A.     I'm not exactly sure what I did in the
   20      Apex matter as I sit here.         I may have valued --
   21      I may have looked at more customers.                If I recall
   22      in that matter, I looked at customers where there
   23      were particular documents that I reviewed, but
   24      again, this is just from memory.


                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 202 of 243 PageID 8000

                                   ATTORNEYS EYES ONLY

                                                                         Page 201

    1           Q.     In Apex you used 15 customer accounts
    2      that the employee had worked on, even though the
    3      confidential information could provide the
    4      defendant and the new employer with resources to
    5      compete with the plaintiff for any customer.
    6      Does that ring a bell?
    7           A.     Yes.   If it's from our report, that's
    8      the case.     And as I recall in that case, I looked
    9      at particular documents that were alleged to be
   10      part of the misappropriation, were those
   11      documents included -- included bid documents,
   12      templates for bids, presentation, comparing
   13      different types of plans, templates for examples
   14      comparing different types of plans.                 So I looked
   15      at the detailed information for that particular
   16      set of customers.
   17           Q.     But in the Apex matter you only used
   18      the 15 customers that the defendant in that case
   19      sold to, right?
   20           A.     I don't recall if they were sold to.              If
   21      those customers at Apex were the customers he
   22      sold to at the -- his subsequent employer.
   23           Q.     Now, in paragraph 87 of your report,
   24      even though you had Nephron's actual sales from


                                    Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 203 of 243 PageID 8001

                                   ATTORNEYS EYES ONLY

                                                                     Page 202

    1      2017, 2018, and 2019 for all 49 of these
    2      customers, you only used the actual sales from
    3      January to August 2018 in your analysis, is
    4      that right?
    5           A.     Yes.   I looked at the sales -- I looked
    6      at the sales generated by Nephron within those
    7      months leading up to Miss Hulsey's employment
    8      with USC where that would have included the
    9      period of misappropriation.
   10           Q.     And then you annualized those sales for
   11      the remainder of the year, September through
   12      December 2018, is that right?
   13           A.     Yes.
   14           Q.     And you arrived at an estimated sales
   15      of 2.75 million for five drugs to the 49
   16      customers on your list, is that correct?
   17                         (TECHNICAL ISSUES)
   18      BY MR. BUNDREN:
   19           Q.     I'll ask it again.       To arrive at the
   20      estimated sales -- you estimated sales of 2.75
   21      million for five drugs to 49 customers for the
   22      period of 2018, is that right?
   23           A.     Yes.
   24           Q.     Why did you not use the historical data


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 204 of 243 PageID 8002

                                     ATTORNEYS EYES ONLY

                                                                          Page 203

    1      from 2017 to provide additional information for
    2      your analysis?
    3           A.      In 2017 Nephron had just started.
    4           Q.      Yeah.   Why didn't you use the -- I'm
    5      sorry.      I was just going to ask you why didn't
    6      you use the other historical data that you had
    7      to estimate -- -
    8           A.      And I was.
    9           Q.      Okay.   Great.
   10           A.      So in 2017, Nephron had just started its
   11      503B business, so it was growing.               And you can
   12      see from other schedules within my report its
   13      growth.      So, for example, in looking at my
   14      Schedule 5, you'll see that total sales for
   15      Nephron's 503B drugs were approximately 23.6
   16      million, as they had started the business.               And
   17      then you will see that significant growth was
   18      occurring in, you know, over 2018 as the business
   19      matured and it was making more sales and more
   20      penetration.
   21           Q.      Now, Schedule 8, which lists the sales
   22      from January through August for these 49
   23      customers of Nephron, you're aware that Nephron
   24      made lots of sales to these customers during the


                                      Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 205 of 243 PageID 8003

                                   ATTORNEYS EYES ONLY

                                                                     Page 204

    1      September to December timeframe of 2018, aren't
    2      you?
    3           A.     Yes.   There may have been sales to some
    4      of these customers.
    5           Q.     And they made sales to those same
    6      customers in 2019, didn't they?
    7           A.     They may have.
    8           Q.     And yet you didn't include this data in
    9      your analysis, why not?
   10           A.     Well, Dr. Wiggins provided new schedules
   11      for his deposition that he indicated were related
   12      to mitigation.      Again, in this instance, I'm
   13      looking at determining a reasonable royalty in a
   14      hypothetical negotiation.         So at this point, the
   15      parties are looking at each other across the
   16      table and negotiating.       And Nephron would be
   17      licensing its confidential information to a
   18      competitor where that competitor would be going
   19      to use that information to compete with them
   20      directly.     So as part of that, Nephron would say
   21      -- look to see the at-risk, you know, value to
   22      them as part of like sector 4, which is what I
   23      did.    So, again, I'm not performing a loss
   24      profits calculation here.         I'm looking at, you


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 206 of 243 PageID 8004

                                   ATTORNEYS EYES ONLY

                                                                      Page 205

    1      know, deriving benchmarks or indications of value
    2      or informing the hypothetical negotiation where
    3      those may be incremental, the incremental revenue
    4      loss and/or gained by both parties and so,
    5      therefore, I look at incremental profits.            And
    6      then I also look at potential benchmarks that
    7      have been used.     We follow my analyses in whole.
    8      I come to a range of values that are probably
    9      close to a dozen different values that all sit
   10      within a general band, and then I looked to the
   11      remaining factors to determine where within that
   12      band the parties would have ended up agreeing to
   13      a reasonable royalty.       Based on all the
   14      information discussed within my May 8th, 2020,
   15      report.
   16           Q.     Are those all the reasons why you
   17      disagree with Dr. Wiggins in his use of the
   18      mitigation figures referenced in his supplemental
   19      schedules that you reviewed?
   20           A.     I mean, sitting here I would say
   21      generally I've only had them for about a week,
   22      and there isn't much commentary other than what
   23      he provided in his deposition.           But I think the
   24      difference between us is the approach to the


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 207 of 243 PageID 8005

                                     ATTORNEYS EYES ONLY

                                                                     Page 206

    1      analysis is the reasonable royalties and the life
    2      factors versus looking at it from a loss profits
    3      perspective.
    4           Q.       You don't think under any circumstance
    5      the sales that Nephron made from September to
    6      December of 2018 and then again in 2019 to these
    7      49 customers should be considered in
    8      determination of a reasonable royalty?
    9           A.       Well, no.   As I just stated in my prior
   10      answer, I derived multiple benchmarks, you know,
   11      some of those which are based on information that
   12      Miss Hulsey had indicated around the expected
   13      revenue levels that she would be able to generate
   14      for USC, 1.7 and 2.5.        The 2.7 that I'm using is
   15      not that far from that 2.5 million dollar
   16      conservative per Miss Hulsey's scenario that she
   17      gave.       And I also have a 1.7 million where she
   18      laid out additional information where that would
   19      come from, including offering suggestions about
   20      other products that USC might want to consider
   21      selling.       So I would say I looked at the totality
   22      of different data points that been informed by
   23      the hypothetical negotiation in terms of arriving
   24      at a reasonable royalty.          My royalty isn't lost


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 208 of 243 PageID 8006

                                   ATTORNEYS EYES ONLY

                                                                       Page 207

    1      profit, it's negotiations based on the life
    2      factors.
    3            MR. BUNDREN:   I'll object to the answer other
    4      than the first word of the answer, which was no.
    5            MS. MERGO:   That's not proper.           You asked her
    6      a lot of questions.
    7            MR. BUNDREN:   You can tell that to the Judge,
    8      Nikole.     I made my objection.        You make your
    9      objection and then we move on.           Okay.      That's my
   10      objection.     We'll get out of here a lot sooner
   11      if the answers to the questions are yes or no.
   12      If she wants to explain, you can ask her on
   13      redirect.
   14            MS. MERGO:   If it takes her longer than you'd
   15      like, then that's going to be an issue for you,
   16      because she's allowed to explain her answer.
   17            MR. BUNDREN:   Well, then if I need additional
   18      time to take her deposition because I'm objecting
   19      to nonresponsive, we'll take it up with the
   20      court.
   21      BY MR. BUNDREN:
   22            Q.    We're going to go to paragraph 90.
   23                  Now, you did -- I'm sorry, in paragraph
   24      93.    Now, you did estimate the value of the


                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 209 of 243 PageID 8007

                                   ATTORNEYS EYES ONLY

                                                                     Page 208

    1      customer relationships by using a discounted
    2      future profits method, correct?
    3           A.     Yes, as discussed in my report.
    4           Q.     And then you project the revenue out
    5      over a ten-year period and that's reflected in
    6      Schedule 8 -- Schedule 10, is that right?
    7           A.     Yes, that's in Schedule 10.
    8           Q.     Then you discounted it to present value
    9      after applying other discounted factors like
   10      attrition rate and your ultimate present value
   11      of incremental profits over this ten-year period
   12      as 5,102,137, is that right?
   13           A.     I'm not sure.    You said present value
   14      of incremental profits?       That would be my
   15      calculation, the at-risk revenues as I discussed
   16      in my report.
   17           Q.     And this, again, doesn't include any
   18      what Dr. Wiggins calls mitigation revenues that
   19      Nephron received in 2018 or 2019?
   20           A.     Yes, as I discussed in my prior answer.
   21           Q.     Going back to footnote 202 in your
   22      report, the sentence referenced in paragraph
   23      89, you say in total and for all of the five
   24      primary drugs.     But the products profits margins


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 210 of 243 PageID 8008

                                   ATTORNEYS EYES ONLY

                                                                      Page 209

    1      are higher as compared to Nephron's remaining
    2      503B sales, footnote 202.         Do you see that?
    3           A.     Yes.
    4           Q.     And then you say, from my discussion
    5      with Nephron personnel the lower profitability
    6      was the result of increased competition.             Who is
    7      the Nephron personnel that you're referencing in
    8      footnote 202?
    9           A.     That would be Miss Kennedy.
   10           Q.     And was this a conversation you had with
   11      Miss Kennedy with Mr. Jibaja at the same time?
   12           A.     Yes.   It was the same discussion that I
   13      referenced earlier.
   14           Q.     And do you understand whether or not
   15      Nephron was decreasing its pricing of the five
   16      drugs relative to other competition in the
   17      marketplace?
   18           A.     Can you repeat that question?
   19           Q.     Well, you're saying in discussion with
   20      Nephron personnel the lower profitability was the
   21      result of increased competition.             What do you
   22      mean by that?
   23           A.     So if you look at my Schedule 9, you'll
   24      see that I look at the standard cost per unit,


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 211 of 243 PageID 8009

                                    ATTORNEYS EYES ONLY

                                                                         Page 210

    1      cost to make it, and net sales values that
    2      Nephron is generating.         And you'll see that the
    3      profit margin for that particular product in 2019
    4      is lower than the other five primary drugs as
    5      well as the other 503B drugs.             So I inquired why
    6      this was the case with Miss Kennedy and
    7      Mr. Jibaja, if they had any insight into that.
    8      And the discussion was that there was a pricing
    9      disconnect going on for that particular drug in
   10      2019.       And it wasn't known specifically with who
   11      there were pricing impacts occurring, that that's
   12      the pressure they were feeling in the market.
   13           Q.       Okay.   But they didn't tell you that it
   14      was increased competition with US Compounding or
   15      Adamis, did they?
   16           A.       It was not specific.
   17           Q.       In paragraph 94 you used -- you
   18      referenced the usage of a 9.5 percent attrition
   19      rate that you applied in Schedule 10.                 In
   20      paragraph 94 you said while it will likely be
   21      lower.       What is that based on?
   22           A.       So it would likely be lower.            So the 9.5
   23      percent would likely be lower for Nephron given
   24      Nephron's long term -- the general attrition


                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 212 of 243 PageID 8010

                                   ATTORNEYS EYES ONLY

                                                                      Page 211

    1      levels they have with customers, as I referenced
    2      here in paragraph 94.
    3           Q.     Now, you had Nephrons's historical
    4      sales, weren't you provided with the data to
    5      calculate Nephron's attrition rate?
    6           A.     Well, I only started for the 503B, 503B
    7      drugs in 2017.
    8           Q.     Did you have sales going back to the
    9      year 2000 for all of Nephron's drugs, not just
   10      limited to the five drugs?
   11           A.     I'm focused not on the respiratory.         I'm
   12      looking at the 503B side.
   13           Q.     I'm just asking, did you have the data.
   14      Did you have the historical sales data going back
   15      to 2000 that would have certainly included the
   16      503B sales but would have included everything
   17      else?
   18           MS. MERGO:     Objection to the form.
   19           A.     As I sit here, I don't know going back
   20      to 2000.
   21      BY MR. BUNDREN:
   22           Q.     Okay.   Now, in your rebuttal in
   23      paragraph 65, that's your July 8th report.            In
   24      response to Dr. Wiggins criticisms about the


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 213 of 243 PageID 8011

                                   ATTORNEYS EYES ONLY

                                                                     Page 212

    1      attrition rate, you said you corroborated the
    2      use of such information with Miss Kennedy and
    3      Mr. Jibaja.     Do you see that?        That's in the
    4      first bullet point.
    5           A.     Yes.
    6           Q.     What did you corroborate?
    7           A.     As I mentioned in the paragraph we just
    8      came from, I discussed with them generally their
    9      attrition rates that they experienced across
   10      their business.      And then I looked at data within
   11      the marketplace to form the attrition rate.
   12           Q.     What is the attrition rate that you
   13      observed at Nephron with respect to the 503B
   14      sales?
   15           A.     I did not calculate an attrition rate
   16      for Nephron's 503B sales.
   17           Q.     Was there any discussion in the use of
   18      -- or your decision to use a 9.5 percent
   19      attrition rate related to GPO or IDN contracts
   20      that Nephron had?
   21           A.     As I mentioned in my May 8th report,
   22      yes, I do reference those.
   23           Q.     Okay.   And is that a metric you used to
   24      determine or to use a 9.5 attrition rate was the


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 214 of 243 PageID 8012

                                    ATTORNEYS EYES ONLY

                                                                           Page 213

    1      value of GPO and IDN contract?
    2           A.      I did not use it explicitly.             I used it
    3      as an understanding of why from Nephron's
    4      perspective they would have a longer life on many
    5      of their customers.
    6           Q.      How many Nephron, IDN, or GPO contracts
    7      did you look at?
    8           A.      As I sit here, I don't know.             I would
    9      say more than dozens.
   10           Q.      More than dozens or more than a dozen?
   11           A.      I would estimate somewhere in the range
   12      of twenty.
   13           Q.      Okay.    In the twenty that you looked at,
   14      what was the typical term for the IDN and GPO
   15      contracts?
   16           A.      I don't know if I recall a particular
   17      term, per se.        I was looking at other aspects of
   18      the agreements.
   19           Q.      Do you know how many of those had
   20      roughly ten-year terms?
   21           A.      As I sit here, I don't know.             As I said,
   22      I don't recall what the terms were, the duration
   23      of the agreements.       They may have been just a few
   24      years.      I'm thinking about the database.             I think


                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 215 of 243 PageID 8013

                                   ATTORNEYS EYES ONLY

                                                                          Page 214

    1      they would be periods -- they may indicate a date
    2      for the GPO's.     I'm thinking about the Nephron.
    3      I'm just not certain as I sit here.
    4           Q.     What database is that again?
    5           A.     The Nephron database produced.            It
    6      included a field that I identified whether or not
    7      a particular customer hospital was subject to a
    8      GPO.
    9           Q.     Do you remember where these documents --
   10      what was the source of that document?               Was it a
   11      customer compilation?       Was it a -- what was it?
   12      How would you figure that out?
   13           MS. MERGO:    Object to the form.
   14           A.     I don't understand your question.
   15      BY MR. BUNDREN:
   16           Q.     Well, I asked you about the IDN and GPO
   17      contracts, and then you said -- you referenced
   18      the database.     And I'm trying to figure out what
   19      is the database that enabled you to identify
   20      those contracts.     I didn't understand your
   21      answer.
   22           A.     So in the sales data produced by
   23      Nephron, one of the fields was In-net, was
   24      related to the GPO or IDN relationship.               So that


                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 216 of 243 PageID 8014

                                   ATTORNEYS EYES ONLY

                                                                     Page 215

    1      would be a first indication of whether or not
    2      those existed for a particular Nephron customer.
    3      And at the same time I also reviewed actual
    4      agreements that were produced.
    5           Q.     The Schedule 10.0 in determining your
    6      opinion on present value of incremental profits,
    7      approximately 5.1 million, you identified a few
    8      costs to calculate the incremental profits,
    9      right?
   10           A.     Yes.
   11           Q.     And then you assumed the cost and
   12      specifically the sales commission and freight-out
   13      stay constant for ten years, is that right?
   14           A.     No.
   15           Q.     The sales commission you have in this
   16      Schedule 10 is 2.79 percent, is that right?
   17           A.     Yes, that's the percentage.
   18           Q.     Okay.   And did you use that same percent
   19      over the ten-year period for each period, each
   20      year?
   21           A.     I used the same percentage.
   22           Q.     And then for the freight-out 2.09
   23      percent, did you use the same percentage for
   24      each year of the schedule?


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 217 of 243 PageID 8015

                                    ATTORNEYS EYES ONLY

                                                                     Page 216

    1           A.     Yes, I did.
    2           Q.     Okay.   And then you also used the same
    3      gross profit of 58.43 percent, is that right?
    4           A.     Yes.
    5           Q.     And that's based solely on what happened
    6      between January and August of 2018, is that
    7      correct?     I'm sorry.    It's based on -- it's based
    8      on 2018, the year 2018?
    9           A.     Yes.
   10           Q.     And that's even though these cost
   11      percentages varied greatly from 2018 to 2019?
   12           A.     Yes, as discussed in my report.
   13           Q.     All right.    So in paragraph 96 of your
   14      report, you calculated the present value of
   15      Nephron's incremental profits that would be
   16      considered to be at risk in licensing its
   17      competitor as approximately 5.1 million.             Do you
   18      see that?
   19           A.     Yes.
   20           Q.     And I think earlier you called that --
   21      would be a lump sum royalty?
   22           A.     What reasonable royalty would be?
   23           Q.     Yes.
   24           A.     So as discussed in the determination of


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 218 of 243 PageID 8016

                                   ATTORNEYS EYES ONLY

                                                                     Page 217

    1      the royalty, I do arrive at a lump sum royalty.
    2           Q.     And in paragraph 76 of your rebuttal you
    3      state the upfront royalty could provide USC
    4      substantial benefit generated over a number of
    5      years with ongoing royalty.          Do you see that?
    6           A.     Yes.
    7           Q.     And so it's your opinion that Nephron
    8      would pay -- I'm sorry -- that USC Compounding,
    9      Adamis would pay Nephron 5 million dollars
   10      approximately in an upfront royalty in this case,
   11      that's your opinion, right?
   12           A.     Yeah.   I say no less than 4.5 and closer
   13      to 5 million.
   14           Q.     And that's for a projected revenue
   15      strain that you estimated over a ten-year period
   16      with a net present value of 5.1 million dollars?
   17           A.     That's one of the data points that I
   18      looked to within my analysis of the reasonable
   19      royalty.
   20           Q.     And that's, in essence, that's a hundred
   21      percent royalty on the sales over a ten-year
   22      period, isn't it?
   23           A.     4.5 million dollar royalty is not a 100
   24      percent of 5.1.


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 219 of 243 PageID 8017

                                   ATTORNEYS EYES ONLY

                                                                     Page 218

    1           Q.     I think in the summary of your opinions,
    2      paragraph 14 you state the royalty would be no
    3      less than 4.5 million and likely closer to 5.0
    4      million.     Do you see that?
    5           A.     Yes.
    6           Q.     Okay.    And so you're saying that USC and
    7      Adamis were paid close to 5 million dollars for
    8      an upfront royalty for a revenue stream that you
    9      calculated for a ten-year period in Schedule 10
   10      of 5.1 million dollars?
   11           A.     Well, I think there are a number of
   12      adjustments or considerations that I take in
   13      in deriving my ultimate reasonable royalty
   14      opinion as discussed in the determination of the
   15      royalty section, and then also within the
   16      remainder of the UCC analysis that I performed.
   17      The different data points that I looked to.
   18      There's 5.1.       There's another one that's
   19      approximately 5.2.      But at the end of the day,
   20      I'm weighing the bargaining positions and what
   21      each entity is trying to achieve with a license
   22      to the Nephron confidential information.
   23           Q.     And it's your opinion that that closer
   24      to 5.1 million royalty payment lump sum, it's


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 220 of 243 PageID 8018

                                   ATTORNEYS EYES ONLY

                                                                            Page 219

    1      reasonable?       That's your opinion, that it's a
    2      reasonable thing?
    3           A.     Well, yes, as I discussed within my
    4      report.
    5           Q.     Dr. Wiggins referenced the multi-period
    6      excess earnings method and the distributor method
    7      in his report dated, I believe, June 8th.                  Do you
    8      recall that?
    9           A.     Yes, generally.
   10           Q.     Were you aware of either of those
   11      methods before you issued your report in May 8th
   12      of this year?
   13           A.     Yes.
   14           Q.     Okay.    Did you consider using either of
   15      those methods in your analysis?
   16           A.     I did not, given the scope of my
   17      analysis.
   18           Q.     I take it you did not attempt to
   19      calculate a value using either the multi-period
   20      excess earnings method or the distributor method?
   21           A.     No.    As I discussed within my rebuttal
   22      report, I'm not performing a valuation of the --
   23      no, I'm not performing a valuation that go to
   24      reporting on a financial statement.                  This is a


                                     Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 221 of 243 PageID 8019

                                   ATTORNEYS EYES ONLY

                                                                     Page 220

    1      reasonable royalty where what you're looking to
    2      is the incremental value of what's going to be
    3      licensed, the value to and the value defined in
    4      this instance.     And that's what my analysis is
    5      focused on.     So looking at the MPE and/or the
    6      distributor method, it's -- it would not be
    7      appropriate here as both entities have those
    8      assets in place.     They're looking to generate
    9      incremental revenues and incremental profit from
   10      the license that they're going to be negotiating.
   11      That's USC's goal.      So it wouldn't be relevant to
   12      look at it from that perspective as we're
   13      thinking of a reasonable royalty in a
   14      hypothetical negotiation situation.
   15           Q.     Now, are you aware that Miss Hulsey was
   16      selling the product that she was -- the five
   17      drugs that Nephron -- are you aware if she was
   18      selling all of those to customers who were under
   19      GPO or IDN contract?
   20           A.     One more time.
   21           Q.     Are you aware whether or not Miss Hulsey
   22      was selling the five drugs that Nephron
   23      referenced in your report while she was with
   24      Nephron to Nephron's customers who were also


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 222 of 243 PageID 8020

                                   ATTORNEYS EYES ONLY

                                                                     Page 221

    1      under a GPO or IDN contract?
    2           A.      Yes, I think some of those sales were.
    3           Q.      Do you know what the percentage was
    4      offhand?
    5           A.      Sitting here, I do not.
    6           Q.      Are you aware if Hulsey -- Miss Hulsey
    7      made any assumptions in providing her what
    8      Dr. Wiggins calls the base case and conservative
    9      projection to USC?      In other words -- I'll step
   10      back.
   11                  So you're aware that Miss Hulsey made
   12      representations that she can convert an amount of
   13      business over to USC when she started to work at
   14      USC, is that right?
   15           A.      I don't know if they were made when she
   16      started.      She made representations, yes, at the
   17      top of my report.
   18           Q.      Right.   And I think you used the two
   19      values.      She can conservatively pull 2.5 million
   20      over to USC, and then you also used the value of
   21      1.7 million; and that's in paragraphs 97 and 98
   22      of your report, is that right?
   23           A.      Yes, it is.
   24           Q.      Do you know whether or not Miss Hulsey


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 223 of 243 PageID 8021

                                   ATTORNEYS EYES ONLY

                                                                     Page 222

    1      made that representation about the amount of
    2      sales with the understanding that she would be
    3      selling to GPO or IDN contracts while she was at
    4      USC?
    5           A.     I also want to say I referenced that
    6      document -- those documents in another part of my
    7      report too, paragraph 57, in that area.             I don't
    8      recall the exact language would have been in Miss
    9      Hulsey's communications with USC, in that
   10      negotiation, but I know that she has stated that
   11      she thinks she can grow it and being conservative
   12      and there may be a reference, I just can't recall
   13      the exact verbiage.
   14           Q.     Okay.
   15           THE WITNESS:     If we can take a break at some
   16      point that's good for you.
   17           MR. BUNDREN:     Sure.    We can do that right
   18      now.
   19           THE WITNESS:     Great.
   20           VIDEOGRAPHER:    We're going off the record.
   21      The time is 5:04 p.m.
   22                          (Whereupon, a short break was
   23                           taken.)
   24           VIDEOGRAPHER:    We're going back on the


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 224 of 243 PageID 8022

                                   ATTORNEYS EYES ONLY

                                                                     Page 223

    1      record, the time is approximately 5:13 p.m.
    2      BY MR. BUNDREN:
    3           Q.     Miss Distler, looking at footnote 123 of
    4      your rebuttal report, you say Dr. Wiggins'
    5      assertion that these 30 customers that purchased
    6      the five primary drugs in the twelve months prior
    7      to Miss Hulsey's employment at USC is wrong.            Do
    8      you see that?
    9           A.     Yes.
   10           Q.     And you're citing the Wiggins' report
   11      page 36?
   12           A.     Yes.   I believe so.
   13           Q.     Now, page 36 of Dr. Wiggins' report, do
   14      you have that in front of you?
   15           A.     I'm going there now, yes.
   16           Q.     In the first full paragraph, Dr. Wiggins
   17      says, stated another way this includes Nephron's
   18      sales from the five primary drugs from customers
   19      that also executed sales with USC in the last
   20      twelve months prior to Miss Hulsey's employment
   21      with USC, do you see that?
   22           A.     One more time, where are you?
   23           Q.     Yes.   It's the second sentence that
   24      starts, stated in another way.


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 225 of 243 PageID 8023

                                   ATTORNEYS EYES ONLY

                                                                         Page 224

    1           A.     Yes.
    2           Q.     This says will include the Nephron sales
    3      from the five primary drugs that customers that
    4      also executed sales with USC in the last twelve
    5      months prior to Miss Hulsey's employment with
    6      USC, do you see that?
    7           A.     Yes.
    8           Q.     And that's the source of your criticism
    9      in footnote 123 of your report, is that right?
   10           A.     Yes.
   11           Q.     But if you read the sentence, Dr.
   12      Wiggins didn't say that USC executed sales of the
   13      five primary drugs, do you see that?                He said
   14      sales.
   15           A.     Yes, yes.
   16           Q.     So is your footnote 123, is that a
   17      sentence -- do you need to amend that?
   18           A.     To the extent that I thought he was
   19      speaking of the five primary drugs because that
   20      was my analysis based on the Nephron confidential
   21      information that I analyzed.
   22           Q.     Going back to the IDN, GPO contracts
   23      that you reviewed, which were approximately
   24      twenty of them.     Do you remember how many of


                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 226 of 243 PageID 8024

                                   ATTORNEYS EYES ONLY

                                                                     Page 225

    1      those twenty had minimum purchase obligations?
    2           A.      As I'm sitting here, I do not.         I recall
    3      for some of them the minimal amount was not very
    4      large.      I can't tell you with any precision.
    5           Q.      Do you have any information as to the
    6      percentages of facilities, customers with Nephron
    7      that have IDN, GPO agreements?
    8           A.      I do not have a percentage.
    9           MR. BUNDREN:     And we'll mark Dr. Wiggins'
   10      report as the next exhibit.          I think it's Exhibit
   11      8.   Is that right?     Or is it 9?
   12           MS. MERGO:     It's Exhibit 8, Brandon.
   13           MR. BUNDREN:     All right, Exhibit 8.
   14                          (Whereupon, Deposition Exhibit
   15                           No. 8 was marked for
   16                          identification.)
   17      BY MR. BUNDREN:
   18           Q.      Miss Distler, are you aware of any price
   19      adjustments that Nephron made with respect to
   20      these five drugs in response to Miss Hulsey
   21      leaving and going to USC?
   22           A.      No, not specifically.
   23           Q.      Paragraph 78 of your rebuttal report
   24      you say, however, Dr. Wiggins' analysis fails to


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 227 of 243 PageID 8025

                                   ATTORNEYS EYES ONLY

                                                                     Page 226

    1      consider any price adjustments Nephron may have
    2      been required to make as a result of having its
    3      confidential information.         Do you see that?
    4           A.     Yes.
    5           Q.     But you're not aware of any price
    6      adjustments that Nephron made with respect to
    7      those five drugs?
    8           A.     Well, not specifically.          But in the
    9      paragraph above I discuss the analyses he
   10      performed around the pricing trend of each of
   11      the companies.
   12           MR. BUNDREN:     Let's mark as the next Exhibit,
   13      I believe it's Exhibit 9, Supplemental Schedules
   14      from Dr. Wiggins that were provided, I think, the
   15      day before his deposition.
   16                          (Whereupon, Deposition Exhibit
   17                           No. 9 was marked for
   18                          identification.)
   19      BY MR. BUNDREN:
   20           Q.     Do you have those, Miss Distler?
   21           A.     Yes, I printed this.
   22           Q.     Okay.   Have we discussed already -- I'm
   23      not going to plow new ground if I don't need to.
   24      Have we discussed already all of your criticisms


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 228 of 243 PageID 8026

                                   ATTORNEYS EYES ONLY

                                                                     Page 227

    1      with respect to the Supplemental Schedules of Dr.
    2      Wiggins that you have?
    3           MS. MERGO:    Object to the form.
    4           A.     I think so as I sit here.
    5      BY MR. BUNDREN:
    6           Q.     So you're not aware of any additional
    7      criticisms to the Supplemental Exhibits 10.1 and
    8      10.2 and a Supplemental Exhibit 12 that we have
    9      not already discussed in the deposition today?
   10           MS. MERGO:    Object to form.
   11           A.     I mean, as I'm sitting here, not that I
   12      can think of.
   13      BY MR. BUNDREN:
   14           Q.     Well, it changes the mitigation issue
   15      that we previously discussed, right?
   16           A.     And there's also some, I think,
   17      generally -- I think generally, yes.
   18           Q.     You also were provided a copy of the
   19      transcript from Dr. Wiggins' deposition and
   20      his exhibits to the deposition, and you've read
   21      that, correct?     You read the deposition?
   22           A.     Yes.
   23           Q.     So is there anything else that we
   24      haven't discussed today that you disagreed with


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 229 of 243 PageID 8027

                                   ATTORNEYS EYES ONLY

                                                                     Page 228

    1      in terms of what Dr. Wiggins said at his
    2      deposition?
    3           MS. MERGO:     Object to the form.
    4           A.     As I'm sitting here, I mean, not that I
    5      can recall off the top of my head.
    6      BY MR. BUNDREN:
    7           Q.     Have we covered today all of the
    8      opinions related to your opinions of economic
    9      damages in this case as it relates to USC and
   10      Adamis, have we covered all of those opinions
   11      today?
   12           A.     I would say that to the extent that
   13      greater information or additional information is
   14      provided around the Prodigy compensation
   15      structure, I may or may not adjust my
   16      disgorgement of damage.
   17           Q.     Okay.   You're aware that fact discovery
   18      is closed in this matter, aren't you?
   19           A.     Yes.
   20           MR. BUNDREN:     All right.      Now, I want to mark
   21      the next Exhibit as the subpoena -- actually, the
   22      transmittal letter and subpoena dated August
   23      11th, 2020.
   24                          (Whereupon, Deposition Exhibit


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 230 of 243 PageID 8028

                                    ATTORNEYS EYES ONLY

                                                                     Page 229

    1                           No. 10 was marked for
    2                          identification.)
    3      BY MR. BUNDREN:
    4           Q.     Do you see the subpoena in front of you,
    5      Miss Distler, the transmittal letter and then the
    6      subpoena?
    7           A.     Yes, it was.
    8           Q.     Okay.   And that's the subpoena you
    9      received regarding your attendance today and
   10      further production of documents?
   11           A.     Yes, it was.
   12           Q.     Okay.   And I think -- what's that
   13      exhibit?     Is that Number 10?
   14           A.     Yes, it's 10.
   15           Q.     All right.    10.
   16           A.     Can someone send me a copy of that.
   17           MS. MERGO:     I'll send it to you, Miss
   18      Distler.
   19      BY MR. BUNDREN:
   20           Q.     And in response to the -- I'll just go
   21      ahead and mark it.
   22           MR. BUNDREN:     I'll just go ahead and mark it.
   23      I'm going to mark it as Exhibit 11.
   24                          (Whereupon, Deposition Exhibit


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 231 of 243 PageID 8029

                                   ATTORNEYS EYES ONLY

                                                                      Page 230

    1                           No. 11 was marked for
    2                          identification.)
    3      BY MR. BUNDREN:
    4           Q.     The e-mail from Nephron's counsel
    5      yesterday at 9:37 p.m. and following that e-mail
    6      is Miss Mergo's letter to Miss Evans and the
    7      actual responses to the subpoena.             Do you see
    8      that, Miss Distler?
    9           A.     Yes.
   10           Q.     Now, these responses and objections to
   11      these topics, they refer to the documents that
   12      were requested.      Do you understand that, Miss
   13      Distler?
   14           A.     Yes, I would say generally.
   15           Q.     Do you know, to your knowledge, is this
   16      subpoena and the objections that were made in
   17      response to the subpoena, are they your
   18      objections to the subpoena, Miss Distler's
   19      objections?
   20           A.     With FTI counsel review.
   21           Q.     Sure.   I'm just saying are they the
   22      objections to the subpoena that had been lodged
   23      on your behalf?
   24           A.     I would say in some instances, I would


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 232 of 243 PageID 8030

                                   ATTORNEYS EYES ONLY

                                                                     Page 231

    1      defer to counsel and/or their interpretation.
    2      For example, the invoices and the redaction.
    3            Q.    Sure.    But these are your responses to
    4      the subpoena as you understand it, is that right?
    5            A.    These would be responses to my subpoena,
    6      correct.
    7            Q.    Okay.    I'm not trying to be coy here,
    8      Miss Distler.       The caption of the document says
    9      Plaintiff's Nephron Pharmaceuticals served these
   10      responses, and it doesn't say they were Miss
   11      Distler's objections.       But you understand them
   12      to be your objections to the subpoena?
   13            A.    I would say that FTI counsel also
   14      reviewed those, as would be the responses, would
   15      be in the normal and ordinary course of
   16      responding to a subpoena.
   17            Q.    But there are no other objections to the
   18      subpoena that you're aware of other than Exhibit
   19      11?
   20            A.    Not that I'm aware of.
   21            Q.    Okay.    I just have a couple of questions
   22      about a few of these.       Did you review these
   23      objections prior to you authorizing them to be
   24      served in response to the subpoena?


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 233 of 243 PageID 8031

                                   ATTORNEYS EYES ONLY

                                                                     Page 232

    1           A.     Yes.    As did FTI counsel.
    2           Q.     Okay.    Number 5 is a copy of each
    3      publication authored by you, Miss Distler,
    4      discussing reasonable royalty damages in matters
    5      involving claims for trade secret
    6      misappropriation.       Do you see -- I'm sorry, I
    7      apologize.
    8                  Number 5.    A copy of these publications
    9      authored by you discussing reasonable royalty
   10      damages in matters involving claims for
   11      misappropriation or trade secret
   12      misappropriation.       Do you see that?
   13           A.     Yes.
   14           Q.     Do you recall if you authored any
   15      publications that discuss reasonable royalty
   16      damages and claims involving trade secret
   17      misappropriation?
   18           A.     Not that I can recall.
   19           Q.     Okay.    Do you regularly author or do
   20      you author publications in connection with your
   21      work at FTI, like Cline Works (Phonetic) or
   22      summaries of cases or something that you provide
   23      to your customers or just to the general public?
   24           A.     There are -- I guess, I would maybe


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 234 of 243 PageID 8032

                                    ATTORNEYS EYES ONLY

                                                                     Page 233

    1      call them case studies that are created at FTI
    2      that may be disseminated provided appropriate
    3      removal of confidential information and/or
    4      names.      And I have contributed a case summary in
    5      those instances.
    6           Q.      Any of the case summaries that you
    7      contributed relate to reasonable royalty damages
    8      in matters involving trade secret
    9      misappropriation?
   10           A.      Not that I recall.
   11           Q.      Okay.    What about number 6, a copy of
   12      each presentation prepared by you, Miss Distler,
   13      discussing reasonable royalty damages in matters
   14      involving claims for trade secret
   15      misappropriation.       Do you understand what I mean
   16      by what this request says, what it's asking for?
   17           MS. MERGO:       Object to the form.
   18           A.      I -- so by presentation, I don't know
   19      if that would mean like a confidential trial or
   20      if that would mean -- just because it says
   21      presentation.        Or if it would mean like a public
   22      presentation, if that makes sense.
   23      BY MR. BUNDREN:
   24           Q.      Yes.    It was intended to mean a public


                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 235 of 243 PageID 8033

                                   ATTORNEYS EYES ONLY

                                                                     Page 234

    1      presentation and not a confidential presentation
    2      that could not be disseminated in accordance with
    3      whatever protective orders in here.
    4           A.     Got it.
    5           Q.     Okay.   So with that clarification, are
    6      you aware of any presentation prepared by you
    7      discussing reasonable royalty damages and matters
    8      involving claims for misappropriation or for
    9      trade secret misappropriation?
   10           A.     As I'm sitting here, I don't recall one.
   11           Q.     Would any -- let's go to Number 11.
   12      Number 11 asks to the extent not otherwise
   13      provided in your reports, copies of any
   14      literature, authoritative text, or other
   15      authorities you reviewed when preparing your
   16      expert report.      Do you see that?
   17           A.     Yes.
   18           Q.     Any literature or authoritative text or
   19      other authorities that you relied on that
   20      wouldn't have sided with your report, is that
   21      right?
   22           MS. MERGO:     Object to form.
   23           A.     So, I mean, as I included in this -- in
   24      my response, there are numerous text articles, I


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 236 of 243 PageID 8034

                                   ATTORNEYS EYES ONLY

                                                                      Page 235

    1      guess, the case summaries or other pieces of
    2      literature Blass, blog, et cetera, that I will
    3      routinely review as part of just my general
    4      knowledge base about data images and intellectual
    5      property and what's happening, revolving.            So, I
    6      mean, the specific request in 11 is when
    7      preparing your expert report --
    8           Q.     Yes.
    9           A.     -- I don't recall looking at one of
   10      those texts specifically for the preparation of
   11      my expert report since I started working on this
   12      project in approximately October of 2019.            You
   13      know, I've looked obviously at information around
   14      this topic, whether or not it was specifically
   15      for preparing my expert report, that I can
   16      recall.     But, in general, as I state in this,
   17      there are -- there is a literature out there
   18      around trade secret damages.
   19           Q.     To the extent that you reviewed any of
   20      the literature, authoritative text or other
   21      authorities in preparing your report and you
   22      relied on that, you would have cited that
   23      information in your reports, is that right?
   24           A.     If there's a specific thing that I was


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 237 of 243 PageID 8035

                                   ATTORNEYS EYES ONLY

                                                                     Page 236

    1      citing to, I would have.         But I would say in
    2      general, I was citing life factors and their use
    3      which is known within the trade secret damages
    4      face and then there are multiples of texts that
    5      I have to talk about those things.
    6           MR. BUNDREN:    Why don't we take a ten-minute
    7      break, and I think I can wrap this up when we
    8      come back.     I just need to go through my notes.
    9      We talked about this during a break -- let's go
   10      off the record first.
   11           VIDEOGRAPHER:      The time is approximately
   12      5:36 p.m.
   13                         (Whereupon, a short break was
   14                          taken.)
   15           VIDEOGRAPHER:      Here we go.       One moment,
   16      please.     5:47 p.m.
   17      BY MR. BUNDREN:
   18           Q.     Miss Distler, you previously opined and
   19      it's in your report and we talked about it
   20      today, that your opinion on a reasonable royalty
   21      is no less than 4.5 million but likely closer
   22      to 5 million, is that correct?
   23           A.     Yes.
   24           Q.     What is your -- what's your implied


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 238 of 243 PageID 8036

                                   ATTORNEYS EYES ONLY

                                                                           Page 237

    1      royalty rate in making that calculation, that
    2      opinion?
    3           A.     As I sit here, I don't know an implied
    4      rule based on.     I didn't calculate one.
    5           MR. BUNDREN:    With that, we don't have any
    6      further questions for this witness at this time.
    7      But we'll suspend the deposition pending review
    8      of the documents that we discussed during the
    9      deposition, as well as the redacted invoices,
   10      which we also discussed during the deposition,
   11      and we can talk about that offline.                 But we'll
   12      suspend the deposition.       I don't have any
   13      questions left of this witness at this time.
   14           MS. MERGO:    And we obviously disagree with,
   15      but certainly we're willing to talk about the
   16      documents that we discussed earlier.
   17                            EXAMINATION
   18      BY MS. MERGO:
   19           Q.     Miss Distler, I have a few questions.
   20      First of all, you recall earlier today you were
   21      asked questions about whether or not you were
   22      provided a login, password relative to the
   23      database, do you recall that?
   24           A.     Yes.


                                    Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 239 of 243 PageID 8037

                                    ATTORNEYS EYES ONLY

                                                                     Page 238

    1           Q.     Were you able to check to determine
    2      whether or not you were provided a Relativity
    3      login information and password?
    4           A.     I was not.    I only had a login and
    5      password to a Dropbox created by counsel for
    6      transmission of documents.
    7           Q.     All right.    Do you also recall earlier
    8      today where you were asked a number of questions
    9      related to the fact that you had members of your
   10      team who participated in assisting you in the
   11      preparation of your report; do you recall that
   12      testimony?
   13           A.     Yes.
   14           Q.     Okay.    And that's typical for you to
   15      have your team members to assist you in the
   16      preparation of your report?
   17           MR. BUNDREN:      Objection, leading.
   18           A.     Yes.    It would be typical given the data
   19      and the documents and the expert reports that
   20      were created.
   21      BY MS. MERGO:
   22           Q.     And was the assistance provided by your
   23      team members, was it done at your direction?
   24           MR. BUNDREN:      Objection, leading.


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 240 of 243 PageID 8038

                                    ATTORNEYS EYES ONLY

                                                                      Page 239

    1           A.     Yes, it would have been done at my
    2      direction.     And it is ultimately my opinion after
    3      my review of the analyses and the report and
    4      editing, after the direction that I provided in
    5      creating those reports and schedules.
    6      BY MS. MERGO:
    7           Q.     And all of the opinions in the report
    8      and the rebuttal report are yours, is that
    9      right?
   10           A.     Yes, they are.
   11           MS. MERGO:     I don't have any further
   12      questions.
   13           MR. BUNDREN:     Just a followup.
   14                            EXAMINATION
   15      BY MR. BUNDREN:
   16           Q.     Miss Distler, just to follow up.         Was
   17      there anything else that you were able to check
   18      on a break or anything else that you looked up
   19      while you were on a break that would change any
   20      of the other testimony you've given today?
   21           A.     No.   I just looked up the login things
   22      specifically at lunch because you asked if I
   23      could, so I did that at that time.
   24           Q.     All right.    And then --


                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 241 of 243 PageID 8039

                                   ATTORNEYS EYES ONLY

                                                                       Page 240

    1           MR. BUNDREN:    We'll suspend.          I don't have
    2      any further questions.
    3           COURT REPORTER:     Signature, Nikole?
    4           MS. MERGO:    I don't have any further
    5      questions.    We will review and sign.
    6           VIDEOGRAPHER:    This concludes the videotaped
    7      deposition.    The time is approximately 5:52.
    8                    (Proceedings concluded at 5:52)
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21      STATE OF ILLINOIS         )
   22                                )     SS:
   23      COUNTY OF COOK            )
   24          I, Jacqueline Shenberger, Certified Shorthand


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 242 of 243 PageID 8040

                                   ATTORNEYS EYES ONLY

                                                                     Page 241

    1      Reporter within and for the County of Cook and
    2      State of Illinois, do hereby certify that
    3      heretofore, to-wit, on August 26, 2020,
    4      personally appeared before me VIA ZOOM, CARRIE
    5      DISTLER, in a cause now pending and undetermined
    6      in the United States District Court, for the
    7      Middle District of Florida, Orlando Division,
    8      wherein NEPHRON PHARMACEUTICALS, CORPORATION is
    9      the Plaintiff, and JENNIFER SHELLY HULSEY, U.S.
   10      COMPOUNDING, INC., AND ADAMIS PHARMACEUTICALS
   11      CORPORATION are the Defendants.
   12          I further certify that the said witness was
   13      first duly sworn to testify the truth, the whole
   14      truth and nothing but the truth in the cause
   15      aforesaid; that the testimony then given by said
   16      witness was reported stenographically by me in
   17      the presence of the said witness, and afterwards
   18      reduced to typewriting by Computer-Aided
   19      Transcription, and the foregoing is a true and
   20      correct transcript of the testimony so given by
   21      said witness as aforesaid.
   22          I further certify that the signature to the
   23      foregoing deposition was reserved by counsel for
   24      the respective parties.


                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 6:18-cv-01573-GAP-LRH Document 182-1 Filed 11/02/20 Page 243 of 243 PageID 8041

                                   ATTORNEYS EYES ONLY

                                                                     Page 242

    1          I further certify that the taking of this
    2      deposition was pursuant to Notice, and that
    3      there were present at the deposition the
    4      attorneys hereinbefore mentioned.
    5          I further certify that I am not counsel for
    6      nor in any way related to the parties to this
    7      suit, nor am I in any way interested in the
    8      outcome thereof.
    9          IN TESTIMONY WHEREOF:       I have hereunto set my
   10      hand and affixed my notarial seal this 4th of
   11      September, 2020.
   12
   13
   14
   15
   16
                          <%12377,Signature%>
   17                    Jacqueline Shenberger
   18
   19
   20
   21
   22
   23
   24

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
